EXHIBIT 10.1

 

 

SECOND AMENDMENT

 

This Second Amendment, dated as of March 15, 2011 (this “Amendment”), to the
Fourth Amended and Restated Credit Agreement, dated as of October 29, 2009 (as
amended by the First Amendment, dated as of August 19, 2010, the “Existing
Credit Agreement”), among Sinclair Television Group, Inc., a Maryland
corporation (the “Borrower”), Sinclair Broadcast Group, Inc. (the “Holding
Company”), the guarantors party thereto, the lenders from time to time party
thereto (each a “Lender” and, collectively, the “Lenders”) and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended so as to provide for, among other things, (a) a new term loan facility
(the “New Tranche A Term Loan Facility”; the loans thereunder, the “New Tranche
A Term Loans”), the proceeds of which will be used to (i) refinance a portion of
the existing Tranche B Term Loans (“Existing Tranche B Term Loans”), which were
made by certain lenders (the “Existing Tranche B Term Lenders”), outstanding
immediately prior to the Second Amendment Effective Date, (ii) purchase,
repurchase or redeem the outstanding Holding Company Convertible Debentures and
(iii) pay related costs and expenses, and which, except as otherwise provided
herein, will have the same terms as the Existing Tranche B Term Loans and (b) a
new tranche of term loans thereunder (the “New Tranche B Term Loans”), the
proceeds of which, together, if necessary, with other available funds of the
Borrower, will be used to (i) refinance the Existing Tranche B Term Loans
(ii) purchase, repurchase or redeem the outstanding Holding Company Convertible
Debentures and (iii) pay related costs and expenses, and which, except as
otherwise provided herein, will have the same terms as the Existing Tranche B
Term Loans;

 

WHEREAS, the Required Refinancing Lenders (as defined below) and the
Administrative Agent have agreed, upon the terms and subject to the conditions
set forth herein, that (a) certain lenders (the “New Tranche A Term Lenders”)
will make New Tranche A Term Loans, (b) the proceeds of the New Tranche A Term
Loans will be available for the purposes described in the preceding recital,
(c) certain lenders (the “Additional Tranche B Term Lenders”) will make New
Tranche B Term Loans, (d) certain lenders (the “Converting Tranche B Term
Lenders”; together with the Additional Tranche B Term Lenders, the “New Tranche
B Term Lenders”) will convert their Existing Tranche B Term Loans into New
Tranche B Term Loans, (e) the proceeds of the New Tranche B Term Loans will be
available for the purposes described in the preceding recital and (f) the
Existing Credit Agreement will be amended as set forth herein;

 

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto hereby agree as follows:

 

Section 1.      Defined Terms.  Unless otherwise defined herein, capitalized
terms are used herein as defined in the Credit Agreement as amended hereby.  As
used in this Amendment:

 

(a)   “Required Refinancing Lenders” means, at any time, (i) the Required
Lenders (as defined in the Existing Credit Agreement), (ii) each of the New
Tranche A Term Lenders and (iii) each of the New Tranche B Term Lenders;

 

(b)   “Credit Agreement” means the Existing Credit Agreement as amended by this
Amendment;

 

--------------------------------------------------------------------------------


 

(c)   “New Tranche A Term Loan Commitment” means, for any New Tranche A Term
Lender, the amount set forth on Schedule I to this Amendment for such Tranche A
Term Loan; and

 

(d)   “New Tranche B Term Loan Commitment” means, for any New Tranche B Term
Lender, the amount set forth on Schedule II to this Amendment for such Tranche B
Term Loan.

 

Section 2.      Amendments.  The Existing Credit Agreement (including the
Annexes, Schedules and Exhibits thereto) is hereby amended in accordance with
Exhibit A hereto: (a) by deleting each term thereof which is lined out and
(b) by inserting each term thereof which is double underlined, in each case in
the place where such term appears therein.

 

Section 3.      New Tranche A Term Loans.  (a) Subject to the terms and
conditions set forth herein, each New Tranche A Term Lender agrees to make term
loans on the Second Amendment Effective Date to the Borrower in an aggregate
amount equal to such New Tranche A Term Lender’s New Tranche A Term Loan
Commitment.  The New Tranche A Term Loans shall be made by the New Tranche A
Term Lenders in accordance with their respective amounts set forth on Schedule I
hereto.

 

(b)   The New Tranche A Term Loans shall initially be made as (i) Eurodollar
Loans or (ii) ABR Loans or (iii) a combination thereof, as agreed to by the
Borrower and the Administrative Agent.  The Borrower agrees to provide a
Borrowing Request in accordance with Section 2.03 of the Existing Credit
Agreement (or as may otherwise be agreed by the Administrative Agent) with
respect to the New Tranche A Term Loans to be funded on the Second Amendment
Effective Date.

 

Section 4.      New Tranche B Term Loans.  (a)             Subject to the terms
and conditions set forth herein, (i) each Additional Tranche B Term Lender
agrees to make term loans to the Borrower in an aggregate amount equal to such
Additional Tranche B Term Lender’s New Tranche B Term Loan Commitment (in each
case, an “Additional Tranche B Term Loan”) and (ii) each Converting Tranche B
Term Lender, as provided in Section 4(b) below, agrees to convert all or a part
of such Lender’s Existing Tranche B Term Loans into such a loan on the Second
Amendment Effective Date (together with any Additional Tranche B Term Loans, the
“New Tranche B Term Loans”).  The New Tranche B Term Loans shall be made by the
New Tranche B Term Lenders in accordance with their respective amounts set forth
on Schedule II hereto.

 

(b)   Notwithstanding the foregoing, unless such Existing Tranche B Term Lender
delivers notice to the Administrative Agent prior to the Second Amendment
Effective Date indicating otherwise, each Existing Tranche B Term Lender which
is a New Tranche B Term Lender shall convert all or, at the Administrative
Agent’s option, part of the outstanding principal amount of such Lender’s
Existing Tranche B Term Loans into a principal amount of New Tranche B Term
Loans hereunder equal to the principal amount so converted.  On the Second
Amendment Effective Date, such Existing Tranche B Term Loans shall be converted
for all purposes of the Credit Agreement into New Tranche B Term Loans
thereunder, and the Administrative Agent shall record in the Register the
aggregate amount of Existing Tranche B Term Loans converted into New Tranche B
Term Loans.

 

(c)   The New Tranche B Term Loans shall initially be made as (i) Eurodollar
Loans or (ii) ABR Loans or (iii) a combination thereof, as agreed to by the
Borrower and the Administrative Agent.  The Required Refinancing Lenders hereby
waive (x) the limitations of Section 7.01 of the Credit Agreement to the extent,
but only to the extent, necessary to permit the Borrower to incur the New
Tranche B Term Loans and (y) the requirements of Section 2.09(c) of the Credit
Agreement to the extent, but only to the extent, such Section requires more than
one Business Day’s notice of repayment to be given in respect of the Existing
Tranche B Term Loans to be refinanced on the Second Amendment Effective Date.

 

2

--------------------------------------------------------------------------------


 

(d)   All New Tranche B Term Loan Eurodollar Borrowings made on the Second
Amendment Effective Date shall have initial Interest Periods ending on the same
dates as the Interest Periods applicable to the Existing Tranche B Term Loan
Borrowings being refinanced, and the Adjusted LIBO Rates applicable to such New
Tranche B Term Loan Borrowings during such initial Interest Periods shall be the
same as those applicable to the Existing Tranche B Term Loan Borrowings being
refinanced.  For purposes of the foregoing, such Interest Periods shall be
assigned to the Additional Tranche B Term Loans of each Additional Tranche B
Term Lender in the same proportion that such Interest Periods applied to the
Existing Tranche B Term Loans on the Second Amendment Effective Date.  The
Borrower will not be required to make any payments to Converting Tranche B Term
Lenders under Section 2.14 of the Credit Agreement in connection with the
conversion of their Existing Tranche B Term Loans into New Tranche B Term Loans.

 

(e)   The Borrower hereby irrevocably directs the Administrative Agent (i) to
apply a portion of the proceeds of the New Tranche A Term Loans being funded on
the Second Amendment Effective Date immediately upon the receipt thereof to
prepay a portion of the outstanding principal of the Existing Tranche B Term
Loans, (ii) to apply all the proceeds of the Additional Tranche B Term Loans
being funded on the Second Amendment Effective Date immediately upon the receipt
thereof to prepay the outstanding principal of the Existing Tranche B Term Loans
and (iii) with respect to the New Tranche B Term Loans being converted from
Existing Tranche B Term Loans, to take such action as is deemed necessary or
appropriate to effectuate the conversion of such Existing Tranche B Term Loans
into New Tranche B Term Loans in the manner described above in Section 4(b). 
The Borrower also agrees to pay to the Administrative Agent on the Second
Amendment Effective Date by intrabank transfer of immediately available funds
all accrued interest, fees and any other amounts owing in respect of the
Existing Tranche B Term Loans as of such date (including any amounts payable
pursuant to Section 10.03 of the Credit Agreement as a result of the making of
the New Tranche B Term Loans, including the conversion of Existing Tranche B
Term Loans to New Tranche B Term Loans).

 

(f)    The aggregate principal amount of all Revolving Loans, all Swing Line
Loans and all Letters of Credit outstanding under the Existing Credit Agreement
on the Second Amendment Effective Date shall continue to be outstanding under
the Credit Agreement and the terms of the Credit Agreement will govern the
rights of the Borrower, the Lenders and Issuing Lenders with respect thereto.

 

(g)   The conversion of the Existing Tranche B Term Loans by Converting Tranche
B Term Lenders may be implemented pursuant to other procedures specified by the
Administrative Agent, including by repayment of such loans of a Converting
Tranche B Term Lender followed by a subsequent assignment to it of New Tranche B
Term Loans in the same amount.

 

(h)   On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to (i) “Tranche B Term Loans” shall be deemed a reference to
the New Tranche B Term Loans contemplated hereby and (ii) “Agreement” shall be
deemed a reference to the Existing Credit Agreement as amended by this
Amendment.  Notwithstanding the foregoing, the provisions of the Credit
Agreement with respect to indemnification, reimbursement of costs and expenses,
increased costs and break funding payments shall continue in full force and
effect with respect to, and for the benefit of each Lender that was an Existing
Tranche B Term Lender prior to the Second Amendment Effective Date, but that is
not a New Tranche B Term Lender.

 

Section 5.      Fees.

 

(a)   The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender that has executed and delivered a counterpart of this
Amendment by 5:00 P.M., New

 

3

--------------------------------------------------------------------------------


 

York City time, on the Second Amendment Effective Date, an amendment fee in an
amount equal to 0.125% of the principal amount of each such Lender’s Revolving
Commitment.

 

(b)   The Borrower agrees to pay to the Administrative Agent (i) for the account
of each New Tranche A Term Lender that has executed and delivered a counterpart
of this Amendment by 5:00 p.m., New York City time, on the Second Amendment
Effective Date, an upfront fee in an amount equal to 0.375% of the principal
amount of each such Lender’s commitment under the New Tranche A Term Loan
Facility (which may take the form of original issue discount of 0.375%) and
(ii) for the account of each New Tranche B Term Lender that has executed and
delivered a counterpart of this Amendment by 5:00 p.m., New York City time, on
the Second Amendment Effective Date, an upfront fee in an amount equal to 0.125%
of the principal amount of each such Lender’s outstanding New Tranche B Term
Loan (which may take the form of original issue discount of 0.125%).

 

Section 6.      Representations and Warranties.  After giving effect to this
Amendment, the Borrower (as to itself and its Subsidiaries only) and the Holding
Company hereby confirm that the representations and warranties set forth in
Article IV of the Credit Agreement are true and correct in all material respects
on and as of the date hereof (or, if any such representation and warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

 

Section 7.      Effectiveness of Amendment.  This Amendment shall become
effective upon satisfaction of the following conditions precedent (such date,
the “Second Amendment Effective Date”):

 

(a)   receipt by the Administrative Agent of executed signature pages to this
Amendment from (i) the Borrower, the Holding Company and each Guarantor that is
party to the Credit Agreement and (ii) the Required Refinancing Lenders;

 

(b)   receipt by the Administrative Agent of a certificate of each Obligor that
is a party hereto, dated the Second Amendment Effective Date and executed by its
secretary or assistant secretary, which shall certify the resolutions of its
board of directors, members or other body authorizing the execution, delivery
and performance of the transactions contemplated by this Amendment;

 

(c)   receipt by the Administrative Agent of the legal opinion of (i) Thomas &
Libowitz, P.A., counsel for the Obligors and (ii) such other counsel of the
Obligors reasonably satisfactory to the Administrative Agent, each in form and
substance satisfactory to the Administrative Agent;

 

(d)   receipt by (i) the Lead Arranger and the Administrative Agent, for the
account of each consenting Lender, the fees agreed to be paid to them by the
Borrower in connection with this Amendment and (ii) to the Administrative Agent
(or its affiliates) all reasonable fees and expenses, including reasonable fees
and expenses of counsel to the Administrative Agent, required to be paid or
reimbursed by the Borrower in connection with the preparation, execution and
delivery of this Amendment (and, in the case of any such expenses, for which
invoices in reasonable detail shall have been presented to the Borrower prior to
the Second Amendment Effective Date); and

 

(e)   receipt by the Administrative Agent of (i) such documents, certificates
and other instruments as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the
Obligors, the authorization of this Amendment and the transactions contemplated
hereby and any other legal matters relating to the Obligors, this Amendment, the
other Loan Documents and the transactions contemplated hereby, all in form and
substance reasonably satisfactory to the Administrative Agent and (ii) a
certificate, signed by a senior officer of the Borrower and each other Obligor,
as of the Second Amendment Effective Date, which shall (x) confirm

 

4

--------------------------------------------------------------------------------


 

compliance with Section 5.03(a) of the Existing Credit Agreement and (y) certify
that no Default or Event of Default shall have occurred or be continuing.

 

Section 8.      Reaffirmation of Guaranty and Security Documents.  Each
Guarantor hereby agrees that all of its obligations and liabilities under the
Existing Credit Agreement and each Security Document to which it is a party
remain in full force and effect on a continuous basis after giving effect to
this Amendment.  It is hereby agreed that, with respect to each parcel of real
property for which there is an existing Mortgage which has been delivered and
recorded pursuant to the Loan Documents, the Borrower shall deliver to the
Administrative Agent within 45 days of the Second Amendment Effective Date (or
within such other longer period as to which the Administrative Agent may
reasonably agree), an amendment to the Mortgage on such mortgaged property in
form and substance reasonably satisfactory to the Administrative Agent and such
other endorsements as may be mutually agreed by the Borrower and the
Administrative Agent.

 

Section 9.      Effect on the Loan Documents; No Other Amendments or Consents. 
Except as expressly provided herein, all of the terms and provisions of the
Existing Credit Agreement and the other Loan Documents are and shall remain in
full force and effect.  The amendments provided for herein are limited to the
specific subsections of the Existing Credit Agreement specified herein and shall
not constitute a consent, waiver or amendment of, or an indication of the
Administrative Agent’s or the Lenders’ willingness to consent to any action
requiring consent under any other provisions of the Existing Credit Agreement or
the same subsection for any other date or time period.

 

Section 10.    Expenses.  The Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable costs and out-of-pocket expenses
incurred in connection with the preparation and delivery of this Amendment,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent.

 

Section 11.    Counterparts.  This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

Section 12.    GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

SINCLAIR TELEVISION GROUP, INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ David B Amy

 

 

Name: David B. Amy

 

 

Title:  Secretary

 

--------------------------------------------------------------------------------


 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

By:

/s/ David B Amy

 

 

Name: David B. Amy

 

 

Title:  Executive VP and CFO

 

Signature page to Second Amendment

 

--------------------------------------------------------------------------------


 

 

SINCLAIR ACQUISITION IV, INC.

 

WLFL, INC.

 

SINCLAIR MEDIA I, INC.

 

WSMH, INC.

 

SINCLAIR MEDIA II, INC.

 

WSTR LICENSEE, INC.

 

WGME, INC.

 

SINCLAIR MEDIA III, INC.

 

WTTO, INC.

 

WTVZ, INC.

 

WYZZ, INC.

 

KOCB, INC.

 

WDKY, INC.

 

WYZZ LICENSEE, INC.

 

KLGT, INC.

 

SINCLAIR TELEVISION COMPANY II, INC.

 

WSYX LICENSEE, INC.

 

WGGB, INC.

 

WTWC, INC.

 

SINCLAIR COMMUNICATIONS II, INC.

 

SINCLAIR HOLDINGS I, INC.

 

SINCLAIR HOLDINGS II, INC.

 

SINCLAIR HOLDINGS III, INC.

 

SINCLAIR TELEVISION COMPANY, INC.

 

SINCLAIR TELEVISION OF BUFFALO, INC.

 

SINCLAIR TELEVISION OF CHARLESTON, INC.

 

SINCLAIR TELEVISION OF NASHVILLE, INC.

 

SINCLAIR TELEVISION OF NEVADA, INC.

 

SINCLAIR TELEVISION OF TENNESSEE, INC.

 

SINCLAIR TELEVISION LICENSE HOLDER, INC.

 

SINCLAIR TELEVISION OF DAYTON, INC.

 

SINCLAIR ACQUISITION VII, INC.

 

SINCLAIR ACQUISITION VIII, INC.

 

SINCLAIR ACQUISITION IX, INC.

 

SINCLAIR ACQUISITION X, INC.

 

MONTECITO BROADCASTING CORPORATION

 

CHANNEL 33, INC.

 

WNYO, INC.

 

NEW YORK TELEVISION, INC.

 

BIRMINGHAM (WABM-TV) LICENSEE, INC.

 

RALEIGH (WRDC-TV) LICENSEE, INC.

 

SAN ANTONIO (KRRT-TV) LICENSEE, INC.

 

WVTV LICENSEE, INC.

 

 

 

SINCLAIR PROPERTIES, LLC

 

 

 

KBSI LICENSEE L.P.

 

WMMP LICENSEE L.P.

 

WSYT LICENSEE L.P.

 

By:

Sinclair Properties, LLC, General Partner

 

Signature page to Second Amendment

 

--------------------------------------------------------------------------------


 

 

WEMT LICENSEE L.P.

 

WKEF LICENSEE L.P.

 

By:

Sinclair Communications, LLC, General Partner

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

 

 

 

WGME LICENSEE, LLC

 

By:

WGME, Inc., Member

 

 

 

 

WICD LICENSEE, LLC

 

WICS LICENSEE, LLC

 

KGAN LICENSEE, LLC

 

KFXA LICENSEE, LLC

 

By:

Sinclair Acquisition IV, Inc., Member

 

 

 

 

WSMH LICENSEE, LLC

 

By:

WSMH, Inc., Member

 

 

 

 

WPGH LICENSEE, LLC

 

KDNL LICENSEE, LLC

 

WCWB LICENSEE, LLC

 

By:

Sinclair Media I, Inc., Member

 

 

 

 

WTVZ LICENSEE, LLC

 

By:

WTVZ, Inc., Member

 

 

 

 

SINCLAIR FINANCE, LLC

 

KLGT LICENSEE, LLC

 

By:

KLGT, Inc., Member

 

 

 

 

WCGV LICENSEE, LLC

 

By:

Milwaukee Television, LLC, Sole Member

 

By:

Sinclair Television Company, Inc., Sole Member

 

 

 

 

KUPN LICENSEE, LLC

 

WEAR LICENSEE, LLC

 

WFGX LICENSEE, LLC

 

By:

Sinclair Media II, Inc., Member

 

 

 

 

WLFL LICENSEE, LLC

 

WRDC, LLC

 

By:

WLFL, Inc., Member

 

 

 

 

WTTO LICENSEE, LLC

 

By:

WTTO, Inc., Member

 

 

 

 

WTWC LICENSEE, LLC

 

By:

WTWC, Inc., Member

 

Signature page to Second Amendment

 

--------------------------------------------------------------------------------


 

 

KOCB LICENSEE, LLC

 

By:

KOCB, Inc., Member

 

 

 

 

WDKY LICENSEE, LLC

 

KOKH, LLC

 

By:

WDKY, Inc., Member

 

 

 

 

KOKH LICENSEE, LLC,

 

By:

KOKH, LLC, Member of KOKH Licensee, LLC

 

By:

WDKY, Inc., Member of KOKH, LLC

 

 

 

 

WUPN LICENSEE, LLC

 

WUTV LICENSEE, LLC

 

WXLV LICENSEE, LLC

 

By:

Sinclair Television of Buffalo, Inc., Member

 

 

 

 

WUXP LICENSEE, LLC

 

By:

Sinclair Television of Tennessee, Inc., Member

 

 

 

 

WCHS LICENSEE, LLC

 

By:

Sinclair Media III, Inc., Member

 

 

 

 

SINCLAIR FINANCE, LLC

 

By:

KLGT, Inc., Member

 

 

 

 

WZTV LICENSEE, LLC

 

WVAH LICENSEE, LLC

 

WNAB LICENSEE, LLC

 

By:

Sinclair Television of Nashville, Inc., Member

 

 

 

 

WMSN LICENSEE, LLC

 

WUHF LICENSEE, LLC

 

MILWAUKEE TELEVISION, LLC

 

By:

Sinclair Television Company, Inc., Member

 

 

 

 

WTAT LICENSEE, LLC

 

WRLH LICENSEE, LLC

 

By:

Sinclair Television of Charleston, Inc., Member

 

 

 

 

WRGT LICENSEE, LLC

 

By:

Sinclair Television of Dayton, Inc., Member

 

 

 

 

CHESAPEAKE TELEVISION LICENSEE, LLC

 

KABB LICENSEE, LLC

 

WLOS LICENSEE, LLC

 

SAN ANTONIO TELEVISION, LLC

 

By:

Sinclair Communications, LLC, Sole Member

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

Signature page to Second Amendment

 

--------------------------------------------------------------------------------


 

 

SINCLAIR PROGRAMMING COMPANY, LLC

 

SINCLAIR COMMUNICATIONS, LLC

 

By:

Sinclair Television Group, Inc., Member

 

 

 

KDSM, LLC

 

By:

Sinclair Broadcast Group, Inc., Member

 

 

 

KDSM LICENSEE, LLC

 

By:

KDSM, LLC, Sole Member of KDSM Licensee, LLC

 

By:

Sinclair Broadcast Group, Inc., Sole Member of KDSM, LLC

 

 

 

WDKA LICENSEE, LLC

 

WNYS LICENSEE, LLC

 

By:

Sinclair Properties, LLC, Member

 

 

 

 

 

By:

/s/ David B Amy

 

 

David Amy, in his capacity as Executive Vice President, Secretary or Manager, as
the case may be

 

Signature page to Second Amendment

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Swing Line Lender, as Issuing Lender and as Administrative Agent

 

 

 

By:

/s/ Peter B. Thauer

 

 

Name: Peter B. Thauer

 

 

Title:  Executive Director

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Syndication Agent and as a Lender

 

 

 

By:

/s/ Kyle R. Holtz

 

 

Name: Kyle R. Holtz

 

 

Title: Director

 

Signature page to Second Amendment

 

--------------------------------------------------------------------------------


 

Remaining signature pages on file with the Administrative Agent

 

--------------------------------------------------------------------------------


 

Schedule I

 

On file with the Administrative Agent.

 

--------------------------------------------------------------------------------


 

Schedule II

 

On file with the Administrative Agent.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXECUTION COPY

(Reflecting First Amendment as of August 19, 2010
and Second Amendment as of March 15, 2011)

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

October 29, 2009

 

between

 

SINCLAIR TELEVISION GROUP, INC.

 

The GUARANTORS Party Hereto

 

The LENDERS Party Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,
as Sole Lead Arranger and Sole Bookrunner

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS

1

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

38

SECTION 1.03

Call Letters for Stations

39

SECTION 1.04

Terms Generally

39

SECTION 1.05

Accounting Terms; GAAP

39

 

 

ARTICLE II THE CREDITS

40

SECTION 2.01

The Credits

40

SECTION 2.02

Loans and Borrowings

43

SECTION 2.03

Requests for Borrowings

43

SECTION 2.04

Letters of Credit

44

SECTION 2.05

Funding of Borrowings

48

SECTION 2.06

Interest Elections

49

SECTION 2.07

Termination and Reduction of the Commitments

50

SECTION 2.08

Repayment of Loans; Evidence of Debt

51

SECTION 2.09

Prepayment of Loans

54

SECTION 2.10

Fees

56

SECTION 2.11

Interest

57

SECTION 2.12

Alternate Rate of Interest

58

SECTION 2.13

Increased Costs

58

SECTION 2.14

Break Funding Payments

59

SECTION 2.15

Taxes

60

SECTION 2.16

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

61

SECTION 2.17

Mitigation Obligations; Replacement of Lenders

62

SECTION 2.18

Defaulting Lender

63

 

 

ARTICLE III GUARANTEE

63

SECTION 3.01

The Guarantee

63

SECTION 3.02

Obligations Unconditional

64

SECTION 3.03

Reinstatement

64

SECTION 3.04

Subrogation

64

SECTION 3.05

Remedies

65

SECTION 3.06

Instrument for the Payment of Money

65

SECTION 3.07

Continuing Guarantee

65

SECTION 3.08

Rights of Contribution

65

SECTION 3.09

General Limitation on Guarantee Obligations

66

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

66

SECTION 4.01

Organization; Powers

66

SECTION 4.02

Authorization; Enforceability

66

SECTION 4.03

Governmental Approvals; No Conflicts

66

SECTION 4.04

Financial Condition; Material Adverse Change

67

SECTION 4.05

Properties

67

SECTION 4.06

Litigation and Environmental Matters

67

SECTION 4.07

Compliance with Laws and Agreements

70

 

i

--------------------------------------------------------------------------------


 

SECTION 4.08

Investment Company Status

70

SECTION 4.09

Taxes

70

SECTION 4.10

ERISA

70

SECTION 4.11

Disclosure

70

SECTION 4.12

Use of Credit

70

SECTION 4.13

Indebtedness and Liens

70

SECTION 4.14

Subsidiaries and Investments

71

SECTION 4.15

Broadcast Licenses

71

SECTION 4.16

Solvency

72

SECTION 4.17

Security Documents

72

SECTION 4.18

Real Property

73

 

 

ARTICLE V CONDITIONS

73

SECTION 5.01

Amendment and Restatement Effective Date

73

SECTION 5.02

Each Credit Event

76

SECTION 5.03

Each Incremental Loan

76

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

77

SECTION 6.01

Financial Statements and Other Information

77

SECTION 6.02

Notices of Material Events

79

SECTION 6.03

Existence; Conduct of Business

79

SECTION 6.04

Payment of Obligations

79

SECTION 6.05

Maintenance of Properties; Insurance

80

SECTION 6.06

Books and Records; Inspection Rights

81

SECTION 6.07

Compliance with Laws and Contractual Obligations

81

SECTION 6.08

Use of Proceeds and Letters of Credit

81

SECTION 6.09

Non-Media Subsidiaries; Ownership of Subsidiaries; Unrestricted Subsidiaries

81

SECTION 6.10

Designated SBG Subsidiaries

83

SECTION 6.11

Collateral and Guarantee Requirement; Further Assurances

85

SECTION 6.12

Post-Effective Date Matters

86

SECTION 6.13

Tender Offer

86

 

 

ARTICLE VII NEGATIVE COVENANTS

87

SECTION 7.01

Indebtedness

87

SECTION 7.02

Liens

89

SECTION 7.03

Mergers, Consolidations, Etc.

91

SECTION 7.04

Acquisitions

91

SECTION 7.05

Dispositions

93

SECTION 7.06

Lines of Business

94

SECTION 7.07

Investments

95

SECTION 7.08

Restricted Payments

96

SECTION 7.09

Transactions with Affiliates

98

SECTION 7.10

Restrictive Agreements

99

SECTION 7.11

Certain Financial Covenants

99

SECTION 7.12

Certain Other Indebtedness

100

SECTION 7.13

Modifications of Certain Documents

100

SECTION 7.14

License Subsidiaries

101

SECTION 7.15

Program Services Agreements and Outsourcing Agreements

102

SECTION 7.16

Limitation on Cure Rights

103

SECTION 7.17

Sale and Leaseback Transactions

103

SECTION 7.18

Covenants Applicable to Holding Company

103

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.19

Hedging Agreements

103

 

 

ARTICLE VIII EVENTS OF DEFAULT

104

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

107

 

 

ARTICLE X MISCELLANEOUS

112

SECTION 10.01

Notices

112

SECTION 10.02

Waivers; Amendments

113

SECTION 10.03

Expenses; Indemnity; Damage Waiver

114

SECTION 10.04

Successors and Assigns

115

SECTION 10.05

Survival

118

SECTION 10.06

Counterparts; Integration; Effectiveness

118

SECTION 10.07

Severability

118

SECTION 10.08

Right of Setoff

119

SECTION 10.09

Governing Law; Jurisdiction; Consent to Service of Process

119

SECTION 10.10

WAIVER OF JURY TRIAL

119

SECTION 10.11

Headings

120

SECTION 10.12

Confidentiality

120

SECTION 10.13

Cure of Defaults by the Administrative Agent or the Lenders

121

SECTION 10.14

USA PATRIOT Act

121

SECTION 10.15

Effect of Amendment and Restatement

121

SECTION 10.16

Termination of Lehman’s Revolving Commitment

121

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

-

Revolving Commitments

SCHEDULE 1.01(b)

-

Owned Stations

SCHEDULE 1.01(c)

-

Contract Stations

SCHEDULE 1.01(d)

-

Non-Television Entity Notes

SCHEDULE 2.04(a)

-

Existing Letters of Credit

SCHEDULE 4.01

-

Organization; Powers

SCHEDULE 4.06(a)

-

Litigation

SCHEDULE 4.06(b)

-

Environmental Matters

SCHEDULE 4.13(b)

-

Existing Liens

SCHEDULE 4.14(a)

-

Subsidiaries

SCHEDULE 4.14(b)

-

Existing Investments

SCHEDULE 4.15

-

Broadcast Licenses

SCHEDULE 4.17

-

Filing Offices

SCHEDULE 4.18(a)

-

Real Property — Owned

SCHEDULE 4.18(b)

-

Real Property — Leased

SCHEDULE 6.10(e)

-

Excluded Holding Company Subsidiaries

SCHEDULE 7.01(b)

-

Existing Indebtedness

SCHEDULE 7.08(c)

-

Certain Holding Company Investments

SCHEDULE 7.10

-

Restrictive Agreements

 

 

 

EXHIBIT A

-

Form of Security Agreement

EXHIBIT B-1

-

Form of Borrower Subsidiary Joinder Agreement

EXHIBIT B-2

-

Form of SBG Subsidiary Joinder Agreement

EXHIBIT C

-

Form of Assignment and Assumption

EXHIBIT D

-

Form of Consent and Agreement

EXHIBIT E

-

Form of Second Lien Intercreditor Agreement

EXHIBIT F

-

Form of Mortgage

EXHIBIT G-1

-

Form of Tranche B Term Loan Lender Addendum

EXHIBIT G-2

-

Form of Revolving Lender Addendum

 

 

 

ANNEX I

Specified Second Lien Indebtedness Leverage Test

 

iv

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 29, 2009
between SINCLAIR TELEVISION GROUP, INC., the GUARANTORS party hereto, the
LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The Borrower, the Holding Company and the Subsidiary Guarantors are parties to
the Third Amended and Restated Credit Agreement dated as of December 21, 2006
(as heretofore modified and supplemented and in effect on the date hereof, the
“Existing Credit Agreement”) with several banks and other financial institutions
or entities parties as lenders thereto and JPMorgan Chase Bank, N.A., as
administrative agent.  The parties to the Existing Credit Agreement have agreed
to amend the Existing Credit Agreement in certain respects and to restate the
Existing Credit Agreement as so amended as provided in this Agreement (and, in
that connection, certain lenders not currently party to the Existing Credit
Agreement shall become a party as lenders hereunder), effective upon the
satisfaction of certain conditions precedent set forth in Section 5.01. 
Accordingly, the parties hereto agree that on the Fourth Restatement Effective
Date (as defined below) the Existing Credit Agreement shall be amended and
restated as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01               Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“8% Senior Subordinated Notes” means each series of 8% Senior Subordinated Notes
due 2012 evidenced or provided by the 8% Senior Subordinated Note Indenture
(including the senior subordinated notes issued by the Borrower from time to
time thereunder and the Guarantees of such Indebtedness provided by any
Subsidiary Guarantor thereunder) in an aggregate principal amount of
$224,663,000 outstanding as of September 30, 2009.

 

“8% Senior Subordinated Note Indenture” means the Indenture dated as of
March 14, 2002 among Sinclair Television Group, Inc., the guarantors party
thereto and U.S. Bank National Association (as successor to Wachovia Bank,
National Association) as trustee, relating to the 8% Senior Subordinated Notes,
as amended or supplemented from time to time.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means (a) the acquisition by the Borrower or any of its
Subsidiaries in accordance with the terms hereof of substantially all of the
assets (including Broadcast Licenses) of (i) a television or radio station in
the United States in a single transaction (i.e., not by means of the acquisition
of an option for such assets and the subsequent exercise of such option) or
(ii) any business engaged in an activity permitted under Section 7.06,
(b) (i) the acquisition by the Borrower or any of its Subsidiaries in accordance
with the terms hereof of (x) substantially all of the assets (other than
Broadcast Licenses and other property required pursuant to the rules and
regulations of the FCC to be sold in connection with the transfer of such
Broadcast Licenses) of a television or radio station in the United States and
(y) an option to acquire the Broadcast Licenses and such other assets of such
television or radio station and (ii) the entering into by the Borrower or any of
its Subsidiaries of an agreement contemplated by the definition of “Program
Services Agreement” in this Section with respect to such station, (c) the
consummation of the acquisition of assets by the Borrower or any of its
Subsidiaries pursuant to the exercise of an option referred to in the preceding
clause (b)(i)(y), together with the termination of the related Program Services

 

--------------------------------------------------------------------------------


 

Agreement referred to in the preceding clause (b)(ii), and (d) the acquisition
of assets or Capital Stock of any Person pursuant to an exchange permitted by
Section 7.05(c).  As used in this definition, the acquisition of assets shall be
deemed to include reference to the acquisition of the voting Capital Stock of
the Person that owns such assets and references to the acquisition and exercise
of an option to acquire assets shall be deemed to include the acquisition and
exercise of the option to acquire voting Capital Stock of the Person that owns
such assets.

 

“Additional Second Priority Debt” means the Permitted Second Priority
Refinancing Debt incurred pursuant to Section 7.01(j) (including the Guarantees
of such Indebtedness provided by any Guarantor thereunder).  Additional Second
Priority Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“Additional Second Priority Debt Documents” means the agreements and instruments
evidencing or providing for the Additional Second Priority Debt, including the
Additional Second Priority Debt Indentures, and all other documents executed and
delivered from time to time with respect thereto (including all agreements,
documents and instruments that create or purport to create Liens or Guarantees
in favor of the holders thereof (or their Representatives)).

 

“Additional Second Priority Debt Indentures” means the indenture or indentures
under which the Additional Second Priority Debt shall be issued or incurred.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. 
Notwithstanding the foregoing, no individual shall be deemed to be an Affiliate
solely by reason of his or her being a director, officer or employee of the
Borrower or any of its Subsidiaries and the Borrower and its Subsidiaries shall
not be deemed to be Affiliates of each other.

 

“Aggregate Consideration” means, in connection with any Acquisition or TV/Radio
Acquisition, the aggregate consideration, in whatever form (including cash
payments, the principal amount of promissory notes and Indebtedness assumed, the
aggregate amounts payable to acquire, extend and exercise any option, the
aggregate amount payable under non-competition agreements and management
agreements, and the fair market value of other property delivered) paid,
delivered or assumed by the Borrower and its Subsidiaries for such Acquisition
or TV/Radio Acquisition.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate for a one
month Interest Period (but without regard to the proviso in the definition of
“Adjusted LIBO Rate”) (the “Relevant Adjusted LIBO Rate”) on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.00%; provided that, for the avoidance of doubt, the Relevant Adjusted LIBO
Rate for any day shall be based on the rate appearing on Reuters Screen LIBOR01
Page (or on any successor or substitute page of such Service, or any successor

 

2

--------------------------------------------------------------------------------


 

to or substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m. London time on such day; provided, further, that, for
purposes of Revolving ABR Loans held by the Extending Revolving Lenders, Swing
Line Loans and the Tranche B-1 Term Loans, the Alternate Base Rate shall in no
event at any time be less than 3.00% per annum; provided, further, that, for
purposes of ABR Loans that are Tranche B Term Loans, the Alternate Base Rate
shall in no event at any time be less than 2.00% per annum.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Relevant Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Relevant Adjusted LIBO Rate, respectively.

 

“Applicable Letter of Credit Fee Rate” means, for any day, (a) with respect to
the Non-Extending Revolving Lenders and their LC Exposure, the Applicable Margin
for Revolving Eurodollar Loans of the Non-Extending Revolving Lenders or
(b) with respect to the Extending Revolving Lenders and their LC Exposure, the
Applicable Margin for Revolving Eurodollar Loans of the Extending Revolving
Lenders.

 

“Applicable Margin” means, for any day, (a) with respect to Revolving Loans,
(i) with respect to the Non-Extending Revolving Lenders, the applicable rate per
annum set forth under the heading “ABR Margin” or “Eurodollar Margin” in the
Original Revolving Facility Pricing Grid based upon the Total Indebtedness Ratio
as of the most recent determination date (or otherwise determined in accordance
with the definition of “Original Revolving Facility Pricing Grid”) or (ii) with
respect to the Revolving Loans held by the Extending Revolving Lenders, (i) with
respect to ABR Loans, 3.00% and (ii) with respect to Eurodollar Loans, 4.00%;
(b) with respect to Tranche B Term Loans, (i) with respect to ABR Loans, 2.00%
and (ii) with respect to Eurodollar Loans, 3.00%; (c) with respect to the
Tranche B-1 Term Loans (which may only be ABR Loans), 3.50%; (d) with respect to
Incremental Loans of any Series, the rate per annum for such Incremental Loan
(and with respect to each Type of Loan) agreed to by the Borrower and the
respective Incremental Lender in the related Incremental Loan Amendment; and
(e) with respect to Tranche A Term Loans, (i) with respect to ABR Loans, 1.25%
and (ii) with respect to Eurodollar Loans, 2.25%.

 

“Applicable Percentage” means (a) with respect to any Revolving Lender for
purposes of Section 2.01(d) or 2.04 or in respect of any indemnity claim under
Section 10.03(c) arising out of an action or omission of the Swing Line Lender
or the Issuing Lender under this Agreement, the percentage of the total
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment, and (b) with respect to any Lender in respect of any indemnity claim
under Section 10.03(c) arising out of an action or omission of the
Administrative Agent under this Agreement, the percentage of the total
Commitments or Loans of each of the Classes hereunder represented by the
aggregate amount of such Lender’s Commitments or Loans of each of the Classes
hereunder.  If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.

 

“Applicable Revolving Commitment Fee Rate” means, for any day, (a) with respect
to the Non-Extending Revolving Lenders and their Revolving Commitments, the
applicable rate per annum set forth under the heading “Applicable Commitment Fee
Rate” in the Original Revolving Facility Pricing Grid based upon the Total
Indebtedness Ratio as of the most recent determination date (or otherwise
determined in accordance with the definition of “Original Revolving Facility
Pricing Grid”) or (b) with respect to the Extending Revolving Lenders and their
Revolving Commitments, at any time from and after the Fourth Restatement
Effective Date 0.75%, provided that (i) if the Total Indebtedness Ratio as of
the end of any fiscal quarter of the Borrower’s fiscal year ending after the
Fourth Restatement Effective

 

3

--------------------------------------------------------------------------------


 

Date shall be less than 4.00 to 1.00 (and the Borrower shall have delivered its
consolidated financial statements with respect to such fiscal quarter pursuant
to Section 6.01(a) or (b) and the related certificate of a Financial Officer
pursuant to Section 6.01(c)), the Applicable Revolving Commitment Fee Rate with
respect to the Extending Revolving Lenders and their Revolving Commitments shall
be 0.50% effective for the period from and including the date three Business
Days after the receipt by the Administrative Agent of such financial statements
(and such certificate) to but excluding the third Business Day after receipt by
the Administrative Agent of such financial statements for the next succeeding
fiscal quarter or fiscal year, as applicable; provided that, notwithstanding the
foregoing, Applicable Revolving Commitment Fee Rate shall be 0.75% (i) at any
time an Event of Default shall have occurred and be continuing or (ii) if the
Borrower shall fail to provide such financial statements and/or such certificate
for any fiscal quarter or fiscal year within the time period required under
Section 6.01(a) or (b).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.

 

“Average Life to Maturity” means, as at any day with respect to any
Indebtedness, the quotient obtained by dividing (a) the sum of the products of
(i) the number of years from such day to the date or dates of each successive
principal or redemption payment of such Indebtedness multiplied by (ii) the
amount of each such principal or redemption payment by (b) the sum of all such
principal or redemption payments.  The Average Life to Maturity of commitment
reductions shall be determined in like manner as if the relevant commitments
were at all times fully drawn.

 

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“BCF Percentage” means, at any date, the ratio, expressed as a percentage,
obtained by dividing (a) the portion of Broadcast Cash Flow attributable to
Contract Stations for the twelve month period ending on, or most recently ended
prior to such date by (b) Broadcast Cash Flow for such period.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Sinclair Television Group, Inc., a Maryland corporation.

 

“Borrower Subsidiary Joinder Agreement” means a Joinder Agreement substantially
in the form of Exhibit B-1 (or other instrument satisfactory to the
Administrative Agent) by a Subsidiary of the Borrower that, pursuant to the
Collateral and Guarantee Requirement, is required to become a “Subsidiary
Guarantor” hereunder and an “Obligor” under the Security Agreement.

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

4

--------------------------------------------------------------------------------


 

“Broadcast Cash Flow” means, for any period, the sum of EBITDA plus Corporate
Expense for such period; provided that, for the purposes of the definition of
“Unrestricted Subsidiary”, Broadcast Cash Flow shall refer to EBITDA and
Corporate Expense as if each reference therein to Borrower and its Subsidiaries
included Unrestricted Subsidiaries.

 

“Broadcast Licenses” means (a) the licenses, permits, authorizations or
certificates to construct, own or operate the Stations granted by the FCC, and
all extensions, additions and renewals thereto or thereof, and (b) the licenses,
permits, authorizations or certificates which are necessary to construct, own or
operate the Stations granted by administrative law courts or any state, county,
city, town, village or other local government authority, and all extensions,
additions and renewals thereto or thereof.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP, but
excluding any such expenditures made as part of any Acquisition.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation and any and
all equivalent ownership interests in a Person (other than a corporation).

 

“Cash Management Obligations” means, with respect to any Person, all obligations
of such Person in respect of overdrafts and related liabilities owed to any
other Person that arise from treasury, depositary or cash management services in
connection with any automated clearing house transfers of funds or any similar
transactions.

 

“CERCLA” has the meaning assigned to such term in Section 4.06(b).

 

“CERCLIS” has the meaning assigned to such term in Section 4.06(b).

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Lender
(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing Line
Loans, Tranche A Term

 

5

--------------------------------------------------------------------------------


 

Loans, Tranche B Term Loans, Tranche B-1 Term Loans or Incremental Loans and,
when used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment, a Tranche A Term Loan Commitment, a Tranche B Term Loan
Commitment or a Tranche B-1 Term Loan Commitment.  For avoidance of doubt, the
Revolving Commitments of the Non-Extending Revolving Lenders and the Revolving
Commitments of the Extending Revolving Lenders shall be considered to be
Revolving Commitments of the same Class.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all the “Collateral” as defined in any Security Document and
shall include the Mortgaged Properties.

 

“Collateral Account” has the meaning assigned to such term in the Security
Agreement.

 

“Collateral and Guarantee Requirement” means the requirement that, to the extent
not already accomplished in connection with the completion of the Fourth
Restatement Effective Date Collateral Requirement:

 

(a)           in the case of any Person that becomes a Subsidiary of the
Borrower (including each Designated SBG Subsidiary) after the Fourth Restatement
Effective Date, within the time period set forth in Section 6.11(a)(ii), the
Administrative Agent shall have received (i) a Borrower Subsidiary Joinder
Agreement or an SBG Subsidiary Joinder Agreement, as applicable, in the form
specified herein (or otherwise acceptable to the Administrative Agent), duly
executed and delivered on behalf of such Subsidiary, pursuant to which such
Subsidiary shall become a “Subsidiary Guarantor” or an “SBG Subsidiary
Guarantor”, as applicable, hereunder and an “Obligor” under the Security
Agreement, (ii) an instrument in form and substance satisfactory to the
Administrative Agent by which such Subsidiary shall become party to the
Intercreditor Agreements, (iii) all certificates or other instruments (if any)
representing the outstanding Capital Stock of such Subsidiary and (if any) its
Subsidiaries, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank pursuant to the Security Agreement (or the
Administrative Agent shall have otherwise received a valid pledge over such
Capital Stock), (iv) each other Security Document (other than Mortgages) duly
executed and delivered on behalf of such Subsidiary as shall be necessary or
appropriate (in the reasonable judgment of the Administrative Agent) to create a
first priority Lien on the properties of such Subsidiary intended to be covered
thereby, subject to no Liens other than Liens permitted under Section 7.02
applicable to such property, and (v) such proof of corporate action, incumbency
of officers, opinions of counsel and other documents as is consistent with those
delivered by each Obligor pursuant to Section 5.01 on the Fourth Restatement
Effective Date or as the Administrative Agent shall have requested;

 

(b)           without limiting the foregoing, the Holding Company shall comply
with the requirements of Section 6.10 (subject to any exceptions provided
therein);

 

(c)           all documents and instruments, including UCC financing statements
necessary to be filed, registered or recorded to create the Liens intended to be
created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been filed, registered or
recorded or delivered to the Administrative Agent for filing, registration or
the recording concurrently with, or promptly following, the execution and
delivery of each such Security Document;

 

6

--------------------------------------------------------------------------------


 

(d)           (i) the Real Estate Collateral Requirement shall have been
satisfied with respect to each parcel of owned or leased Real Property described
in Schedule 4.18(a) and Schedule 4.18(b), respectively, and designated therein
as a Mortgaged Property, within such period following the Fourth Restatement
Effective Date as the Administrative Agent shall agree, and (ii) each other
document or action (if any) required to be delivered or taken under Section 5.01
as to which the Administrative Agent shall have agreed with the Borrower as of
the Fourth Restatement Effective Date that such document or action may be
delivered or taken after such date shall be delivered or taken, within such
period following the Fourth Restatement Effective Date as the Administrative
Agent shall agree (and, in each case, such agreement (if any) of the
Administrative Agent set forth in a letter agreement between the Administrative
Agent and the Borrower entered into in connection with the Fourth Restatement
Effective Date, which agreement shall constitute a Loan Document for purposes
hereof) (but, in each case, subject to the proviso below, if applicable); and

 

(e)           the Real Estate Collateral Requirement shall have been satisfied
with respect to each parcel of owned or leased Real Property acquired or leased
after the Fourth Restatement Effective Date as to which a Mortgage is required
to be granted pursuant to Section 6.11, within the time period set forth in
Section 6.11(a)(i) (subject to the proviso below, if applicable);

 

provided that the Administrative Agent may in its sole discretion (x) extend any
time period required for compliance with any requirement of the Collateral and
Guarantee Requirement (provided that in no event, without the consent of the
Required Lenders, may any such time period be extended by the Administrative
Agent for a period in excess of 120 days), (y) with respect to any requirement
of the Borrower to deliver, or cause to be delivered, a leasehold mortgage on
any leased Real Property (and/or any of the related documents to be delivered in
connection therewith), if the Borrower shall have demonstrated to the
Administrative Agent’s satisfaction that it is unable to comply with such
requirement after diligently using commercially reasonably efforts for a period
of not less than 120 days due to the Borrower’s inability to obtain consents
and/or memoranda of leases from the relevant landlord(s) to such mortgage, waive
such requirement for purposes of this Agreement and (z) otherwise waive any
requirement for providing any Collateral or perfecting the security interest
therein hereunder or under the other Loan Documents if, in the Administrative
Agent’s reasonable judgment, the cost of so providing such Collateral or
perfecting such security interests would outweigh the benefits afforded thereby
to the Secured Parties.

 

“Commitment” means a Revolving Commitment, a Term Loan Commitment or a
commitment of any Incremental Lender to make an Incremental Loan (each an
“Incremental Loan Commitment”), or any combination thereof (as the context
requires).

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated October 2009 with respect to the syndication of the Tranche B
Term Loan facility provided herein.

 

“Consent and Agreement” means a Consent and Agreement substantially in the form
of Exhibit D (with such changes thereto as shall be satisfactory to the
Administrative Agent).

 

“Contract Station” means (a) each television or radio station identified as such
in Schedule 1.01(c), (b) each television or radio station that is the subject of
an acquisition referred to in clause (b) of the definition of “Acquisition”
consummated by the Borrower or any Subsidiary on or after the date hereof and
(c) any television or radio station with which the Borrower or any Subsidiary
has entered into any Program Services Agreement, Outsourcing Agreement or other
similar agreement on or

 

7

--------------------------------------------------------------------------------


 

after the date hereof, in each case until such time, if any, as the Borrower or
any Subsidiary acquires the Broadcast License of such television or radio
station and such station becomes an Owned Station.

 

“Contractual Obligations” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; provided
that, in any event, any Person which owns directly or indirectly 5% or more of
the securities having ordinary voting power for the election of directors or
other governing body of a corporation or 5% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation, partnership or other
Person.  “Controlling” and “Controlled” have meanings correlative thereto.

 

“Corporate Expense” means, for any period, all general and administrative
expenses of the Borrower and its Subsidiaries for such period.

 

“Cunningham” means Cunningham Broadcasting Corporation, a Maryland corporation.

 

“Cunningham Acquisition Agreements” means, collectively, the Cunningham Asset
Purchase Agreements and the Cunningham Merger Agreements.

 

“Cunningham Amendments” means the amendments to (or amendments and restatements
of) the Cunningham Acquisition Agreements and/or Cunningham Program Services
Agreements, in each case on or about the date hereof and in accordance with the
Cunningham MOU.

 

“Cunningham Asset Purchase Agreements” means the Asset Purchase Agreements, each
dated July 3, 2002, by and among (a) Feddora, Inc. and WRGT Licensee, LLC (as
sellers) and the Holding Company, Sinclair Television of Dayton, Inc., and WRGT
Licensee, LLC (as buyers); (b) Feddora, Inc. and WVAH Licensee, LLC (as sellers)
and the Holding Company, Sinclair Television of Nashville, Inc., and WVAH
Licensee, LLC (as buyers); and (c) Feddora, Inc. and WTAT Licensee, LLC (as
sellers) and the Holding Company, Sinclair Television of Charleston, Inc., and
WTAT Licensee, LLC (as buyers), in each case as amended and restated as of the
Fourth Restatement Effective Date.

 

“Cunningham Merger Agreements” means (a) those certain Plans and Agreements of
Merger dated July 3, 2002 by and between Columbus (WTTE-TV), Inc. (a subsidiary
of Cunningham) and Baltimore (WNUV-TV), Inc. (a subsidiary of Cunningham) and
the Holding Company and (b) that certain Plan and Agreement of Merger dated
November 15, 1999, by and among Glencairn, Ltd. (now Cunningham), Anderson
(WFBC-TV), Inc. and the Holding Company and Sinclair Acquisition XI, Inc., in
each case as amended and restated on the Fourth Restatement Effective Date.

 

“Cunningham MOU” means the Memorandum of Understanding dated September 8, 2009,
by and among Cunningham and its Subsidiaries, The Carolyn C. Smith Cunningham
Trust, the Carolyn Smith’s Grandchildren’s Trust I, the Carolyn Smith’s
Grandchildren’s Trust II, the Carolyn Smith’s Grandchildren’s Trust III and The
Carolyn Smith’s Grandchildren’s Trust IV and the Holding Company on behalf of
itself and certain applicable subsidiaries as amended by Amendment No. 1 dated
October 6, 2009.

 

“Cunningham Option Agreements” means those certain Common Voting Capital Stock
Option Agreements, each of which is dated May 3, 1995, pursuant to which the
Holding Company was

 

8

--------------------------------------------------------------------------------


 

granted an option to acquire certain shares of capital stock of Cunningham from
Carolyn Smith (now the Carolyn C. Smith Cunningham Trust), the Carolyn Smith’s
Grandchildren’s Trust I, the Carolyn Smith’s Grandchildren’s Trust II, the
Carolyn Smith’s Grandchildren’s Trust III, and the Carolyn Smith’s
Grandchildren’s Trust IV, in each case as amended and restated on the Fourth
Restatement Effective Date.

 

“Cunningham Options” means options for the purchase of all of the issued and
outstanding voting and non-voting stock of Cunningham under the Cunningham
Option Agreements.

 

“Cunningham Program Services Agreements” means the Program Services Agreements
between the Borrower and/or any of its Subsidiaries and Cunningham and/or any of
its Subsidiaries with respect to the Contract Stations subject thereto, in each
case as amended and restated on the Fourth Restatement Effective Date.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lenders” means any Lender, as determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swing Line Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Lender, the Swing Line Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Line Loans, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e)(i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.

 

“Designated SBG Subsidiary” means (a) KDSM, LLC and KDSM Licensee, LLC and
(b) each other Subsidiary of the Holding Company that is designated as a
“Designated SBG Subsidiary” after the Fourth Restatement Effective Date pursuant
to Section 6.10(a), in each case so long as such Subsidiary remains a Designated
SBG Subsidiary hereunder.

 

“Disposition” means any sale, assignment, transfer or other disposition of any
property (whether now owned or hereafter acquired) by the Borrower or any of its
Subsidiaries to any other Person other than any sale, assignment, transfer or
other disposition of any property sold or disposed of in the ordinary course of
business and on ordinary business terms.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

9

--------------------------------------------------------------------------------


 

“EBITDA” means, for any period, the sum, for the Borrower and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following for such period (subject to Section 1.05(d)):  (a) net
income for such period; plus (b) the sum of, to the extent deducted in
determining net income for such period, (i) provision for taxes,
(ii) depreciation and amortization (including film amortization), (iii) Interest
Expense, (iv) Permitted Termination Payments (or to the extent the same shall be
included in determining Corporate Expense pursuant to clause (c)(ii) below for
such period), (v) extraordinary losses (including non-cash losses on sales of
property outside the ordinary course of business of the Borrower and its
Subsidiaries), (vi) all other non-cash charges (including non-cash losses on
derivative transactions and non-cash interest expenses), (vii) all transaction
costs paid or incurred by the Borrower in connection with the Fourth Restatement
Effective Date Transactions and the Tender Offer Transactions and (viii) all
amounts paid in cash by the Borrower and its Subsidiaries to Cunningham and its
Subsidiaries pursuant to the transactions contemplated by the Cunningham MOU
that are in respect of, or credited toward, the purchase price of any Stations
to be acquired by the Borrower or any of its Subsidiaries from Cunningham or are
in respect of local marketing agreement fees, but not exceeding $11,000,000 in
the aggregate for any twelve month period; minus (c) the sum of, to the extent
included in net income for such period, (i) non-cash revenues, (ii) Corporate
Expense (but only to the extent already not deducted in determining net income
for such period), (iii) interest and other income, (iv) extraordinary gains
(including non-cash gains on sales of assets outside the ordinary course of
business), (v) benefit from taxes, (vi) non-cash gains on derivative
transactions and (vii) cash payments made during such period in respect of items
under clause (b)(vi) above subsequent to the fiscal quarter in which the
relevant non-cash charge was reflected as a charge in the statement of net
income; minus (d) Film Cash Payments made or scheduled to be made during such
period.

 

“EBITDA Percentage” means, as of the date of the consummation of any sale,
disposition or exchange of assets (or Capital Stock) contemplated by
Section 7.05(c), the ratio, expressed as a percentage, obtained by dividing
(a) the portion of EBITDA attributable to such assets (or Capital Stock) for the
twelve month period ending on, or most recently ended prior to, such date by
(b) EBITDA for such period.

 

“Environmental Affiliates” means, as to any Person (the “successor”), any other
Person whose liability (contingent or otherwise) for an environmental claim the
successor may have retained, assumed or otherwise become or remained liable for
(contingently or otherwise), whether by contract, operation of law or otherwise;
provided that each Subsidiary of the successor, and each former Subsidiary or
division of the successor transferred to another Person, shall in any event be
an “Environmental Affiliate” of the successor.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

10

--------------------------------------------------------------------------------


 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of Capital Stock of any class of, or of any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (including Unrestricted
Subsidiaries and whether or not incorporated) that, together with the Borrower,
is treated as a single employer under Section 414(b) or (c) of the Code, or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VIII.

 

“Excess Disposition Proceeds” has the meaning assigned to such term in
Section 2.09(b)(i).

 

“Excluded Holding Company Subsidiary” means, at any time, any directly owned
Subsidiary of the Holding Company (other than the Borrower and the Designated
SBG Subsidiaries) that (a) has both (i) assets of less than $10,000,000 (on a
consolidated basis for such Subsidiary and its Subsidiaries) as of the end of
the most recently completed fiscal quarter for which financial statements of the
Holding Company are available and (ii) revenues of less than $15,000,000 (on a
consolidated basis for such Subsidiaries and its Subsidiaries) for the most
recently completed four fiscal quarter period for which such financial
statements are available or (b) as of the Fourth Restatement Effective Date, is
in the process of being liquidated, dissolved or otherwise wound down or is
subject to a bankruptcy or similar proceeding (or is expected to be liquidated,
dissolved or wound down or to become subject to such a proceeding within three
months thereafter) (and, in each case (other than any such Subsidiaries existing
as of the Fourth Restatement Effective Date), as to which the Borrower has
notified the Administrative Agent in writing, designating such Subsidiary as an
Excluded Holding Company Subsidiary hereunder); provided that at no time shall
the total assets or total revenues (calculated as provided above) of all such

 

11

--------------------------------------------------------------------------------


 

Subsidiaries that are Excluded Holding Company Subsidiaries exceed $30,000,000;
provided, further, no Subsidiary which was not an Excluded Holding Company
Subsidiary immediately prior to the Second Amendment Effective Date will be an
Excluded Holding Company Subsidiary as a result of the amendments to this
definition on the Second Amendment Effective Date.  As of the Fourth Restatement
Effective Date, the Excluded Holding Company Subsidiaries are identified in
Schedule 6.10(e).

 

“Excluded Non-Media Subsidiary” means, at any time, a Non-Media Subsidiary which
at such time is not required to be a Subsidiary Guarantor or an Obligor pursuant
to Section 6.09(a) or the last paragraph of Section 6.10(b).

 

“Excluded Real Property” has the meaning assigned to such term in
Section 6.11(a).

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.17(b)), any withholding tax resulting from any Change
in Law in effect (including FATCA) on the date such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement or is attributable to such
Foreign Lender’s failure or inability to comply with Section 2.15(f), except to
the extent that such Foreign Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower with respect
to such withholding tax pursuant to Section 2.15(a).

 

“Existing Credit Agreement” has the meaning assigned to such term in the second
paragraph of this Agreement.

 

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.04(a).

 

“Extended Revolving Maturity Date” means, with respect to the Extending
Revolving Lenders and their Revolving Commitments, December 31, 2013 (or if such
date is not a Business Day, the immediately preceding Business Day).

 

“Extending Revolving Lenders” means (a) each Revolving Lender holding a
Revolving Commitments that has agreed to be an “Extending Revolving Lender”
hereunder as evidenced by the Revolving Lender Addendum executed and delivered
by such Revolving Lender in connection herewith (or, in the case of any
Revolving Lender which executes and delivers a signature page of this Agreement
under Section 5.01(a), any such Revolving Lender with a Revolving Commitment
under the column “Extending Revolving Lenders Revolving Commitments” on Schedule
1.01(a)) and (b) the Swing Line Lender.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.

 

“FCC” means the Federal Communications Commission or any Governmental Authority
substituted therefor.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with

 

12

--------------------------------------------------------------------------------


 

members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Film Cash Payments” means, for any period, the sum (determined on a
consolidated basis and without duplication) of all payments by the Borrower and
its Subsidiaries made or scheduled to be made during such period in respect of
Film Obligations; provided that amounts applied to the prepayment of Film
Obligations owing under any contract evidencing a Film Obligation under which
the amount owed by the Borrower or any of its Subsidiaries exceeds the remaining
value of such contract to the Borrower or such Subsidiary, as reasonably
determined by the Borrower, shall not be deemed to be Film Cash Payments.

 

“Film Obligations” means obligations in respect of the purchase, use, license or
acquisition of programs, programming materials, films, and similar assets used
in connection with the business and operations of the Borrower and its
Subsidiaries.

 

“FIN 46” means Interpretation No. 46, “Consolidation of Variable Interest
Entities”, issued by FASB, as amended from time to time.

 

“Final FCC Order” means an order of the FCC that is no longer subject to
reconsideration or review by the FCC or by any court or administrative body.

 

“Financial Officer” means the chief financial officer, chief accounting officer
or treasurer of the Borrower or the Holding Company, as applicable.

 

“First Amendment” means the First Amendment to this Agreement, dated as of
August 19, 2010, among the Borrower, the Holding Company, the Guarantors, the
Lenders party thereto and the Administrative Agent.

 

“First Amendment Effective Date” means the date on which all the conditions set
forth in Section 5 of the First Amendment are satisfied.

 

“First Lien Indebtedness” means, as at any date, all Indebtedness on such date
that is secured by a Lien on property of the Borrower and its Subsidiaries
(other than a Lien expressly ranking junior in priority to any other Lien) minus
all Qualifying Balances on such date.

 

“First Lien Indebtedness Ratio” means, as at any date, the ratio of (a) First
Lien Indebtedness outstanding on such date to (b) EBITDA for the period of the
four fiscal quarters ending on or most recently ended prior to such date.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Fourth Restatement Effective Date” means the date on which the conditions
specified in Section 5.01 are satisfied (or waived in accordance with
Section 10.02).

 

“Fourth Restatement Effective Date Collateral Requirement” means the requirement
that:

 

13

--------------------------------------------------------------------------------


 

(a)                                  the Administrative Agent shall have
received from each of the Obligors party thereto a counterpart of the Security
Agreement duly executed and delivered on behalf of each such Person, together
with (i) the certificates representing the Capital Stock pledged pursuant to the
Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Security Agreement endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof
(or confirmation by the Administrative Agent as to receipt thereof under the
Security Agreement as in effect immediately prior to the Fourth Restatement
Effective Date);

 

(b)                                 the Administrative Agent shall have received
from each of the Obligors party thereto and each of the Representative or
Representatives of the holders of the Initial Second Priority Debt a counterpart
of the Second Lien Intercreditor Agreement duly executed and delivered on behalf
of each such Person;

 

(c)                                  the Administrative Agent shall have
received from each of the Obligors party thereto and (if any) each other party
thereto a counterpart of each other Security Document (other than the Mortgages)
duly executed and delivered on behalf of each such Person as shall be necessary
or appropriate (in the reasonable judgment of the Administrative Agent) to
create a first priority Lien on the properties of the Obligors intended to be
covered thereby, subject to no Liens other than Liens permitted under
Section 7.02 applicable to such property, including (i) control agreements with
respect to each of the deposit and securities accounts of the Borrower and the
Subsidiary Guarantors listed on Annex 8 to the Security Agreement but only to
the extent such control agreement is required to be entered into pursuant to the
Security Agreement, in each case duly executed and delivered by the relevant
Obligor, the Administrative Agent and the respective depositary bank or
securities intermediary, as applicable (provided that the Administrative Agent
may agree in its sole discretion that such control agreements (or any of them)
shall be delivered within 30 days after the Fourth Restatement Effective Date
(or such longer period as the Administrative Agent may agree in its sole
discretion)), (ii) short-form intellectual property security agreements entered
into pursuant to the Security Agreement on behalf of each Obligor party thereto,
and evidence as to the completion of filing (or arrangements satisfactory to the
Administrative Agent for filing) with the United Stated Patent and Trademark
Office against the relevant intellectual property covered by such security
agreements and (iii) the results of recent lien searches in the jurisdiction of
organization of each of the Obligors, which search shall reveal no Liens on any
of the assets of the Obligors except for Liens permitted under Section 7.02 or
discharged on or prior to the Fourth Restatement Effective Date pursuant to
documentation satisfactory to the Administrative Agent;

 

(d)                                 the UCC financing statements necessary to be
filed, registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been filed, registered or recorded or delivered
to the Administrative Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document; and

 

(e)                                  the Real Estate Collateral Requirement
shall have been satisfied with respect to each owned or leased property
identified in Schedule 4.18(a) and Schedule 4.18(b), respectively, and
designated therein as a Mortgaged Property (other than any Real Estate
Collateral Requirement subject to clause (d) of the definition of “Collateral
and Guarantee Requirement”).

 

14

--------------------------------------------------------------------------------


 

“Fourth Restatement Effective Date Transactions” means (a) the Transactions,
(b) the Initial Second Priority Debt Transactions, (c) the execution and
delivery of Cunningham Amendments by the parties thereto (and the effectiveness
thereof), (d) the commencement of the Tender Offer (which shall not have been
withdrawn, terminated or materially amended prior to such date) and (e) the
other transactions relating to the foregoing that will occur concurrently (or
substantially concurrently) with the Fourth Restatement Effective Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“General Incremental Loans” has the meaning assigned to such term in
Section 2.01(c).

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include
(i) endorsements for collection or deposit in the ordinary course of business or
(ii) any Program Services Agreement or any obligations thereunder.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 3.01.

 

“Guarantors” means, collectively, (a) the Holding Company, (b) the Subsidiary
Guarantors and (c) each other Subsidiary of the Holding Company that becomes a
“Guarantor” after the date hereof pursuant to Section 6.09 or Section 6.10.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any swap agreement, cap agreement, collar agreement,
put or call, futures contract, forward contract or similar agreement or
arrangement entered into to protect against or mitigate the effect of
fluctuations in the price of the Borrower’s common stock or in interest rates,
foreign exchange rates or prices of commodities used in the business of the
Borrower and its Subsidiaries and any master agreement relating to any of the
foregoing.

 

“Hedge Party” means each Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedging Agreement, in its capacity as a party
thereto.

 

15

--------------------------------------------------------------------------------


 

“Holding Company” means Sinclair Broadcast Group, Inc., a Maryland corporation.

 

“Holding Company 3.00% Convertible Notes” means the Holding Company’s 3.00%
Convertible Senior Notes due 2027 in an aggregate principal amount of
$294,277,000 outstanding as of September 30, 2009.

 

“Holding Company 4.875% Convertible Notes” means the Holding Company’s 4.875%
Convertible Senior Notes due 2018 in an aggregate principal amount of
$143,519,000 outstanding as of September 30, 2009.

 

“Holding Company Convertible Debentures” means the Holding Company’s 6%
Convertible Subordinated Debentures due 2012 in an aggregate principal amount of
$134,121,150 outstanding as of as of September 30, 2009.

 

“Holding Company Convertible Notes” means, collectively, the Holding Company
3.00% Convertible Notes and the Holding Company 4.875% Convertible Notes.

 

“Immaterial Broadcast Licenses” means (a) Broadcast Licenses (other than main
transmitter licenses, auxiliary transmitter licenses (to the extent in existence
on the date hereof and necessary for the continued operation of the Stations)
and studio transmitter links (to the extent necessary for the continued
operation of the Stations), in each case granted by the FCC, and extensions and
renewals thereto or thereof) the absence of which individually or together could
not have a Material Adverse Effect and (b) either a paired digital channel or a
paired analog channel (but not both) which is returned to the FCC pursuant to
the FCC’s plan for transition to digital television broadcasting.

 

“Incremental Lender” means a Lender with an outstanding Incremental Loan.

 

“Incremental Loan” has the meaning assigned to such term in Section 2.01(c).

 

“Incremental Loan Amendment” means any amendment to this Agreement pursuant to
which Incremental Loans of any Series are established pursuant to
Section 2.01(c).

 

“Incremental Loan Commitment” has the meaning assigned to such term in the
definition of “Commitment”.

 

“Incremental Loan Maturity Date” means, with respect to the Incremental Loans of
any Series, the maturity date for such Incremental Loans of such Series as
specified in the Incremental Loan Amendment for such Series.

 

“Incremental Loan Principal Payment Date” means, for each Series of Incremental
Loans, the date or dates for repayment of such Incremental Loans as specified in
the Incremental Loan Amendment for such Series.

 

“Indebtedness” means of any Person (without duplication): (a) indebtedness
created, issued or incurred by such Person for borrowed money (whether by loan
or the issuance and sale of debt securities or the sale of property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the

 

16

--------------------------------------------------------------------------------


 

property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for account of such Person; (e) Capital Lease Obligations
of such Person; (f) Indebtedness of others guaranteed by such Person; (g) if the
Aggregate Consideration payable by such Person to extend and exercise any option
acquired in connection with any Acquisition (an “Extension and Exercise Price”)
exceeds 20% of the Aggregate Consideration payable in connection with such
Acquisition, such Extension and Exercise Price; (h) any Put Obligations, but
only to the extent that such Put Obligations (other than the Put Obligations in
existence on the Fourth Restatement Effective Date relating to WNAB-TV
(Nashville, Tennessee)), whether arising under the same or different agreements,
exceeding $25,000,000 in the aggregate shall not have been approved by the
Administrative Agent (such approval not to be unreasonably withheld) prior to
the incurrence thereof; and (i) obligations of such Person in respect of surety
and appeals bonds or performance bonds or other similar obligations; provided
that the term “Indebtedness” shall not include (i) Film Obligations of such
Person, (ii) obligations of such Person under any Program Services Agreement,
Outsourcing Agreement or other similar agreement, (iii) any liability shown on
such Person’s balance sheet in respect of the fair value of Interest Rate
Protection Agreements, (iv) any Put Obligations (other than those Put
Obligations included as “Indebtedness” under clause (h) of this definition) and
(v) any liability shown on the balance sheet of such Person solely as a result
of the application of FIN 46 and for which such Person is not primarily or
contingently liable for payment.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial FCC Order” means an order of the FCC that is not a Final FCC Order.

 

“Initial Second Priority Debt” means the Indebtedness of the Borrower issued
pursuant to Section 7.01(i) (including the Guarantees of such Indebtedness
provided by any Guarantor thereunder).  Initial Second Priority Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

“Initial Second Priority Debt Documents” means the agreements and instruments
evidencing or providing for the Initial Second Priority Debt, including the
Initial Second Priority Debt Indentures, and all other documents executed and
delivered from time to time with respect thereto (including all agreements,
documents and instruments that create or purport to create Liens or Guarantees
in favor of the holders thereof (or their Representatives)).

 

“Initial Second Priority Debt Indenture” means the Indenture dated as of
October 29, 2009 among Sinclair Television Group, Inc., the guarantors party
thereto and U.S. Bank National Association as trustee, relating to the Initial
Second Priority Debt.

 

“Initial Second Priority Debt Proceeds” means the aggregate net cash proceeds of
the Initial Second Priority Debt.

 

“Initial Second Priority Debt Proceeds Collateral Account” means a Collateral
Account established by the Administrative Agent pursuant to the Security
Agreement or an existing or new deposit or securities account of the Borrower
satisfactory to the Administrative Agent, which shall be used solely for
purposes specified in Section 6.13(b).

 

“Initial Second Priority Debt Transactions” means (a) the issuance by the
Borrower of the Initial Second Priority Debt in accordance with Section 7.01(i),
(b) the deposit by the Borrower of the Initial Second Priority Debt Proceeds
into the Initial Second Priority Debt Proceeds Collateral Account to the extent
required under Section 6.13(b) and (c) the negotiation and execution of the
Cunningham MOU

 

17

--------------------------------------------------------------------------------


 

and all transactions contemplated thereby, including the execution and delivery
of the Cunningham Amendments.

 

“Intercreditor Agreements” means, collectively, the Second Lien Intercreditor
Agreement and any other intercreditor agreement entered into pursuant to this
Agreement.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Coverage Ratio” means, as at any date, the ratio of (a) EBITDA for the
period of the four fiscal quarters ending on or most recently ended prior to
such date to (b) Interest Expense for such period.

 

“Interest Expense” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of (a) all cash interest expense in respect of
Indebtedness during such period, (b) the net amounts payable (or minus the net
amounts receivable) under Interest Rate Protection Agreements accrued during
such period (whether or not actually paid or received during such period) and
(c) Restricted Payments made during such period pursuant to Section 7.08(a) in
respect of interest payments on the Holding Company Convertible Debentures
(including any such interest payments thereon made pursuant to Section 7.08 of
the Existing Credit Agreement prior to the Fourth Restatement Effective Date
during any fiscal quarter that is included in such period).  Any reference
herein to calculating Interest Expense for any period on a “pro forma” basis
means that, for purposes of the clause (a) above, (i) the Indebtedness on the
basis of which Interest Expense is so calculated shall mean Indebtedness
outstanding as of the relevant date of calculation after giving effect to any
repayments and any incurrence of Indebtedness on such date and (ii) such
calculation shall be made applying the respective rates of interest in effect
for such Indebtedness on such date.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than Swing
Line Loans), each Quarterly Date, (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Swing Line Loan,
the day that such Loan is required to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine months) thereafter, as the Borrower
may elect; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Interest Rate Protection Agreement” means a Hedging Agreement providing for the
transfer or mitigation of interest risks either generally or under specific
contingencies.

 

18

--------------------------------------------------------------------------------


 

“Investment” means, for any Person, (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale), (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person), but
excluding any such advance, loan or extension of credit having a term not
exceeding 90 days arising in connection with the sale of programming or
advertising time by such Person in the ordinary course of business or (c) the
entering into of any Guarantee of, or other contingent obligation with respect
to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.

 

“Issuing Lender” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j). 
The Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Joinder Agreement” means a Borrower Subsidiary Joinder Agreement or a SBG
Subsidiary Joinder Agreement, as applicable.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Addendum” means the Tranche B Term Loan Lender Addendum or a Revolving
Lender Addendum.

 

“Lenders” means each Revolving Lender, each Tranche A Term Loan Lender, each
Tranche B Term Loan Lender, the Tranche B-1 Term Loan Lender, each Incremental
Lender and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption; provided that from and after
the Original Revolving Maturity Date, upon the Non-Extending Revolving Lenders
being paid all amounts owing to them under this Agreement, the Non-Extending
Revolving Lenders shall no longer be Lenders hereunder (without prejudice to the
matters set forth in Section 10.05).  Unless the context otherwise requires, the
term “Lenders” includes the Swing Line Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any

 

19

--------------------------------------------------------------------------------


 

collateral security for any of such obligations, each as the same may be
modified and supplemented and in effect from time to time.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; provided that, for purposes of Revolving Loans held by the
Extending Revolving Lenders, the LIBO Rate shall in no event at any time be less
than 2.00% per annum; provided, further, that, for purposes of Tranche B Term
Loans, the LIBO Rate shall in no event at any time be less than 1.00% per annum
In the event that such rate is not available at such time for any reason, then
the LIBO Rate with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.  The Administrative Agent will furnish a
copy of such Page or other documentation evidencing the contents thereof to the
Borrower upon its request.

 

“License Subsidiaries” means (a) with respect to each Station that is an Owned
Station on the date hereof, the Subsidiary of the Borrower listed on Schedule
1.01(b) as the holder of the Broadcast Licenses for such Owned Station and
(b) with respect to any Owned Station hereafter acquired by the Borrower or any
of its Subsidiaries, the Subsidiary of the Borrower formed, created, or acquired
after the date hereof that holds the Broadcast Licenses for such Owned Station,
and in each case any other Subsidiary into which any such License Subsidiary may
be merged pursuant to Section 7.03.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means, collectively, this Agreement, the promissory notes (if
any) issued pursuant to Section 2.08(g), the Letter of Credit Documents, the
Joinder Agreements and the Security Documents.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.01, and shall include Incremental Loans unless the context otherwise
requires.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Obligor
to perform any of its obligations under this Agreement or any of the other Loan
Documents to which it is a party or (c) the rights of or benefits available to
the Lenders under this Agreement or any of the other Loan Documents.

 

20

--------------------------------------------------------------------------------


 

“Material Third-Party Licensee” means any Person holding a Broadcast License for
one or more Contract Stations for which the Broadcast Cash Flow attributable to
such Stations, either individually or in the aggregate, for the most recent
twelve month period is equal to or greater than 5% of the Broadcast Cash Flow
for such period.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the mortgages, deeds of trust, assignments of leases and rents
and other security documents (if any) delivered on or after the Fourth
Restatement Effective Date pursuant to this Agreement with respect to Mortgaged
Properties, each substantially in the form of Exhibit F (with such changes
thereto, including such changes as may be required or desirable to account for
local law matters, as shall be satisfactory to the Administrative Agent).

 

“Mortgaged Properties” means all Real Property that shall be subject to a
Mortgage entered into pursuant to the terms of this Agreement.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, with respect to any Prepayment Event, the aggregate
amount of all cash payments (including all cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received) received by the Borrower and its
Subsidiaries directly or indirectly in connection with such Prepayment Event, in
each case, net of (a) the amount of any legal, title and recording tax expenses,
commissions and other fees and expenses paid by the Borrower and its
Subsidiaries in connection therewith and (b) in the case of any Prepayment Asset
Sale or Recovery Event, (i) any Federal, state and local income or other taxes
estimated to be payable by the Borrower and its Subsidiaries as a result thereof
(but only to the extent that such estimated taxes are in fact paid to the
relevant Governmental Authority not later than twelve months after the date
thereof) and (ii) any repayments by the Borrower or any of its Subsidiaries of
Indebtedness to the extent that (x) such Indebtedness is secured by a Lien on
the property that is the subject of such Prepayment Asset Sale and (y) the
transferee of (or holder of a Lien on) such property requires that such
Indebtedness be repaid as a condition to such Prepayment Asset Sale or, in case
of any Recovery Event, such repayment is contractually required from the
proceeds thereof by the terms of such Indebtedness.

 

“Non-Extending Revolving Lenders” means the Revolving Lenders that are not
Extending Revolving Lenders.

 

“Non-Media Subsidiary” means any direct or indirect Subsidiary of the Borrower
(including, for this purpose, any Designated SBG Subsidiary) that is not engaged
in, and does derive any income from, any of the businesses or activities
described in clauses (a), (b) and/or (c) of Section 7.06.

 

“Non-Recourse Indebtedness” means Indebtedness (a) as to which neither the
Borrower nor any Subsidiary (other than any Unrestricted Subsidiary) is directly
or indirectly liable (by virtue of the Borrower or any such Subsidiary being the
primary obligor on, guarantor of, or otherwise liable in any respect to, such
Indebtedness) and (b) which, upon the occurrence of a default with respect
thereto, does not result in, or permit any holder of any other Indebtedness of
the Borrower or any Subsidiary (other than any Unrestricted Subsidiary) to
declare, a default on such Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity.

 

21

--------------------------------------------------------------------------------


 

“Non-Television Entities” means, collectively, Keyser Capital LLC and Sinclair
Investment Group LLC.

 

“Non-Television Entity Notes” means the promissory notes made by the
Non-Television Entities in favor of the Borrower, as described on Schedule
1.01(d).

 

“Note Indentures” means, collectively, the Senior Subordinated Debt Indentures,
the Senior Unsecured Debt Indentures and the Second Priority Debt Indentures.

 

“Notes Transfer” means the disposition or transfer of the Non-Television Entity
Notes in connection with the Separation Transaction.

 

“Obligations” means, collectively, (a) all advances to and debts, liabilities,
obligations, covenants and duties of, the Borrower or any other Obligor arising
under the Loan Documents or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising,
and including in the case of each Guarantor all obligations of such Guarantor in
respect of its Guarantee under Article III, (b) all Cash Management Obligations
owing by the Borrower or any other Obligor to any Lender (or any Affiliate
thereof) and (c) all obligations of the Borrower and its Subsidiaries arising
under any Secured Hedge Agreement, and, in the case of each of the foregoing,
including all interest thereon and expenses related thereto, including any
interest or expenses accruing or arising after the commencement of any case with
respect to the Borrower or any other Obligor under the Bankruptcy Code or any
other bankruptcy or insolvency law (whether or not such interest or expenses are
allowed or allowable as a claim in whole or in part in such case).  Without
limiting the generality of the foregoing, the Obligations of the Obligors under
the Loan Documents (and of their respective Subsidiaries to the extent they have
obligations under the Loan Documents) include (i) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, indemnities and other
amounts (including fees, expenses and disbursements of counsel) payable by any
Obligor under any Loan Document and (ii) the obligation of any Obligor to
reimburse any amount in respect of any of the foregoing that the Administrative
Agent or any other Secured Party, in each case in its sole discretion, may elect
to pay or advance on behalf of such Obligor.

 

“Obligors” means, collectively, (a) the Borrower, (b) the Holding Company and
(c) each other Guarantor.

 

“Operating Subsidiary” has the meaning assigned to such term in Section 7.14(a).

 

“Original Revolving Facility Pricing Grid” means the following pricing grid:

 

22

--------------------------------------------------------------------------------


 

Total Indebtedness Ratio:

 

ABR Margin
(%)

 

Eurodollar
Margin
(%)

 

Applicable
Commitment
Fee Rate
(%)

 

Level I:

Greater than or equal to 6.00 to 1

 

0.25

 

1.25

 

0.375

 

Level II:

Less than 6.00 to 1 and greater than or equal to 5.50 to 1

 

0

 

1.00

 

0.375

 

Level III:

Less than 5.50 to 1 and greater than or equal to 5.00 to 1

 

0

 

0.875

 

0.25

 

Level IV:

Less than 5.00 to 1

 

0

 

0.75

 

0.25

 

 

For purposes of the foregoing (but subject to the last sentence of this
definition), (A) the Total Indebtedness Ratio shall be determined as of the end
of each fiscal quarter of the Borrower’s fiscal year based upon the Borrower’s
consolidated financial statements delivered pursuant to
Section 6.01(a) or (b) (and as set forth in the related certificate of a
Financial Officer delivered pursuant to Section 6.01(c)) and (B) each change in
the Applicable Margin, Applicable Revolving Commitment Fee Rate or Applicable
Letter of Credit Fee Rate with respect to the Non-Extending Revolving Lenders
(and their respective Revolving Loans, Revolving Commitment and LC Exposure, as
applicable) resulting from a change in the Total Indebtedness Ratio shall be
effective on the date three Business Days after the receipt by the
Administrative Agent of such certificate and shall remain effective until the
effective date of the next such change; provided that, notwithstanding the
foregoing, none of the Applicable Margin, Applicable Revolving Commitment Fee
Rate or Applicable Letter of Credit Fee Rate shall as a consequence of this
definition be reduced for any period during which an Event of Default shall have
occurred and be continuing.  As of the Fourth Restatement Effective Date, Level
I is the applicable pricing level under the Original Revolving Facility Pricing
Grid.  Notwithstanding anything herein to the contrary, during any period that a
Post-Default Condition shall have occurred and be continuing, the Applicable
Margin, Applicable Revolving Commitment Fee Rate and Applicable Letter of Credit
Fee Rate for purposes of this definition shall be the highest rate set forth in
the table above applicable thereto.

 

“Original Revolving Maturity Date” means, with respect to the Non-Extending
Revolving Lenders and their Revolving Commitments, the Business Day falling on
or nearest to June 30, 2011.

 

“Other Debt” means the Subordinated Debt, the Senior Unsecured Debt and the
Second Priority Debt.

 

“Other Debt Documents” means the Subordinated Debt Documents, the Senior
Unsecured Debt Documents and the Second Priority Debt Documents.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, including any
interest, additions to tax or penalties applicable thereto.

 

23

--------------------------------------------------------------------------------


 

“Outsourcing Agreements” means (a) any agreement to which the Borrower or any of
its Subsidiaries is a party which provides for the Borrower or any of its
Subsidiaries to deliver or receive non-programming related management and/or
consulting services of any television station, and (b) any put or option
agreement entered into in connection with any agreement referred to in
clause (a) above that provides for the Borrower or any of its Subsidiaries to
acquire or sell the license or non-license assets of the related television
station.

 

“Participant Register”  has the meaning assigned to such term in
Section 10.4(c)(i).

 

“Owned Station” means (a) each television or radio station identified as such in
Schedule 1.01(b) and (b) any television or radio station the Broadcast Licenses
of which are owned or held by the Borrower or any of its Subsidiaries on or
after the date hereof.

 

“Passive BCF Percentage” means, as at any date, the ratio, expressed as a
percentage, obtained by dividing (a) the portion of Broadcast Cash Flow
attributable to all Passive Stations for the twelve month period ending on, or
most recently ended prior to, such date by (b) Broadcast Cash Flow for such
period.

 

“Passive LMA” means a local marketing agreement, time brokerage agreement,
program services agreement or similar agreement (but excluding any Outsourcing
Agreement or other similar agreement) providing for any Person other than the
Borrower or any of its Subsidiaries to program or sell advertising time on all
or any portion of the broadcast time of any Station.

 

“Passive Station” means a Station that is the subject of a Passive LMA.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Assumed Debt” has the meaning assigned to such term in
Section 7.01(l).

 

“Permitted Investments” means, for any Person: (a) direct obligations of the
United States of America, or of any agency (which shall include, but not be
limited to, Export-Import Bank of the United States, Farmers Home
Administration, Federal Housing Administration, General Services Administration,
and Government National Mortgage Association) or instrumentality (which shall
include, but not be limited to, The Federal National Mortgage Association,
Federal Home Loan Banks, Federal Home Loan Mortgage Corporation, Federal Land
Banks, Federal Intermediate Credit Banks, Banks for Cooperative and the Farm
Credit System, and The Student Loan Marketing Association) thereof, or
obligations guaranteed or insured as to principal and interest by the United
States of America, or any agency or instrumentality thereof, in either case
maturing not more than 90 days from the date of acquisition thereof by such
Person; (b) domestic and Eurodollar time deposits, overnight deposits,
certificates of deposit and bankers acceptances issued or guaranteed by entities
rated A-2 or better by S&P or P-2 or better by Moody’s, maintained at or issued
by any office or branch of any bank or trust company organized or licensed under
the laws of the United States of America or any State thereof which bank or
trust company has capital, surplus and undivided profits of at least
$500,000,000, maturing not more than 90 days from the date of acquisition
thereof by such Person; (c) commercial paper, auction rate notes and commercial
paper master notes issued or guaranteed by entities rated A-2 or better by S&P
or P-2 or better by Moody’s, maturing not more than 90 days from the acquisition
thereof by such Person (provided that a security without its own rating will be
considered to be rated and to have the same rating as any debt obligation that
is issued by the same issuer which is comparable in priority, maturity and
security to the subject security or, if it is guaranteed by another issuer, to
be rated and to have the same rating as any debt obligation that is issued by
the guarantor which is comparable in priority, security, and

 

24

--------------------------------------------------------------------------------


 

maturity to the subject security); (d) tax-exempt commercial paper or variable
rate tax exempt demand notes, rated A-1 or better by S&P or MIG1/VMIG1 or better
by Moody’s, maturing not more than 90 days from the acquisition thereof by such
Person; (e) fully collateralized repurchase agreements with a term of not more
than 30 days entered into with any bank qualifying under clause (b) above, any
broker-dealer subsidiary or affiliate of any such bank or any Primary Dealer of
United States Government securities and relating to: (i) marketable direct
obligations issued or unconditionally guaranteed or insured by the United States
of America or any agency or instrumentality thereof listed in clause (a) above;
(ii) securities issued by The Federal National Mortgage Association, Federal
Farm Credit Banks, Federal Home Loan Banks or The Student Loan Marketing
Association or other entities listed in clause (a) above; or
(iii) mortgage-backed securities issued by The Federal National Mortgage
Association or The Federal Home Loan Mortgage Corporation or issued or
guaranteed by the Government National Mortgage Association or other entities
listed in clause (a) above; and (f) money market mutual funds that (i) comply
with the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Permitted Reinvestment” means (a) an acquisition permitted under
Section 7.04(e), (b) Capital Expenditures or (c) with respect to any Recovery
Event, the repair, restoration or replacement of the affected property.

 

“Permitted Second Priority Refinancing Debt” means any Indebtedness incurred by
the Borrower in the form of second lien secured notes or loans; provided that
(a) until December 31, 2013, the Indebtedness being refinanced shall be pari
passu or more senior in right of repayment and/or lien priority than the
Indebtedness incurred, (b) such Indebtedness is secured by the Collateral on a
second lien basis (and subject to the terms of the Second Lien Intercreditor
Agreement) to Liens securing the Obligations and is not secured by any property
of the Borrower, the Holding Company or any of their respective Subsidiaries or
any other Person other than the Collateral, (c) such Indebtedness does not
mature or have scheduled amortization or payments of principal (including
prepayments, redemptions or sinking fund or like payments) prior to the 91st day
after the stated maturity date of any Loans hereunder at the time such
Indebtedness is incurred (other than prepayment or redemption requirements as a
result of asset sales or change of control provisions (provided that any such
prepayment or redemption (or offer to prepay or redeem) may be made only to the
extent permitted under Section 7.12)), (d) the terms and conditions of such
Indebtedness (other than interest rate and redemption premium) shall not be more
restrictive on the Borrower and its Subsidiaries than the terms and conditions
of the Initial Second Priority Debt Indenture, (e) the security agreements
relating to such Indebtedness are substantially the same as the collateral
documents governing the Initial Second Priority Debt (with such differences as
are reasonably satisfactory to the Administrative Agent), (f) such Indebtedness
is not guaranteed by any Person other than the Guarantors and (g) a
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Second Lien Intercreditor Agreement.  Permitted Second
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

 

“Permitted Senior Unsecured Refinancing Debt” means any Indebtedness incurred by
the Borrower in the form of senior unsecured notes or loans; provided that
(a) except with respect to any Specified 8% Notes Refinancing or any refinancing
of the Holding Company Convertible Debentures, until December 31, 2013, the
Indebtedness being refinanced shall be pari passu or more senior in right of
repayment and/or lien priority than the Indebtedness incurred, (b) such
Indebtedness does not mature or have scheduled amortization or payments of
principal (including prepayments, redemptions or sinking fund or like payments)
prior to the 91st day after the stated maturity date of any Loans hereunder at
the time such Indebtedness is incurred (other than prepayment or redemption
requirements as a result of asset sales or change of control provisions
(provided that any such prepayment or redemption (or offer to prepay or redeem)
may be made only to the extent permitted under Section 7.12)), (c) the other
terms and conditions of such Indebtedness (other than interest rate and
redemption premium) shall not be more

 

25

--------------------------------------------------------------------------------


 

restrictive on the Borrower and its Subsidiaries than the terms and conditions
found in senior unsecured debt of a similar type issued by similar issuers under
Rule 144A or in a public offering (provided that in no event shall such other
terms or conditions be more restrictive on the Borrower and its Subsidiaries
than the Initial Second Priority Debt Indenture), (d) such Indebtedness is not
guaranteed by any Person other than the Guarantors and (e) such Indebtedness is
not secured by any Lien or any property or assets of the Borrower, the Holding
Company or any of their respective Subsidiaries.  Permitted Senior Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“Permitted Subordinated Refinancing Debt” means any Indebtedness incurred by the
Borrower in the form of unsecured subordinated notes or loans; provided that
(a) except with respect to any refinancing of the Holding Company Convertible
Debentures, until December 31, 2013, the Indebtedness being refinanced shall be
pari passu or more senior in right of repayment and/or lien priority than the
Indebtedness incurred, (b) such Indebtedness does not mature or have scheduled
amortization or payments of principal (including prepayments, redemptions or
sinking fund or like payments) prior to the 91st day after the stated maturity
date of any Loans hereunder at the time such Indebtedness is incurred (other
than prepayment or redemption requirements as a result of asset sales or change
of control provisions (provided that any such prepayment or redemption (or offer
to prepay or redeem) may be made only to the extent permitted under
Section 7.12)), (c) the other terms and conditions (including subordination
provisions) of such Indebtedness (other than interest rate and redemption
premium) shall not be more restrictive on the Borrower and its Subsidiaries than
the terms and conditions found in subordinated debt of a similar type issued by
similar issuers under Rule 144A or in a public offering (provided that in no
event shall such other terms or conditions (other than subordination provisions)
be more restrictive on the Borrower and its Subsidiaries than the Initial Second
Priority Debt Indenture), and such subordination terms shall extend to cover the
Obligations, among other obligations, (d) such Indebtedness is not guaranteed by
any Person other than the Guarantors and (e) such Indebtedness is not secured by
any Lien or any property of the Borrower, the Holding Company or any of their
respective Subsidiaries.  Permitted Subordinated Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Termination Payments” has the meaning assigned to such term in
Section 7.15.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Post-Default Condition” means (a) the failure by the Borrower to pay when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise) any principal amount of any Loan or in respect of any LC Exposure,
(b) the failure by the Borrower to pay when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise) any other amount payable by
the Borrower hereunder for more than three Business Days or (c) the existence of
any Event of Default under clauses (d), (e), (g) or (h) of Article VIII.

 

“Post-Default Rate” means, with respect to any Lender, a rate per annum equal to
the Alternate Base Rate as in effect from time to time plus the Applicable
Margin applicable to ABR Loans made by such Lender plus 2%; provided that, as
applied to principal of a Eurodollar Loan held by any

 

26

--------------------------------------------------------------------------------


 

Lender, the “Post-Default Rate” shall be the interest rate for such Eurodollar
Loan held by such Lender as provided in Section 2.11(b) plus 2%.

 

“Prepayment Asset Sale” has the meaning assigned to such term in clause (a) of
the definition of “Prepayment Event”.

 

“Prepayment Event” means (a) any Disposition of any property of the Borrower or
any Subsidiary (other than any Disposition permitted under Sections 7.05(a),
(b), and (only with respect to any exchange of assets) (c)) (each a “Prepayment
Asset Sale”), (b) any Recovery Event and (c) the issuance or incurrence of any
Indebtedness under Section 7.01(f).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Program Services Agreements” means any agreement having a term of not less than
three years with an option to extend such term for an additional three years or
more entered into by the Borrower or any of its Subsidiaries (other than License
Subsidiaries) in accordance with Section 7.15 relating to a Contract Station,
pursuant to which agreement the Borrower or any of its Subsidiaries (other than
License Subsidiaries) will obtain the right to program and sell advertising on a
substantial portion of such Contract Station’s inventory of broadcast time.

 

“Put Obligations” means the obligations of the Borrower or any of its
Subsidiaries to purchase certain assets of any Station with respect to which the
Borrower or such Subsidiary shall have entered into an Outsourcing Agreement.

 

“Qualifying Balances” means, as at any date, the aggregate amount of cash on
hand of the Borrower and its Subsidiaries on such date (excluding amounts held
in the Initial Second Priority Debt Proceeds Collateral Account); provided that
(a) Qualifying Balances shall in no event at any time exceed $50,000,000 in the
aggregate for purposes of this definition and (b) the Qualifying Balances shall
be deemed to be zero for any day on which (i) an Event of Default shall have
occurred and be continuing or (ii) the total Revolving Exposure has been in
excess of $10,000,000 for more than ten consecutive days.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

“Receivables” means, as at any date, the unpaid portion of the obligation, as
stated on the respective billing statement, of a customer of the Borrower or any
Subsidiary Guarantor in respect of the sale of advertising time or other
services provided or goods sold by the Borrower or any Subsidiary Guarantor, as
the case may be, to such customer.

 

“Real Estate Collateral Requirement” means the requirement that, with respect to
each owned or leased Real Property required to be subject to a Mortgage under
the Fourth Restatement Effective Date Collateral Requirement or the Collateral
and Guarantee Requirement, as applicable, the Administrative Agent shall have
received (each in form and substance satisfactory to the Administrative Agent):

 

(a)           a Mortgage duly executed and delivered by the relevant Obligor
that is the record owner of such property or lessee of leased property, in form
for recording in the recording office of the jurisdiction where such property to
be encumbered thereby is situated, in favor of the

 

27

--------------------------------------------------------------------------------


 

Administrative Agent for the benefit of the Secured Parties (in such number of
copies as the Administrative Agent shall have requested), together with such
other instruments as shall be necessary or appropriate (in the reasonable
judgment of the Administrative Agent) to create a Lien under applicable law, all
of which shall be in form and substance reasonably satisfactory to
Administrative Agent, which Mortgage and other instruments shall be effective to
create and/or maintain a first priority Lien on such property, subject to no
Liens other than Liens permitted under Section 7.02 applicable to such property;

 

(b)           a flood hazard determination for such property;

 

(c)           with respect to each such leased property under which any Obligor
is lessee, (i) executed consent and estoppel agreements from the relevant
landlord(s) and (ii) executed memoranda of leases or other documents evidencing
the existence of the leases, in each case, in recordable form reasonably
satisfactory to the Administrative Agent to ensure the leases are “mortgageable”
as determined by the Administrative Agent;

 

(d)           a fully paid policy of title insurance (or marked binding pro
forma having the same effect of a title insurance policy) in the form reasonably
approved by the Administrative Agent insuring the Lien of the Mortgage
encumbering such property as a valid first priority Lien (subject to this
clause (d)) on such property and fixtures described therein, which policy of
title insurance (or marked binding pro forma having the same effect of a title
insurance policy) shall be in an amount reasonably satisfactory to the
Administrative Agent and shall (i) be issued by the Title Company, (ii) include
such coinsurance and reinsurance arrangements (with provisions for direct
access) as shall be reasonably acceptable to the Administrative Agent,
(iii) have been supplemented by such endorsements or affirmative insurance (or,
where such endorsements are not available, opinions of special counsel or other
professionals reasonably acceptable to the Administrative Agent) as shall be
reasonably requested by the Administrative Agent, (iv) contain no exceptions to
title other than exceptions for Liens permitted under Section 7.02 and other
exceptions reasonably acceptable to the Administrative Agent; provided that,
with respect to the legal descriptions attached to the Mortgages encumbering the
Mortgaged Properties insured by the policies of title insurance described by
this clause (d), in the event the Administrative Agent determines at any time
that any Mortgage does not include all of the Real Property which is owned by
the Borrower or any Subsidiary at that particular site, then upon written notice
of the Administrative Agent, the Borrower or such Subsidiary, as applicable,
shall execute and deliver (at the sole cost and expense of the Borrower) all
necessary documentation, including without limitation an amendment to the
applicable Mortgage, to cause the unencumbered portion of such Real Property to
be included in such Mortgage;

 

(e)           evidence reasonably acceptable to the Administrative Agent of
payment by the Borrower of all title insurance premiums, search and examination
charges, mortgage, filing and recording taxes, fees and related charges required
for the recording of such Mortgage;

 

(f)            if the Administrative Agent or the Required Lenders reasonably
determine that they are required by law or regulation to have appraisals
prepared in respect of any Mortgaged Property, the Borrower will cooperate with
the Administrative Agent in obtaining appraisals which satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of the Financial
Institution Reform, Recovery and Enforcement Act of 1989, as amended, or any
other law or regulation and which shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent, and the Borrower shall pay
all reasonable fees and expenses incurred by the Administrative Agent in
connection therewith (it being understood that

 

28

--------------------------------------------------------------------------------


 

no such appraisals shall be required in connection with the Fourth Restatement
Effective Date Collateral Requirement);

 

(g)           all such other documents, instruments or items (including UCC
fixture filings) as shall be reasonably necessary in the opinion of the
Administrative Agent (or its counsel) to create a valid and perfected first
priority mortgage Lien on such property subject only to Liens permitted under
Section 7.02, including such affidavits and instruments of indemnifications by
the Borrower and the relevant Subsidiary as shall be reasonably required to
induce the Title Company to issue the policy or policies (or commitment) and
endorsements contemplated in clause (d) above; and

 

(h)           customary opinions (addressed to the Administrative Agent and the
Lenders) of local counsel for the relevant Obligor (i) in the state in which the
relevant Mortgaged Properties are located, with respect to the enforceability
and perfection of such Mortgage covering such Mortgaged Properties and any
related fixture filings in form and substance reasonably satisfactory to the
Administrative Agent and (ii) if requested by the Administrative Agent, in the
state in which such Obligor is organized and formed, with respect to, among
other matters, the valid existence, corporate power and authority of such
Obligor in the granting of such Mortgage.

 

“Real Property” means, collectively, all right, title and interest of the
Borrower or any Subsidiary in and to any and all parcels of real property owned,
leased or otherwise operated by the Borrower or any Subsidiary together with all
Improvements and appurtenant fixtures, easements and other property and rights
incidental to the ownership, lease or operation thereof.

 

“Receivables and Related Assets” means Receivables and any instruments,
documents, chattel paper, obligations, general intangibles and other similar
assets, in each case, relating to such Receivables.

 

“Receivables Financing” means the sale of Receivables and Related Assets on
terms and pursuant to documentation satisfactory in form and substance to the
Administrative Agent.

 

“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Borrower
established for the limited purpose of acquiring and financing Receivables and
Related Assets pursuant to any Receivables Financing.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim (but not to the extent such claim compensates for
any loss of revenues or interruption of business or operations caused thereby)
or any condemnation or similar proceeding or taking under power of eminent
domain relating to any asset of the Borrower or any of its Subsidiaries with a
value in excess of $500,000.

 

“Refinanced Term Loans” has the meaning assigned to such term in
Section 2.09(d).

 

“Register” has the meaning assigned to such term in Section 10.04(b).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, as amended, substantially identical notes (having the same Guarantees)
issued in a dollar for dollar exchange therefor pursuant to an exchange offer
registered with the SEC.

 

29

--------------------------------------------------------------------------------


 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Loans
pursuant to Section 2.09(b) as a result of the delivery of a Reinvestment
Notice.

 

“Reinvestment Event” means any Disposition or Recovery Event constituting a
Prepayment Event in respect of which the Borrower has delivered a Reinvestment
Notice.

 

“Reinvestment Notice” means a written notice executed by a Financial Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of a Disposition or
Recovery Event constituting a Prepayment Event to make a Permitted Reinvestment
(and specifying such expected use).

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to make a Permitted Reinvestment.

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, use all or any portion of the relevant Reinvestment
Deferred Amount with respect to such Reinvestment Event for the expected use
pursuant to the relevant Reinvestment Notice.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including, without limitation, the movement of Hazardous
Materials through ambient air, soil, surface water, ground water, wetlands, land
or subsurface strata.

 

“Relevant Application Date” means (a) with respect to any Prepayment Asset Sale
or Recovery Event, (i) on or prior to the fifth Business Day after receipt of
the Net Cash Proceeds thereof (unless, prior thereto, a Reinvestment Notice
shall have been delivered to the Administrative Agent in respect thereof) and
(ii) each Reinvestment Prepayment Date with respect thereto; and (b) with
respect to any issuance or incurrence of any Indebtedness under Section 7.01(f),
on or prior to the fifth Business Day after receipt of the Net Cash Proceeds
thereof.

 

“Relevant Percentage” means, with respect to any Prepayment Event, 100%.

 

“Representative” means, with respect to any Indebtedness and the holders
thereof, the trustee, administrative agent, collateral agent, security agent or
similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
in each case its successors in such capacity.

 

“Required Lenders” means, at any time, subject to the last paragraph of
Section 10.02(b), Lenders having Revolving Exposures, outstanding Term Loans,
outstanding Incremental Loans and unused Commitments representing more than 50%
of the sum of the total Revolving Exposures, outstanding Term Loans, outstanding
Incremental Loans and unused Commitments at such time.  The

 

30

--------------------------------------------------------------------------------


 

 “Required Lenders” of a particular Class of Loans means Lenders having
Revolving Exposures, outstanding Term Loans, outstanding Incremental Loans and
unused Commitments of such Class representing more than 50% of the total
Revolving Exposures, outstanding Term Loans, outstanding Incremental Loans and
unused Commitments of such Class at such time (e.g., “Required Revolving
Lenders” means, at any time, the Revolving Lenders having Revolving Exposures
and unused Revolving Commitments representing more than 50% of the total
Revolving Exposures and total unused Revolving Commitments at such time).

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property but excluding dividends payable solely in
additional shares of common stock of the Borrower) with respect to any shares of
any class of Capital Stock of the Borrower or any of its Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of Capital Stock of
the Borrower or any option, warrant or other right to acquire any such shares of
Capital Stock of the Borrower and (b) any management fee or royalty fee payable
by the Borrower or any Subsidiary to the Holding Company.

 

“Revolving Availability Period” means (a) with respect to the Non-Extending
Revolving Lenders and their Revolving Commitments, the period from and including
the Fourth Restatement Effective Date to but excluding the earlier of (i) the
Original Revolving Maturity Date and (ii) the date of termination of the
Revolving Commitments of such Lenders or (b) with respect to the Extending
Revolving Lenders and their Revolving Commitments, the period from and including
the Fourth Restatement Effective Date to but excluding the earlier of (i) the
Extended Revolving Maturity Date and (ii) the date of termination of the
Revolving Commitments of such Lenders.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Swing Line Loans and Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04.  As of the Fourth
Restatement Effective Date, the amount of each Revolving Lender’s Revolving
Commitment is set forth in Schedule 1.01(a).

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swing Line Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have (or the Revolving Commitment of the relevant
Revolving Lender has) terminated or expired, a Lender with Revolving Exposure,
and (unless the context otherwise requires, means a Non-Extending Revolving
Lender or an Extending Revolving Lender.

 

“Revolving Lender Addendum” means, with respect to any Revolving Lender, a
Lender Addendum substantially in the form of Exhibit G-2, executed by such
Revolving Lender and delivered pursuant to Section 5.01(a).

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“Revolving Maturity Date” means the Original Revolving Maturity Date or the
Extended Revolving Maturity Date, as applicable.

 

31

--------------------------------------------------------------------------------


 

“Rule 144A” means Rule 144A of the Securities Act of 1933, as amended from time
to time.

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“SBG Subsidiary Guarantor” means (a) each Designated SBG Subsidiary and (b) each
other Subsidiary of the Holding Company that becomes a “Subsidiary Guarantor”
after the Fourth Restatement Effective Date pursuant to Section 6.10(b), in each
case, so long as such Subsidiary remains an SBG Subsidiary Guarantor hereunder.

 

“SBG Subsidiary Joinder Agreement” means a Joinder Agreement substantially in
the form of Exhibit B-2 (or other instrument satisfactory to the Administrative
Agent) by a Subsidiary of the Holding Company that, pursuant to the Collateral
and Guarantee Requirement, becomes, a “SBG Subsidiary Guarantor” hereunder and
an “Obligor” under the Security Agreement.

 

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

“Second Amendment” means the Second Amendment to this Agreement, dated as of
March 15, 2011, among the Borrower, the Holding Company, the Guarantors, the
Lenders party thereto and the Administrative Agent.

 

“Second Amendment Effective Date” means the date on which all conditions set
forth in Section 7 of the Second Amendment are satisfied.

 

“Second Lien Intercreditor Agreement” means that certain Second Lien
Intercreditor Agreement among the Obligors, the Administrative Agent, the
Representative or Representatives for holders of the Initial Second Priority
Lien Debt and certain other parties thereto, substantially in the form of
Exhibit E.

 

“Second Priority Debt” means (a) the Initial Second Priority Debt and (b) any
Additional Second Priority Debt.

 

“Second Priority Debt Documents” means, collectively, (a) the Initial Second
Priority Debt Documents and (b) the Additional Second Priority Debt Documents.

 

“Second Priority Debt Indentures” means (a) the Initial Second Priority Debt
Indentures, and (b) the Additional Second Priority Debt Indentures.

 

“Secured Hedging Agreements” means any Hedging Agreement permitted under
Section 7.19 that is entered into between the Borrower or any Subsidiary and any
Hedge Party.

 

“Secured Indebtedness Ratio” means the “Secured Debt to Operating Cash Flow
Ratio” (as such term, together with any related definitions or other provisions
used or referred to therein, are defined in the Initial Second Priority Debt
Indenture as in effect on the Fourth Restatement Effective Date, which term,
definitions and other provisions are hereby incorporated herein by reference)
(it being the intent hereof that the calculation of “Senior Indebtedness Ratio”
for purposes of Section 7.01(j)(iii)(B) as at any date shall be made on the same
basis as if such ratio were calculated on such date under Section 1008(a)(ii) of
the Initial Second Priority Debt Indenture as in effect on the Fourth
Restatement Effective Date).

 

32

--------------------------------------------------------------------------------


 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Swing Line Lender, the Issuing Lender, the Hedge Parties, each Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Article IX.

 

“Security Agreement” means the Third Amended and Restated Security Agreement
between the Borrower, the Guarantors and the Administrative Agent, substantially
in the form of Exhibit A.

 

“Security Documents” means, collectively, the Security Agreement, the Mortgages,
the Intercreditor Agreements, each Consent and Agreement, all other pledge,
security and similar agreements entered into by any Obligor in connection with
this Agreement, all related intercreditor agreements, and all Uniform Commercial
Code financing statements required hereby or thereby to be filed with respect to
the security interests in personal property created pursuant thereto.

 

“Senior Subordinated Debt Indentures” means the 8% Senior Subordinated Note
Indenture and, after the respective issuances of any Permitted Subordinated
Refinancing Debt, the respective indentures under which the same are issued.

 

“Senior Unsecured Debt” means the Permitted Senior Unsecured Refinancing Debt
(including the senior unsecured Guarantees of such Indebtedness provided by any
Guarantor thereunder).

 

“Senior Unsecured Debt Documents” means the agreements and instruments
evidencing or providing for the Senior Unsecured Debt.

 

“Senior Unsecured Debt Indentures” means the indenture or indentures under which
the Senior Unsecured Debt shall be issued.

 

“Separation Transaction” means the sale or separation of the non-television
business of the Holding Company in whole or in part, whether by asset sale or
otherwise.

 

“Series” has the meaning assigned to such term in Section 2.01(c).

 

“Smith Brothers” means Frederick G. Smith, David D. Smith, J. Duncan Smith and
Robert E. Smith.

 

“Specified Conditions” means, collectively, the Specified 8% Notes Refinancing
Condition and the Specified Leverage and Liquidity Conditions.

 

“Specified 8% Notes Refinancing” means, (i) the refinancing of at least 90% of
the 8% Senior Subordinated Notes with the proceeds of unsecured Indebtedness of
the Borrower and (ii) solely to the extent that not more than 10% of the 8%
Senior Subordinated Notes remain outstanding after giving effect to any
refinancing described in clause (i) above, the purchase, repurchase, or
redemption thereof for cash in an amount not to exceed $25,000,000.

 

“Specified 8% Notes Refinancing Condition” means at least 90% of the 8% Senior
Subordinated Notes outstanding on the First Amendment Effective Date shall have
been refinanced in connection with a Specified 8% Notes Refinancing of the type
described in clause (i) of the definition thereof.

 

“Specified Incremental Loans” has the meaning assigned to such term in
Section 2.01(c).

 

33

--------------------------------------------------------------------------------


 

“Specified Leverage and Liquidity Conditions” means, in respect of a
contemplated transaction or Restricted Payment, the requirement that:

 

(a)           before and after giving effect to such transaction or Restricted
Payment, no Default shall have occurred and be continuing or would result
therefrom;

 

(b)           at the time of such transaction or Restricted Payment, the
Borrower shall be in compliance with the Total Indebtedness Ratio required under
Section 7.11(c), calculated on a pro forma basis as if such transaction or
Restricted Payment had been consummated on the last day of the most recent
period of four consecutive fiscal quarters of the Borrower;

 

(c)           at the time of such transaction or Restricted Payment, the
Borrower is in compliance with the Specified Second Lien Indebtedness Leverage
Test, calculated on a pro forma basis as if the Separation Transaction had been
consummated on the last day of the most recent period of four consecutive fiscal
quarters of the Borrower;

 

(d)           at the time of such transaction or Restricted Payment, the First
Lien Indebtedness Ratio shall not be greater than 2.00 to 1.00, calculated on a
pro forma basis as if such transaction or restricted payment had been
consummated on the last day of the most recent period of four consecutive fiscal
quarters of the Borrower; and

 

(e)           after giving effect to such transaction or Restricted Payment, the
sum of (x) the then unused Revolving Commitments plus (y) the aggregate cash
included in the cash accounts listed on the consolidated balance sheet of the
Borrower and its Subsidiaries as at such date (to the extent the use thereof for
application to payment of Indebtedness is not prohibited by law or any contract
to which the Borrower or any of its Subsidiaries is a party) shall total at
least $35,000,000.

 

“Specified Second Lien Indebtedness Leverage Test” has the meaning set forth on
Annex I.

 

“Stations” means the Owned Stations and the Contract Stations.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordinated Debt” means (a) the 8% Senior Subordinated Notes, (b) Subordinated
Film Indebtedness and (c) any Permitted Subordinated Refinancing Debt

 

“Subordinated Debt Documents” means the agreements and instruments evidencing or
providing for Subordinated Debt.

 

34

--------------------------------------------------------------------------------


 

“Subordinated Film Indebtedness” means Film Obligations of the Borrower and its
Subsidiaries which are subordinated to the obligations of the Borrower and its
Subsidiaries hereunder on terms and conditions, and the other provisions of
which are, satisfactory to the Administrative Agent.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled or by the parent and/or one or more subsidiaries of the parent. 
“Wholly Owned Subsidiary” means any such corporation, partnership or other
entity of which all of such securities or other ownership interests (other than,
in the case of a corporation, directors’ qualifying shares) are so owned or
controlled.  Notwithstanding anything contained herein to the contrary, (i) no
Unrestricted Subsidiary shall be deemed to be a Subsidiary of the Borrower or of
a Subsidiary of the Borrower for the purpose of this Agreement except as
otherwise expressly provided herein, (ii) each Designated SBG Subsidiary shall
be deemed to be a Subsidiary of the Borrower for all purposes of this Agreement
(including Articles IV, VI, VII and VIII (unless the context otherwise
requires)) and shall comply with the provisions of Section 6.09 or Section 6.10,
as applicable, and (iii) each Excluded Non-Media Subsidiary shall be a
Subsidiary of the Borrower for all purposes of this Agreement.  Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means, collectively, (a) each of the Subsidiaries of the
Borrower (including the Designated SBG Subsidiaries) identified under the
caption “SUBSIDIARY GUARANTORS” on the signature pages hereto, (b) each
Subsidiary of the Borrower that becomes a “Subsidiary Guarantor” after the date
hereof pursuant to Section 6.09 or 6.11 and (c) each other SBG Subsidiary
Guarantor.

 

“Supplemental Administrative Agent” has the meaning assigned to such term in
Article IX.

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swing Line
Exposure at such time.

 

“Swing Line Lender” means JPMCB, in its capacity as lender of Swing Line Loans
hereunder.

 

“Swing Line Loan” means a Loan made pursuant to Section 2.01(d).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Tender Offer” means the tender offers commenced by the Borrower for the Holding
Company Convertible Notes on October 8, 2009.

 

“Tender Offer Transactions” means (a) the consummation of the Tender Offer
pursuant to which the Borrower shall purchase all of the Holding Company
Convertible Notes that are tendered thereunder and (b) the dividend,
distribution or transfer by the Borrower to the Holding Company of the

 

35

--------------------------------------------------------------------------------


 

Holding Company Convertible Notes tendered to and purchased by the Borrower
pursuant to the Tender Offer for immediate retirement or cancellation by the
Holding Company.

 

“Term Loan Commitment” means a Tranche A Term Loan Commitment, a Tranche B Term
Loan Commitment or a Tranche B-1 Term Loan Commitment.

 

“Term Loan Lender” means a Tranche A Term Loan Lender, a Tranche B Term Loan
Lender or the Tranche B-1 Term Loan Lender, as applicable.

 

“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date, the
Tranche B Term Loan Maturity Date or the Tranche B-1 Term Loan Maturity Date, as
applicable.

 

“Term Loans” means, collectively, the Tranche A Term Loans, the Tranche B Term
Loans and the Tranche B-1 Term Loans.

 

“Title Company” means Chicago Title Insurance Company or any other title
insurance company agreed to from time to time by the Administrative Agent and
the Borrower.

 

“Total Indebtedness” means, as at any date, all Indebtedness of the Borrower and
its Subsidiaries outstanding on such date (determined on a consolidated basis
without duplication in accordance with GAAP) minus all Qualifying Balances on
such date.

 

“Total Indebtedness Ratio” means, as at any date, the ratio of (a) Total
Indebtedness on such date to (b) EBITDA for the period of four fiscal quarters
ending on or most recently ended prior to such date.

 

“Tranche A Term Loan” means a Loan made pursuant to Section 2.01(b)(iii).

 

“Tranche A Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche A Term Loan to the Borrower
hereunder in a principal amount equal to the amount set forth on Schedule I of
the Second Amendment.

 

“Tranche A Term Loan Lender” means a Lender with an outstanding Tranche A Term
Loan Commitment or an outstanding Tranche A Term Loan.

 

“Tranche A Term Loan Maturity Date” means  March 15, 2016 (or if such date is
not a Business Day, the immediately preceding Business Day).

 

“Tranche A Term Loan Principal Payment Dates” means (a) the Quarterly Dates
falling on or nearest to March 31, June 30, September 30 and December 31 of each
year, commencing with the Quarterly Dates falling on or nearest to March 31,
2012, and (b) the Tranche A Term Loan Maturity Date.

 

“Tranche B Term Loan” means a Loan made pursuant to Section 2.01(b)(i), which
shall initially be made as an ABR Loan but thereafter may be an ABR Loan and/or
a Eurodollar Loan.

 

“Tranche B Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche B Term Loan to the Borrower
hereunder in a principal amount equal to the amount set forth on Schedule II of
the Second Amendment.

 

“Tranche B Term Loan Lender” means a Lender with an outstanding Tranche B Term
Loan Commitment or an outstanding Tranche B Term Loan.

 

36

--------------------------------------------------------------------------------


 

“Tranche B Term Loan Lender Addendum” means, with respect to any Tranche B Term
Loan Lender, a Tranche B Term Loan Lender Addendum substantially in the form of
Exhibit G-1, executed by such Tranche B Term Loan Lender and delivered pursuant
to Section 5.01(a).

 

“Tranche B Term Loan Maturity Date” means October 29, 2016 (or if such date is
not a Business Day, the immediately preceding Business Day).

 

“Tranche B Term Loan Principal Payment Dates” means (a) the Quarterly Dates
falling on or nearest to March 31, June 30, September 30 and December 31 of each
year, commencing with the Quarterly Dates falling on or nearest to March 31,
2011, and (b) the Tranche B Term Loan Maturity Date.

 

“Tranche B-1 Term Loan” means the Loan made pursuant to Section 2.01(b)(ii),
which shall be an ABR Loan only.  Notwithstanding anything herein to the
contrary, there shall only be a single Tranche B-1 Term Loan made hereunder by
the Tranche B-1 Term Loan Lender.

 

“Tranche B-1 Term Loan Commitment” means the commitment of JPMCB to make a
Tranche B-1 Term Loan to the Borrower hereunder in a principal amount equal up
to $12,000,000.

 

“Tranche B-1 Term Loan Lender” means JPMCB.

 

“Tranche B-1 Term Loan Maturity Date” means the next Business Day after the
Fourth Restatement Effective Date.

 

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

“TV/Radio Acquisition” means (a) the acquisition by the Borrower or any of its
Subsidiaries in accordance with the terms hereof of substantially all of the
assets (including Broadcast Licenses) of a television or radio station in the
United States in a single transaction (i.e., not by means of the acquisition of
an option for such assets and the subsequent exercise of such option), which for
the avoidance of doubt, shall include a transaction as described in
Section 6.09(b), (b)(i) the acquisition by the Borrower or any of its
Subsidiaries in accordance with the terms hereof of (x) substantially all of the
assets (other than Broadcast Licenses and other property required pursuant to
the rules and regulations of the FCC to be sold in connection with the transfer
of such Broadcast Licenses) of a television or radio station in the United
States and (y) an option to acquire the Broadcast Licenses and such other assets
of such television or radio station and (ii) the entering into by the Borrower
or any of its Subsidiaries of an agreement contemplated by the definition of
“Program Services Agreement” in this Section  with respect to such station and
(c) the consummation of the acquisition of assets by the Borrower or any of its
Subsidiaries pursuant to the exercise of an option referred to in the preceding
clause (b)(i)(y), together with the termination of the related Program Services
Agreement referred to in the preceding clause (b)(ii).  As used in this
definition, the acquisition of assets shall be deemed to include reference to
the acquisition of the voting Capital Stock of the Person that owns such assets
and references to the acquisition and exercise of an option to acquire assets
shall be deemed to include the acquisition and exercise of the option to acquire
voting Capital Stock of the Person that owns such assets.

 

“TV/Radio Subsidiary” means any Subsidiary acquired in a TV/Radio Acquisition.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

37

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means (a) any Subsidiary (which term, for purposes of
this definition, shall refer only to a Subsidiary of Sinclair Television
Group, Inc.) which at the time of determination shall be an Unrestricted
Subsidiary (as designated by the board of  directors of the Borrower, as
provided below) and (b) any Subsidiary of an Unrestricted Subsidiary.  After the
Fourth Restatement Effective Date, the Board of Directors of the Borrower may
designate any Subsidiary of the Borrower (including any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary if all of the following
conditions apply: (i) such Subsidiary is not liable, directly or indirectly,
with respect to any Indebtedness other than Non-Recourse Indebtedness and has
not guaranteed or otherwise provided credit support at the time of such
designation for any Indebtedness of the Borrower or any of its Subsidiaries
(other than an Unrestricted Subsidiary); (ii) any Investment in such Subsidiary
made as a result of designating such Subsidiary an Unrestricted Subsidiary shall
not violate the provisions of Section 7.07(as if such Investment were deemed
made at the time of such designation); (iii) any designation of a Subsidiary as
an Unrestricted Subsidiary shall be treated as a Disposition of the assets of
such Subsidiary and shall not violate the provisions of
Section 7.05(c) or Section 7.09 (as if such Disposition were deemed made at the
time of such designation); (iv) after giving pro forma effect to the designation
of any Subsidiary as an Unrestricted Subsidiary, the Broadcast Cash Flow
attributable to all assets of the Unrestricted Subsidiaries for the twelve month
period ending on, or most recently ended prior to, the date of such designation
shall not exceed 25% of the Broadcast Cash Flow for the Borrower and its
Subsidiaries (including the Unrestricted Subsidiaries) for such period; and
(v) no Default shall have occurred and be continuing at the time of such
designation or would result therefrom.  If, at any time, any Unrestricted
Subsidiary would fail to meet the foregoing requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes hereof.  Any such designation of an Unrestricted Subsidiary by the
Board of Directors of the Borrower shall be evidenced to the Administrative
Agent by filing with the Administrative Agent a board resolution giving effect
to such designation and an officer’s certificate certifying that such
designation complies with the foregoing conditions.  The Board of Directors of
the Borrower may remove the designation of Unrestricted Subsidiary by giving
notice thereof to the Administrative Agent; provided that, immediately after
giving effect to the removal of such designation, (x) no Default shall have
occurred or be continuing and (y) said removal of such designation shall not
violate the provisions of Section 7.04.  As of the Fourth Restatement Effective
Date, the Unrestricted Subsidiaries are Sinclair Radio of St. Louis, Inc.,
Tuscaloosa Broadcasting, Inc. and Highwoods Joint Venture.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“US Registered IP” has the meaning assigned to such term in
Section 6.11(a)(iii).

 

“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary” in this Section.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

SECTION 1.02       Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”, a “Swing Line Loan”, a “Term Loan” or an “Incremental Loan”) or by Type
(e.g., a “Eurodollar Loan”) or by Class and Type (e.g., an “ABR Revolving
Loan”).  Borrowings also may be classified and referred to by Class (e.g.,

 

38

--------------------------------------------------------------------------------


 

a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by
Class and Type (e.g., an “ABR Revolving Borrowing”).

 

SECTION 1.03               Call Letters for Stations.  Each use of call letters
for any Station herein shall refer to the Station with such call letters, and
servicing the market, identified in Schedule 1.01(c).

 

SECTION 1.04               Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The phrase “unreasonably withheld” shall be deemed to be followed by the phrase
“or delayed”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.05       Accounting Terms; GAAP.

 

(a)           Except as otherwise expressly provided herein, all accounting
terms used herein shall be interpreted, and all financial statements and
certificates and reports as to financial matters required to be delivered to the
Lenders hereunder shall (unless otherwise disclosed to the Lenders in writing at
the time of delivery thereof in the manner described in paragraph (b) of this
Section) be prepared, in accordance with generally accepted accounting
principles applied on a basis consistent with that used in the preparation of
the latest financial statements furnished to the Lenders hereunder (which, prior
to the first financial statements delivered under Section 6.01, shall mean the
financial statements referred to in Section 4.04).  All calculations made for
the purposes of determining compliance with the terms of this Agreement shall
(except as otherwise expressly provided herein) be made by application of
generally accepted accounting principles applied on a basis consistent with that
used in the preparation of the annual or quarterly financial statements
furnished to the Lenders pursuant to Section 6.01 (or, prior to the first
financial statements delivered under Section 6.01, used in the preparation of
the financial statements referred to in Section 4.04) unless (i) the Borrower
shall have objected in writing to determining such compliance on such basis at
the time of delivery of such financial statements or (ii) the Required Lenders
shall so object in writing within 30 days after delivery of such financial
statements, in either of which events such calculations shall be made on a basis
consistent with those used in the preparation of the latest financial statements
as to which such objection shall not have been made (which, if objection is made
in respect of the first financial statements delivered under Section 6.01, shall
mean the financial statements referred to in Section 4.04).  Notwithstanding
anything in this Section to the contrary, all income derived by any Subsidiary
or property held for sale (and accounted for as such under GAAP) shall be
included in calculating EBITDA for the period prior to the consummation of the
sale thereof.

 

(b)           The Borrower shall deliver to the Lenders at the same time as the
delivery of any annual or quarterly financial statement under Section 6.01 a
description in reasonable detail of any

 

39

--------------------------------------------------------------------------------


 

material variation between the application of accounting principles employed in
the preparation of such statement and the application of accounting principles
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of paragraph (a) of this Section, and reasonable estimates of the
difference between such statements arising as a consequence thereof.

 

(c)           To enable the ready and consistent determination of compliance
with the covenants set forth in Article VII, the Borrower will not change the
last day of its fiscal year from December 31 of each year, or the last days of
the first three fiscal quarters in each of its fiscal years from March 31,
June 30 and September 30 of each year, respectively.

 

(d)           Except as expressly provided herein, (i) all calculations made
with respect to any period during which an Acquisition is consummated shall be
calculated on a pro forma basis as if such Acquisition had been consummated on
the first day of such period and as if any Indebtedness incurred or assumed in
connection with such Acquisition were outstanding throughout such period, using
such reasonable estimates and pro forma adjustments effected in accordance with
generally accepted accounting principles as the Borrower shall propose and the
Administrative Agent or Required Lenders shall approve and (ii) all calculations
made with respect to any period during which a Disposition is consummated shall
be calculated on a pro forma basis as if any such Disposition had been
consummated on the first day of such period and as if any prepayments actually
made in connection therewith had occurred on the first day of such period using
such reasonable estimates and pro forma adjustments effected in accordance with
generally accepted accounting principles as the Borrower shall propose and the
Administrative Agent shall approve; provided that if the Borrower proposes any
such adjustments referred to in the foregoing clause (i) resulting from pro
forma expense savings with respect to EBITDA or Broadcast Cash Flow as a result
of an Acquisition (x) if the Administrative Agent or Required Lenders do not
object to such proposal within 30 days after their receipt thereof, such
proposal shall be deemed accepted and (y) if the Administrative Agent or the
Required Lenders do object to such proposal within 30 days after their receipt
thereof, EBITDA or Broadcast Cash Flow, as the case may be, for the relevant
period shall be deemed for purposes hereof to be equal to the sum of EBITDA or
Broadcast Cash Flow, as the case may be, for the Borrower and its Subsidiaries
for such period plus the corresponding accounting items for the Person or assets
that are the subject of such Acquisition.  Notwithstanding the foregoing, if,
prior to giving effect to any proposed pro forma adjustments arising from pro
forma expense savings, a Default would occur as a result of an Acquisition, such
adjustment shall require approval of the Required Lenders prior to the
consummation of such Acquisition.

 

ARTICLE II


THE CREDITS

 

SECTION 2.01       The Credits.

 

(a)           Revolving Loans.  Subject to the terms and conditions set forth
herein, each Revolving Lender agrees to make Revolving Loans to the Borrower
from time to time during the Revolving Availability Period for such Lender in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment or (ii) the total
Revolving Exposures exceeding the total Revolving Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

 

40

--------------------------------------------------------------------------------


 

(b)           Term Loans.

 

(i)            Subject to the terms and conditions set forth in the Second
Amendment, each Tranche B Term Loan Lender agrees to make a single Tranche B
Term Loan to the Borrower, on the Second Amendment Effective Date, in a
principal amount equal to such Tranche B Term Loan Lender’s Tranche B Term Loan
Commitment.  Amounts prepaid in respect of Tranche B Term Loans may not be
reborrowed.

 

(ii)           Subject to the terms and conditions set forth herein (including
Section 5.02), the Tranche B-1 Term Loan Lender agrees to make a single
Tranche B-1 Term Loan to the Borrower, on the Fourth Restatement Effective Date,
in a principal amount equal to such Tranche B-1 Term Loan Lender’s Tranche B-1
Term Loan Commitment.  Amounts prepaid in respect of Tranche B-1 Term Loans may
not be reborrowed.

 

(iii)          Subject to the terms and conditions set forth in the Second
Amendment, each Tranche A Term Loan Lender agrees to make a single Tranche A
Term Loan to the Borrower, on the Second Amendment Effective Date, in a
principal amount equal to such Tranche A Term Loan Lender’s Tranche A Term Loan
Commitment. Amounts prepaid in respect of Tranche A Term Loans may not be
reborrowed.

 

(c)           Incremental Loans.  The Borrower may at any time or from time to
time after the Fourth Restatement Effective Date, by written notice to the
Administrative Agent as provided below, request the establishment of one or more
additional tranches of term loans hereunder (the “Incremental Loans”); provided
that (i) the aggregate amount of Incremental Loans to be used solely for the
purposes permitted under Section 6.08(d)(i) (the “General Incremental Loans”)
shall not exceed $300,000,000 and the aggregate amount of Incremental Loans to
be used solely for the purposes permitted under Section 6.08(d)(ii) (the
“Specified Incremental Loans”) shall not exceed $200,000,000; (ii) both at the
time of any such request and upon the effectiveness of any Incremental Loan
Amendment with respect to an Incremental Loan, (A) no Default shall exist and
(B) the First Lien Indebtedness Ratio (determined on a pro forma basis as of the
relevant determination date as if such Incremental Loans had been outstanding on
the most recent period of four consecutive fiscal quarters) shall not be greater
than 3.00 to 1.00; (iii) each Person which the Borrower shall request to make an
Incremental Loan shall be subject to the prior consent of the Administrative
Agent (such consent not to be unreasonably withheld); (iv) each tranche of
Incremental Loans shall be in an aggregate principal amount that is not less
than $10,000,000 (or such lesser amount that represents all of the remaining
availability under the limits set forth in clause (i) above); (v) the
Incremental Loan Maturity Date of the Incremental Loans of any Series shall not
be earlier than the Tranche B Term Loan Maturity Date (except that the scheduled
final maturity of such Incremental Loans may be accelerated pursuant to
Section 2.08(b)), and the Average Life to Maturity of the Incremental Loans
shall be greater than the Average Life to Maturity of the Tranche B Term Loans
(except that Incremental Loans shall be entitled to participate, to the extent
provided in Section 2.09(b), in mandatory prepayments); (vi) the availability of
the Specified Incremental Loans shall be reduced on a dollar-for-dollar basis by
the outstanding amount of Indebtedness incurred pursuant to Section 7.01(k)in
excess of $150,000,000; and (vii) except as otherwise provided in
Section 6.09(a), the Borrower shall within 30 days after the date a Person
becomes a TV/Radio Subsidiary cause the Collateral and Guarantee Requirement to
be satisfied with respect to such TV/Radio Subsidiary. Such notice shall specify
(w) the amount of such Incremental Loans and the Person or Persons to provide
such Incremental Loans, (x) the date on which such Incremental Loans shall be
made, (y) the Incremental Loan Maturity Date and the Incremental Loan Principal
Payment Dates (if any) for such Incremental Loans and (z) the Applicable Margin
that will apply to such Incremental Loans and (if applicable) the rate of the
commitment fee, if any, payable by the Borrower in respect of the commitment to
make such Incremental Loans, together with such other information reasonably
requested by the Administrative Agent in connection therewith.  Amounts prepaid
in respect of Incremental Loans may not be reborrowed.  Notwithstanding anything
herein to the contrary, no Lender shall be obligated to provide any Incremental
Loans.

 

41

--------------------------------------------------------------------------------


 

Any Person or Persons shall become an Incremental Lender hereunder upon
execution and delivery to the Administrative Agent of an Incremental Loan
Amendment (in form reasonable satisfactory to the Administrative Agent) by such
Person or Persons, the Borrower and the Administrative Agent; provided that the
effectiveness of such Incremental Loan Amendment shall be subject to the
satisfaction of each of the conditions set forth in this Section and Sections
5.02 and 5.03 (it being understood that all references to “date of such
Borrowing” or similar language in Section 5.02 shall be deemed to refer to the
effective date of such Incremental Loan Amendment) and such other conditions as
the parties to such Incremental Loan Amendment shall agree.  The Incremental
Loans made pursuant to the same Incremental Loan Amendment shall be deemed to be
a separate series (each a “Series”) of Incremental Loans for all purposes of
this Agreement.

 

(d)           Swing Line Loans.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make Swing Line Loans to the Borrower
from time to time during the Revolving Availability Period in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swing Line Loans exceeding $10,000,000
or (ii) the total Revolving Exposures exceeding the total Revolving Commitments;
provided that the Swing Line Lender shall not be required to make a Swing Line
Loan to refinance an outstanding Swing Line Loan.  Each Swing Line Loan shall be
an ABR Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Swing
Line Loans.

 

To request a Swing Line Loan, the Borrower shall notify the Administrative Agent
of such request by telephone (confirmed by telecopy), not later than 12:00 noon,
New York City time, on the day of a proposed Swing Line Loan.  Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swing Line Loan.  The Administrative
Agent will promptly advise the Swing Line Lender of any such notice received
from the Borrower.  The Swing Line Lender shall make each Swing Line Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swing Line Lender (or, in the case of a Swing Line Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.04(f), by remittance to the Issuing Lender) by 3:00 p.m., New York
City time, on the requested date of such Swing Line Loan.

 

The Swing Line Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swing Line Loans outstanding.  Such notice to the Administrative
Agent shall specify the aggregate amount of Swing Line Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Applicable Percentage of such
Swing Line Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above in this
paragraph, to pay to the Administrative Agent, for account of the Swing Line
Lender, such Revolving Lender’s Applicable Percentage of such Swing Line Loan or
Loans.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swing Line Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.05 with respect to Loans made by such Revolving Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the Swing
Line Lender the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swing Line Loan acquired pursuant to this paragraph, and thereafter payments in

 

42

--------------------------------------------------------------------------------


 

respect of such Swing Line Loan shall be made to the Administrative Agent and
not to the Swing Line Lender.  Any amounts received by the Swing Line Lender
from the Borrower (or other party on behalf of the Borrower) in respect of a
Swing Line Loan after receipt by the Swing Line Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swing Line Lender, as
their interests may appear.  The purchase of participations in a Swing Line Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

SECTION 2.02               Loans and Borrowings.

 

(a)           Obligations of Lenders.  Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

(b)           Type of Loans.  Subject to Section 2.12, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)           Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount of $1,000,000 or a larger multiple of
$100,000.  At the time that each ABR Borrowing (including each Swing Line
Borrowing) is made, such Borrowing shall be in an aggregate amount equal to
$1,000,000 or a larger multiple of $100,000; provided that an ABR Borrowing
(including a Swing Line Borrowing) may be in an aggregate amount that is equal
to the entire unused balance of the total Commitments of the applicable Class or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(f).  Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of ten Eurodollar Borrowings outstanding.

 

SECTION 2.03               Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing (other than a Swing Line Borrowing), not
later than 12:00 noon, New York City time, one Business Day before the date of
the proposed Borrowing (except that with respect to the Tranche B Term Loans,
Tranche B-1 Term Loans and (if any) Revolving Loans requested to be made on the
Fourth Restatement Effective Date, the Borrower may make such request for such
Loans not later than 12:00 noon, New York City time, on such date).  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly (but in no event later than the day on which such telephonic request
was made) by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i)            whether the requested Borrowing is to be a Revolving Borrowing or
Term Borrowing;

 

43

--------------------------------------------------------------------------------


 

(ii)           the aggregate amount of the requested Borrowing;

 

(iii)          the date of such Borrowing, which shall be a Business Day;

 

(iv)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(v)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(vi)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing (other than a Swing Line Borrowing).  If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

SECTION 2.04               Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
Issuing Lender to issue, at any time and from time to time during the Revolving
Availability Period, Letters of Credit for its own account in such form as is
acceptable to the Issuing Lender in its reasonable determination.  Letters of
Credit issued hereunder shall constitute utilization of the Revolving
Commitments.  The letters of credit issued by JPMCB and outstanding under the
Existing Credit Agreement on the Fourth Restatement Effective Date as described
on Schedule 2.04(a) (the “Existing Letters of Credit”) shall be deemed to be
“Letters of Credit” for all purposes of this Agreement and the other Loan
Documents (and, for avoidance of doubt, the interests and participations therein
of all the Revolving Lenders in the Existing Letters of Credit as of the Fourth
Restatement Effective Date shall be deemed re-allocated ratably in proportion to
their respective Revolving Commitments as of such date).

 

(b)           Notice of Issuance, Amendment, Renewal or Extension.  To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Lender, the Borrower also shall submit a
letter of credit application on the Issuing Lender’s standard form in connection
with any request for a Letter of Credit.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Lender relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.

 

44

--------------------------------------------------------------------------------


 

(c)           Limitations on Amounts.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure of the Issuing Lender (determined for
these purposes without giving effect to the participations therein of the
Revolving Lenders pursuant to paragraph (e) of this Section) shall not exceed
$10,000,000 and (ii) the total Revolving Exposures shall not exceed the total
Revolving Commitments.  Notwithstanding any provision in this Agreement to the
contrary, at no time prior to the Original Revolving Maturity Date shall the sum
of the total LC Exposure with respect to Letters of Credit that expire after the
fifth Business Day prior to the Original Revolving Maturity Date plus (without
duplication) the total Revolving Exposure of the Extending Revolving Lenders
exceed the total Revolving Commitments of the Extending Revolving Lenders.

 

(d)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date twelve months after the
date of issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve months after the then-current expiration date of such
Letter of Credit, so long as such renewal or extension occurs within three
months of such then-current expiration date) and (ii) the date that is five
Business Days prior to the Original Revolving Maturity Date, provided that,
notwithstanding clause (i) above (but subject to clause (ii) above), a Letter of
Credit may have an expiration date of longer than twelve months if it shall be
requested by the Borrower to support an obligation having a corresponding term
(provided that the Issuing Lender may require that such Letter of Credit include
customary early termination rights (which shall in any event permit the
respective beneficiary thereof to draw the full amount of such Letter of Credit
upon receipt of notice of termination from the Issuing Lender)); provided
further that (A) a Letter of Credit may provide that it expires after the date
specified in sub-clause (ii) above if (x) the date of issuance of such Letter of
Credit is following the Original Revolving Maturity Date or (y) on such date of
issuance, the sum of (1) the face amount of such Letter of Credit plus (2) the
aggregate undrawn amount of all other outstanding Letters of Credit with
expiration dates after the fifth Business Day prior to the Original Revolving
Maturity Date plus (3) (without duplication) the total Revolving Exposure of the
Extending Revolving Lenders, shall not exceed the total Revolving Commitments of
the Extending Revolving Lenders and (B) no such Letter of Credit shall expire
later than fifth Business Days prior to the Extended Revolving Maturity Date.

 

(e)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by the Issuing
Lender, and without any further action on the part of the Issuing Lender or the
Revolving Lenders, the Issuing Lender hereby grants to each Revolving Lender,
and each Revolving Lender hereby acquires from the Issuing Lender, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit on the terms provided herein or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Lender, such Revolving Lender’s Applicable
Percentage of each LC Disbursement made by the Issuing Lender promptly upon the
request of the Issuing Lender at any time from the time of such LC Disbursement
until such LC Disbursement is reimbursed by the Borrower or at any time after
any reimbursement payment is required to be refunded to the Borrower for any
reason.   Each such payment shall be made in the same manner as provided in
Section 2.08 with respect to Loans made by such

 

45

--------------------------------------------------------------------------------


 

Revolving Lender (and Section 2.08 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Lender the amounts so received by it from the
Revolving Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to paragraph (f) of this Section, the
Administrative Agent shall distribute such payment to the Issuing Lender or, to
the extent that the Revolving Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Lender, then to such Revolving Lenders and
the Issuing Lender as their interests may appear.  Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the Issuing Lender for
any LC Disbursement shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

Notwithstanding anything contained herein or in any other Loan Document to the
contrary, unless the Revolving Commitments shall be terminated pursuant to
Article VIII, on the fifth Business Day prior to the Original Revolving Maturity
Date, the interests and participations of the Non-Extending Revolving Lenders in
the Letters of Credit (if any) outstanding as at such day shall automatically
terminate at the close of business on such date and (i) from and after such
fifth day, the Non-Extending Revolving Lenders shall have no liability arising
from, relating to, in connection with or otherwise in respect of, such interests
and participations or any Letters of Credit, and (ii) such interests and
participations in outstanding Letters of Credit shall thereupon automatically
and without further action be re-allocated to the extent necessary such that the
interests and participations in such Letters of Credit shall be held by the
Extending Revolving Lenders ratably in proportion to their respective Extended
Revolving Commitments.

 

(f)            Reimbursement.  If the Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse the
Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
1:00 p.m., New York City time, on (i) the Business Day that the Borrower
receives notice of such LC Disbursement, if such notice is received prior to
10:00 a.m., New York City time, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time, provided that, if such LC Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Revolving Borrowing or a Swing Line Loan in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing or
Swing Line Loan.

 

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.

 

(g)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.

 

46

--------------------------------------------------------------------------------


 

Neither the Administrative Agent, the Revolving Lenders nor the Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by the Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Lender’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that:

 

(i)            the Issuing Lender may accept documents that appear on their face
to be in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

(ii)           the Issuing Lender shall have the right, in its sole discretion,
to decline to accept such documents and to make such payment if such documents
are not in strict compliance with the terms of such Letter of Credit; and

 

(iii)          this sentence shall establish the standard of care to be
exercised by the Issuing Lender when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

 

(h)           Disbursement Procedures.  The Issuing Lender shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Lender
shall promptly after such examination notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Lender and the
Revolving Lenders with respect to any such LC Disbursement.

 

(i)            Interim Interest.  If the Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.11(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing
Lender, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (f) of this Section to reimburse the
Issuing Lender shall be for the account of such Revolving Lender to the extent
of such payment.

 

(j)            Replacement of the Issuing Lender.  The Issuing Lender may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Lender and the successor Issuing Lender.  The
Administrative Agent shall notify the Revolving Lenders of any

 

47

--------------------------------------------------------------------------------


 

such replacement of the Issuing Lender.  At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Lender pursuant to Section 2.10(b).  From and after the
effective date of any such replacement, (i) the successor Issuing Lender shall
have all the rights and obligations of the replaced Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require.  After the replacement
of an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

 

(k)           Cash Collateralization.  If an Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Revolving Lenders (or, if the maturity of the Loans has been
accelerated, Required Revolving Lenders with LC Exposure representing more than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Borrower shall immediately deposit into a Collateral
Account an amount in cash equal to 105% of the LC Exposure as of such date
plus any accrued and unpaid interest thereon and any accrued and unpaid fees
under Section 2.10(b); provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Article VIII.  Such deposit shall be held by the
Administrative Agent in such Collateral Account as collateral in the first
instance for the LC Exposure under this Agreement and thereafter for the payment
of the “Secured Obligations” under and as defined in the Security Agreement, and
for these purposes the Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the Lenders in such Collateral Account
and in any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.

 

(l)            Deliveries.  Promptly following the end of each calendar quarter,
the Issuing Lender shall deliver (through the Administrative Agent) to each
Revolving Lender and the Borrower a notice describing the aggregate amount of
all Letters of Credit outstanding at the end of such quarter.  Upon the request
of any Revolving Lender from time to time, the Issuing Lender shall deliver any
other information reasonably requested by such Revolving Lender with respect to
each Letter of Credit then outstanding.

 

SECTION 2.05               Funding of Borrowings.

 

(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, provided that Swing Line Loans shall be made as provided in
Section 2.01(d).  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Borrowings made to finance the reimbursement of an
LC Disbursement as provided in Section 2.04(f) shall be remitted by the
Administrative Agent to the Issuing Lender.

 

(b)           Presumption by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in

 

48

--------------------------------------------------------------------------------


 

accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Effective Rate or (ii) in the case of the Borrower, the interest
rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.06               Interest Elections.

 

(a)                                  Elections by the Borrower for Borrowing. 
Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swing Line Borrowings, which may not be converted or continued.

 

(b)                                 Notice of Elections.  To make an election
pursuant to this Section, the Borrower shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

(c)                                  Information in Interest Election Requests. 
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv) of
this paragraph shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

49

--------------------------------------------------------------------------------


 

(d)           Notice by the Administrative Agent to Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)           Failure to Elect; Events of Default.  If the Borrower fails to
deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing (other than a Swing
Line Borrowing).  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing (other than a Swing Line
Borrowing) at the end of the Interest Period applicable thereto.

 

(f)            Limitations on Lengths of Interest Periods.  Notwithstanding any
other provision of this Agreement, the Borrower shall not be entitled to
request, or to elect to convert to or continue as a Eurodollar Borrowing: 
(i) any Revolving Borrowing if the Interest Period requested with respect
thereto would begin before and end after the Original Revolving Maturity Date or
begin before and end after the Extended Revolving Maturity Date; (ii) any Term
Borrowing if the Interest Period requested with respect thereto would end after
the Term Loan Maturity Date therefor; (iii) any Tranche A Term Loan or Tranche B
Term Loan if the Interest Period therefor would commence before and end after
any Tranche A Term Loan Principal Payment Date or Tranche B Term Loan Principal
Payment Date, as applicable, unless, after giving effect thereto, the aggregate
principal amount of the Tranche A Term Loans having Interest Periods that end
after such Tranche A Term Loan Principal Payment Date or the aggregate principal
amount of the Tranche B Term Loans having Interest Periods that end after such
Tranche B Term Loan Principal Payment Date, as applicable, shall be equal to or
less than the aggregate principal amount of the Tranche A Term Loans or the
Tranche B Term Loans, as applicable, permitted to be outstanding after giving
effect to the payments of principal required to be made on such Tranche A Term
Loan Principal Payment Date or Tranche B Term Loan Principal Payment Date, as
applicable; (iv) any Incremental Borrowing of any Series if the Interest Period
requested with respect thereto would end after the Incremental Loan Maturity
Date for such Series; or (v) any Incremental Loan of any Series if the Interest
Period therefor would commence before and end after any Incremental Loan
Principal Payment Date for such Series unless, after giving effect thereto, the
aggregate principal amount of the Incremental Loans of such Series having
Interest Periods that end after such Incremental Loan Principal Payment Date
shall be equal to or less than the aggregate principal amount of the Incremental
Loans of such Series permitted to be outstanding after giving effect to the
payments of principal required to be made on such Incremental Loan Principal
Payment Date.

 

SECTION 2.07               Termination and Reduction of the Commitments.

 

(a)           Scheduled Termination.  Unless previously terminated, (i) the
Tranche B-1 Term Loan Commitments shall terminate at 5:00 p.m., New York City
time, on the Fourth Restatement Effective Date, (ii) the Revolving Commitment of
each Non-Extending Revolving Lender shall terminate on the Original Revolving
Maturity Date and (iii) the Revolving Commitment of each Extending Revolving
Lender shall terminate on the Extended Revolving Maturity Date.

 

(b)           Test Date Reductions.  Notwithstanding anything to the contrary in
this Agreement, if on any date (the “Test Date”) the maturity date for any of
the then outstanding Other Debt shall fall within six months of the Test Date,
then all Commitments shall automatically reduce to zero on the Test Date.

 

50

--------------------------------------------------------------------------------


 

(c)           Voluntary Termination or Reduction.  The Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of any Class pursuant to this
Section shall be in an amount that is $5,000,000 or a larger multiple of
$1,000,000 and (ii) the Borrower shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, the total Revolving Exposures would exceed the
total Revolving Commitments.  The Borrower shall notify the Administrative Agent
of any election to terminate or reduce the Commitments of any Class under this
paragraph (c) at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

(d)           Effect of Termination or Reduction.  Any termination or reduction
of the Commitments of any Class shall be permanent.  Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

 

SECTION 2.08       Repayment of Loans; Evidence of Debt.

 

(a)           Repayment.  The Borrower hereby unconditionally promises to pay
the Loans as follows:

 

(i)            to the Administrative Agent (A) for the account of each
Non-Extending Revolving Lender the outstanding principal amount of each
Revolving Loan of such Non-Extending Revolving Lender on the Original Revolving
Maturity Date and (B) for the account of each Extending Revolving Lender the
outstanding principal amount of each Revolving Loan of such Extending Revolving
Lender on the Extended Revolving Maturity Date;

 

(ii)           to the Administrative Agent for the account of each Tranche A
Term Loan Lender the outstanding principal amount of the Tranche A Term Loan of
such Lender on each Tranche A Term Loan Principal Payment Date set forth below
in an aggregate principal amount equal to the percentage of the aggregate
original principal amount of the Tranche A Term Loans outstanding as of the
Second Amendment Effective Date set forth opposite such Tranche A Term Loan
Principal Payment Date (subject to adjustment pursuant to paragraph (b) of this
Section):

 

Tranche A Term Loan Principal
Payment Date
Falling on or Nearest to:

 

Amounts (%):

 

March 31, 2012

 

1.875

 

June 30, 2012

 

1.875

 

September 30, 2012

 

1.875

 

December 31, 2012

 

1.875

 

March 31, 2013

 

2.50

 

June 30, 2013

 

2.50

 

September 30, 2013

 

2.50

 

December 31, 2013

 

2.50

 

March 31, 2014

 

3.125

 

 

51

--------------------------------------------------------------------------------


 

Tranche A Term Loan Principal
Payment Date
Falling on or Nearest to:

 

Amounts (%):

 

June 30, 2014

 

3.125

 

September 30, 2014

 

3.125

 

December 31, 2014

 

3.125

 

March 31, 2015

 

3.125

 

June 30, 2015

 

3.125

 

September 30, 2015

 

3.125

 

December 31, 2015

 

3.125

 

Tranche A Term Loan Maturity Date

 

All remaining unpaid principal of the Tranche A Term Loan

 

 

(iii)          to the Administrative Agent for the account of each Tranche B
Term Loan Lender the outstanding principal amount of the Tranche B Term Loan of
such Lender on each Tranche B Term Loan Principal Payment Date set forth below
in an aggregate principal amount equal to the percentage of the aggregate
original principal amount of the Tranche B Term Loans outstanding as of the
Second Amendment Effective Date set forth opposite such Tranche B Term Loan
Principal Payment Date (subject to adjustment pursuant to paragraph (b) of this
Section):

 

Tranche B Term Loan Principal
Payment Date
Falling on or Nearest to:

 

Amounts (%):

 

March 31, 2011

 

0.25

 

June 30, 2011

 

0.25

 

September 30, 2011

 

0.25

 

December 31, 2011

 

0.25

 

March 31, 2012

 

0.25

 

June 30, 2012

 

0.25

 

September 30, 2012

 

0.25

 

December 31, 2012

 

0.25

 

March 31, 2013

 

0.25

 

June 30, 2013

 

0.25

 

September 30, 2013

 

0.25

 

December 31, 2013

 

0.25

 

March 31, 2014

 

0.25

 

June 30, 2014

 

0.25

 

September 30, 2014

 

0.25

 

December 31, 2014

 

0.25

 

March 31, 2015

 

0.25

 

June 30, 2015

 

0.25

 

September 30, 2015

 

0.25

 

December 31, 2015

 

0.25

 

March 31, 2016

 

0.25

 

June 30, 2016

 

0.25

 

September 30, 2016

 

0.25

 

Tranche B Term Loan Maturity Date

 

All remaining unpaid principal of the Tranche B Term Loan

 

 

52

--------------------------------------------------------------------------------


 

(iv)          to the Administrative Agent for the account of the Tranche B-1
Term Loan Lender the outstanding principal amount of the Tranche B-1 Term Loan
on the Tranche B-1 Term Loan Maturity Date;

 

(v)           to the Administrative Agent for the account of each Incremental
Lender of any Series, the outstanding principal amount of each Incremental Loan
of such Lender on the Incremental Loan Principal Payment Dates for such
Series and in such amounts as shall be agreed upon pursuant to
Section 2.01(c) pursuant to the related Incremental Loan Amendment for such
Series (subject to adjustment pursuant to paragraph (b) of this Section); and

 

(vi)          to the Swing Line Lender the then outstanding principal amount of
each Swing Line Loan on the earlier of the Extended Revolving Maturity Date and
the first date after such Swing Line Loan is made that is the 15th or last day
of a calendar month and is at least two Business Days after such Swing Line Loan
is made, provided that (A) on each date a Revolving Borrowing is made, the
Borrower shall repay all Swing Line Loans then outstanding and (B) the Borrower
shall repay all Swing Line Loans outstanding on the Original Revolving Maturity
Date.

 

(b)           Adjustment of Amortization Schedule.  (i)  Notwithstanding
anything to the contrary in this Agreement, if on any date (the “Test Date”)
(x) the maturity date for any of the then outstanding Other Debt shall fall
within six months of the Test Date or (y) any amounts under the Holding Company
Convertible Debentures in excess of an amount equal to 10% of the outstanding
principal amount of the Holding Company Convertible Debentures as of the First
Amendment Effective Date shall remain outstanding on the date that is 90 days
prior to the maturity thereof, then each Revolving Maturity Date, each Term Loan
Maturity Date and each Incremental Loan Maturity Date shall automatically be
accelerated to the Test Date and all of the Loans shall thereupon be due and
payable on the Test Date, together with all interest and fees accrued thereon or
in respect thereof and any amounts payable pursuant hereto, including Sections
2.13, 2.14 and 2.15.

 

(ii)           Prepayments of Term Loans or Incremental Loans shall be applied
in the order specified in Section 2.09(a) or Section 2.09(b)(iii), as
applicable.  To the extent not previously paid, all Term Loans shall be due and
payable on the Term Loan Maturity Date for such Term Loans.  To the extent not
previously paid, all Incremental Loans of any Series shall be due and payable on
the Incremental Loan Maturity Date for such Series.

 

(c)           Manner of Payment.  Prior to any repayment or prepayment of any
Borrowings of any Class hereunder (other than the Tranche B-1 Term Loans), the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
paid and shall notify the Administrative Agent (and, in the case of repayment or
prepayment of a Swing Line Loan, the Swing Line Lender) by telephone (confirmed
by telecopy) of such selection not later than 10:00 a.m., New York City time,
three Business Days before the scheduled date of such repayment; provided that
each repayment of Borrowings of any Class shall be applied to repay any
outstanding ABR Borrowings of such Class before any other Borrowings of such
Class.  If the Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings of the applicable Class and, second, to other
Borrowings of such Class in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first).

 

(d)           Maintenance of Loan Accounts by Lenders.  Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

53

--------------------------------------------------------------------------------


 

(e)           Maintenance of Loan Accounts by the Administrative Agent.  The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(f)            Effect of Loan Accounts.  The entries made in the accounts
maintained pursuant to paragraph (d) or (e) of this Section shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(g)           Promissory Notes.  Any Lender may request that Loans of any
Class made by it be evidenced by a promissory note.  In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

SECTION 2.09       Prepayment of Loans.

 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.  Any prepayment of the Tranche A Term
Loans, the Tranche B Term Loans and/or the Incremental Loans pursuant to this
paragraph shall be applied ratably to the then outstanding Tranche A Term Loans,
Tranche B Term Loans and Incremental Loans and, in each case, ratably to the
respective remaining installments thereof.  Any partial prepayment shall be in
an amount that is $1,000,000 or a larger multiple of $100,000.  Notwithstanding
anything herein to the contrary, the Borrower shall have the right at any time
and from time to time to prepay the Tranche B-1 Term Loans, subject to the
requirements of this Section.

 

(b)           Mandatory Prepayments in Respect of Asset Sales and Recovery
Events. The Borrower will prepay the Loans and/or reduce the Revolving
Commitments, as follows:

 

(i)            Assets Sales and Recovery Events.  If the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any Prepayment Asset Sale or
Recovery Event which, taken together with the Net Cash Proceeds for all prior
such Prepayment Events from and after the Fourth Restatement Effective Date as
to which a prepayment has not yet been made under this paragraph, shall exceed
$5,000,000 in the aggregate (such excess amount, the “Excess Disposition
Proceeds”), then (unless a Reinvestment Notice shall have been delivered in
respect such Prepayment Asset Sale or Recovery Event, subject to the proviso
below) an amount equal to the Relevant Percentage of such Excess Disposition
Proceeds shall be applied on each Relevant Application Date toward the
prepayment of the Loans and/or the reduction of the Revolving Commitments as set
forth in paragraph (b)(iii) of this Section; provided that (i) not more than
$75,000,000 in the aggregate of Excess Disposition Proceeds may be subject to
Reinvestment Notices from and after the Fourth Restatement Effective Date and
(ii) on each Reinvestment Prepayment Date, an amount equal to the Relevant
Percentage of the Reinvestment Prepayment Amount with respect to such Prepayment
Asset Sale or Recovery Event, as the case may be, shall

 

54

--------------------------------------------------------------------------------


 

be so applied to the prepayment of the Loans and/or the reduction of the
Revolving Commitments as set forth in paragraph (b)(iii) of this Section.  If
the Borrower shall have provided a Reinvestment Notice with respect to the Net
Cash Proceeds of any Prepayment Asset Sale or Recovery Event, the Borrower shall
promptly deposit and (except for the prepayment of Revolving Loans, if any,
required by the proviso below) thereafter maintain such Net Cash Proceeds in a
deposit account of the Borrower for which an account control agreement shall be
in effect with the relevant depositary bank and the Administrative Agent
pursuant to the Security Agreement pending the application of such proceeds in
accordance with such Reinvestment Notice (or as otherwise required to be applied
pursuant to this Section); provided that if on the date such Reinvestment Notice
is given to the Administrative Agent the total Revolving Exposure shall exceed
$10,000,000, the Borrower shall, within five Business Days following such date,
prepay Revolving Loans to the extent of such excess (and, for avoidance of
doubt, Revolving Commitments shall not be reduced in connection with such
prepayment).

 

(ii)           Certain Debt Incurrence.  If the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any issuance or incurrence of
Indebtedness constituting a Prepayment Event, then an amount equal to the
Relevant Percentage of such Net Cash Proceeds shall be applied on each Relevant
Application Date toward the prepayment of the Loans and/or the reduction of the
Revolving Commitments as set forth in paragraph (b)(iii) of this Section.

 

(iii)          Application.  Each such prepayment pursuant to this
paragraph (b) shall be applied, first, ratably to the then outstanding Tranche A
Term Loans, Tranche B Term Loans and Incremental Loans and, in each case, in the
inverse order of their respective maturities, and, second, to reduce permanently
the Revolving Commitments.  Any such reduction of the Revolving Commitments
shall be accompanied by prepayment of the Revolving Loans and/or Swing Line
Loans to the extent, if any, that the total Revolving Exposure exceeds the total
Revolving Commitments as so reduced, provided that if the aggregate principal
amount of Revolving Loans and Swing Line Loans then outstanding is less than the
amount of such excess (because LC Exposure constitutes a portion thereof), the
Borrower shall, to the extent of the balance of such excess, replace outstanding
Letters of Credit and/or cash collateralize such LC Exposure with respect
thereto in accordance with Section 2.04(k).

 

(c)           Notices, Etc.  The Borrower shall notify the Administrative Agent
by telephone (confirmed by telecopy) of any optional prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 10:00 a.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 10:00 a.m., New York City
time, one Business Day before the date of prepayment (except that, in the case
of any prepayment of the Tranche B-1 Term Loans, such notice may be given not
later than 10:00 a.m., New York City time, on the date of prepayment (or such
later time as the Administrative Agent shall agree)).  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the relevant Lenders of the contents thereof.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11 and shall be made in the manner specified in
Section 2.08(c).

 

55

--------------------------------------------------------------------------------


 

(d)           Prepayment Premium.  In the event that prior to the date that is
six months after the Second Amendment Effective Date, all or any portion of the
Tranche B Term Loans are (a) prepaid pursuant to this Section 2.09 from the
incurrence of Indebtedness under new credit facilities having a lower interest
rate or (b) repriced (or effectively refinanced) downward through any amendment
of this Agreement (collectively, “Refinanced Term Loans”), the Borrower shall
pay to Tranche B Term Lenders having such Refinanced Term Loans a prepayment
premium equal to 1.00% of the aggregate amount so repaid or repriced (or
effectively refinanced).

 

SECTION 2.10       Fees.

 

(a)           Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Revolving Commitment Fee Rate with respect to such
Revolving Lender (subject to paragraph (d) of this Section) on the average daily
unused amount of its Revolving Commitment during the period from and including
the Fourth Restatement Effective Date to but excluding the earlier of the date
such Revolving Commitment terminates and the Revolving Maturity Date with
respect to such Revolving Commitment.  Accrued commitment fees shall be payable
in arrears on each Quarterly Date and the earlier of the date such Revolving
Commitment terminates and such Revolving Maturity Date, commencing on the first
such date to occur after the date hereof.  All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  For purposes
of computing commitment fees, the Revolving Commitment of a Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans, LC Exposure
of such Lender and, with respect to the outstanding Swing Line Loans (if any),
the aggregate amount of participations therein that have been funded by the
Lenders in accordance with the last paragraph of Section 2.01(d).

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at a rate per annum equal to the Applicable Letter of Credit Fee Rate for such
Revolving Lender on the average daily amount of such Revolving Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Fourth Restatement
Effective Date to but excluding the later of the date on which such Revolving
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Lender a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower and the Issuing Lender on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Fourth Restatement
Effective Date to but excluding the later of the date of termination of all of
the Revolving Commitments and the date on which there ceases to be any
LC Exposure, as well as the Issuing Lender’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the Fourth Restatement Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments of the Non-Extending
Revolving Lenders or the Extending Revolving Lenders, as applicable, terminate
and any such fees accruing after the date on which such Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to the Issuing
Lender pursuant to this paragraph shall be payable within 10 days after demand. 
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

56

--------------------------------------------------------------------------------


 

(c)           Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)           Extending Revolving Lender Fees.  Prior to the Original Revolving
Maturity Date, to the extent the Applicable Revolving Commitment Fee Rate for
commitment fees payable for any period under paragraph (a) of this Section to
the Extending Revolving Lenders shall exceed the Applicable Revolving Commitment
Fee Rate for commitment fees payable for such period thereunder to the
Non-Extending Revolving Lenders, (i) for purposes of such paragraph (a), the
commitment fees payable for such period thereunder to all Revolving Lenders
shall be calculated and paid at the Applicable Revolving Commitment Fee Rate
applicable to the Non-Extending Revolving Lenders and (ii) the Borrower agrees
to pay to the Extending Revolving Lenders an extension fee in consideration of
the agreements of the Extending Revolving Lenders hereunder for such period
equal to (A) the difference between the commitment fees that would have payable
for such period to the Extending Revolving Lenders under such paragraph (a) had
such fees been calculated at the Applicable Revolving Commitment Fee Rate for
the Extending Revolving Lenders (without regard to clause (i) above) and (B) the
commitment fees payable to the Extending Revolving Lenders for such period under
such clause (i) (which extension fees shall payable at the same times as the
fees payable under such clause (i) and calculated on the same basis).

 

(e)           Payment of Fees.  All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (or to
the Issuing Lender, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances.

 

SECTION 2.11       Interest.

 

(a)           ABR Loans.  The Loans comprising each ABR Borrowing (including
each Swing Line Loan) shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.

 

(b)           Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.

 

(c)           Default Interest.  Notwithstanding the foregoing, during any
period that a Post-Default Condition exists (whether or not the same is
thereafter cured), the Borrower hereby promises to pay to the Administrative
Agent for account of each Lender interest at the applicable Post-Default Rate on
any principal of any Loan made by such Lender (whether or not then due), on any
reimbursement obligation in respect of an LC Disbursement owing to such Lender
and on any other amount then due and payable by the Borrower hereunder.

 

(d)           Payment of Interest.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the relevant Revolving Commitments,
respectively; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the Revolving Maturity Date), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Borrowing prior to the
end of the current Interest Period therefor, accrued interest on such Borrowing
shall be payable on the effective date of such conversion.

 

57

--------------------------------------------------------------------------------


 

(e)           Computation.  All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.12       Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)           if such Borrowing is of a particular Class of Loans, the
Administrative Agent is advised by the Required Lenders of such Class that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing (other than a Swing Line Borrowing).

 

SECTION 2.13       Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender or Issuing Lender in respect thereof (except for Indemnified Taxes
covered by Section 2.15 and changes in the rate of tax on the overall net income
of such Lender or Issuing Lender);

 

(ii)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Lender; or

 

(iii)          impose on any Lender or the Issuing Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the

 

58

--------------------------------------------------------------------------------


 

Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the Issuing Lender
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Lender, to a level below that which such Lender
or the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for any such reduction suffered.

 

(c)           Certificates from  Lenders.  A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender or the Issuing Lender, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than 45 days prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 45-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.14       Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.09(c) and is revoked in accordance herewith), or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.17, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over
(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an Affiliate of

 

59

--------------------------------------------------------------------------------


 

such Lender) for dollar deposits from other banks in the eurodollar market at
the commencement of such period.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

SECTION 2.15       Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if any Withholding Agent shall be required to deduct
any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Withholding Agent shall make such deductions and
(iii) such Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)           Payment of Other Taxes by the Borrower.  In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.

 

(d)           Indemnification by the Lender.  Each Lender shall indemnify the
Administrative Agent for the full amount of any Taxes that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

 

(e)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)            Foreign Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation

 

60

--------------------------------------------------------------------------------


 

prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

 

SECTION 2.16       Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)           Payments by the Obligors.  Each Obligor shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.13, 2.14 or 2.15, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 1:00 p.m., New York City time, on the date when due,
in immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except as otherwise expressly provided in the relevant Loan
Document, and except payments to be made directly to the Issuing Lender or the
Swing Line Lender as expressly provided herein and except that payments pursuant
to Sections 2.13, 2.14, 2.15 and 10.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder or under any other Loan Document (except to the extent
otherwise provided therein) shall be made in dollars.

 

(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

(c)           Pro Rata Treatment.  Except to the extent otherwise provided
herein:  (i) each Borrowing of a particular Class shall be made from the
relevant Lenders, each payment of commitment fee under Section 2.10 shall be
made for account of the relevant Lenders, and each termination or reduction of
the amount of the Commitments of a particular Class under Section 2.07 shall be
applied to the respective Commitments of such Class of the relevant Lenders, pro
rata according to the amounts of their respective Commitments of such Class;
(ii) each Borrowing of any Class shall be allocated pro rata among the relevant
Lenders according to the amounts of their respective Commitments of such
Class (in the case of the making of Loans) or their respective Loans of such
Class (in the case of conversions and continuations of Loans); (iii) each
payment or prepayment of principal of Revolving Loans, Term Loans and
Incremental Loans by the Borrower shall be made for account of the relevant
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans of such Class held by them; and (iv) each payment of interest on
Revolving Loans, Term Loans and Incremental Loans by the Borrower shall be made
for account of the relevant Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders.

 

(d)           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements or Swing Line Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swing Line Loans and accrued interest thereon then due
than the proportion received

 

61

--------------------------------------------------------------------------------


 

by any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in LC Disbursements and Swing Line Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swing Line Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Obligor pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swing Line Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Obligor consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Obligor rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Obligor in the amount of such participation.

 

(e)           Presumptions of Payment.  Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the Issuing
Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.

 

(f)            Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.04(e) or (f), 2.05(b) or 2.16(e), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent hereunder for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

SECTION 2.17       Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If  any Lender
requests compensation under Section 2.13, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender becomes a Defaulting

 

62

--------------------------------------------------------------------------------


 

Lender, or if any Lender does not agree to any request by the Borrower for a
consent, approval, amendment or waiver hereunder that requires the consent or
approval of all of  the Lenders, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, the Issuing Lender and the Swing Line Lender), which consent
shall not be unreasonably withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swing Line Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

SECTION 2.18       Defaulting Lender.

 

Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Lender becomes a Defaulting Lender, then so long as such Revolving
Lender is a Defaulting Lender:  (a) if any Swing Line Exposure or LC Exposure
exists at the time a Revolving Lender becomes a Defaulting Lender, the Borrower
shall within one Business Day following notice by the Administrative Agent
(i) first, prepay such Swing Line Exposure (or, if the Swing Line Lender shall
agree, cash collateralize 100% of such Defaulting Lender’s Swing Line Exposure
therein and otherwise in accordance with the procedures set forth in
Section 2.04(k) for so long as such Swing Line Exposure is outstanding) and
(ii) second, cash collateralize such Defaulting Lender’s LC Exposure in an
amount equal to 100% of such LC Exposure and otherwise in accordance with the
procedures set forth in Section 2.04(k) for so long as such LC Exposure is
outstanding; and (b) the Swing Line Lender shall not be required to fund any
Swing Line Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the related exposure
therein of such Defaulting Lender will be 100% cash collateralized by the
Borrower in accordance with this Section.

 

ARTICLE III

 

GUARANTEE

 

SECTION 3.01       The Guarantee.  The Guarantors hereby jointly and severally
guarantee to each of the Secured Parties and their respective successors and
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of all of the Obligations hereunder and the other
Loan Documents, including all obligations of the Borrower and its Subsidiaries
arising under any Secured Hedging Agreements, in each case strictly in
accordance with the terms thereof and including all interest and expenses
accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceeding with respect to the Borrower or any other Obligor, whether
or not such interest or expenses are allowed as a claim in such proceeding (such
obligations being herein collectively called the “Guaranteed Obligations”).  The
Guarantors hereby further jointly and severally agree that if the Borrower shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any

 

63

--------------------------------------------------------------------------------


 

of the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.

 

SECTION 3.02       Obligations Unconditional.  The obligations of the Guarantors
under Section 3.01 are absolute and unconditional, and joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Borrower under this Agreement or any other agreement
or instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section that the obligations of the Subsidiary
Guarantors hereunder shall be absolute and unconditional, joint and several,
under any and all circumstances.  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of any of the Guarantors hereunder,
which shall remain absolute and unconditional as described above:

 

(i)            at any time or from time to time, without notice to the
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)           any of the acts mentioned in any of the provisions of this
Agreement or any other agreement or instrument referred to herein shall be done
or omitted;

 

(iii)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or

 

(iv)          any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

 

SECTION 3.03       Reinstatement.  The obligations of the Guarantors under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Guarantors jointly and severally agree
that they will indemnify the Administrative Agent and each Lender on demand for
all reasonable costs and expenses (including fees of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 

SECTION 3.04       Subrogation.  The Guarantors hereby jointly and severally
agree that until the payment and satisfaction in full of all Guaranteed
Obligations and the expiration and termination

 

64

--------------------------------------------------------------------------------


 

of the Commitments of the Lenders under this Agreement they shall not exercise
any right or remedy arising by reason of any performance by them of their
guarantee in Section 3.01, whether by subrogation or otherwise, against the
Borrower or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.

 

SECTION 3.05       Remedies.  The Guarantors jointly and severally agree that,
as between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement may be declared to be forthwith due and payable as provided in
Article VIII (and shall be deemed to have become automatically due and payable
in the circumstances provided in Article VIII) for purposes of Section 3.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 3.01.

 

SECTION 3.06       Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article constitutes an instrument for
the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring motion-action under New York CPLR Section 3213.

 

SECTION 3.07       Continuing Guarantee.  The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

SECTION 3.08       Rights of Contribution.  The Subsidiary Guarantors hereby
agree, as between themselves, that if any Subsidiary Guarantor shall become an
Excess Funding Guarantor (as defined below) by reason of the payment by such
Subsidiary Guarantor of any Guaranteed Obligations, each other Subsidiary
Guarantor shall, on demand of such Excess Funding Guarantor (but subject to the
next sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations.  The payment obligation of a Subsidiary Guarantor
to any Excess Funding Guarantor under this Section shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Article and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.

 

For purposes of this Section, (i) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate
present fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock of any other Subsidiary Guarantor) exceeds the
amount of all the debts and liabilities of such Subsidiary Guarantor (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of such Subsidiary Guarantor hereunder and any obligations of
any other Subsidiary Guarantor that have been Guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of all of the Subsidiary Guarantors exceeds the amount of all the
debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of the Borrower and the
Subsidiary Guarantors hereunder and under the other Loan Documents) of all of
the Subsidiary

 

65

--------------------------------------------------------------------------------


 

Guarantors, determined (A) with respect to any Subsidiary Guarantor that is a
party hereto on the Fourth Restatement Effective Date, as of the Fourth
Restatement Effective Date, and (B) with respect to any other Subsidiary
Guarantor, as of the date such Subsidiary Guarantor becomes a Subsidiary
Guarantor hereunder.

 

SECTION 3.09       General Limitation on Guarantee Obligations.  In any action
or proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of
Section 3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Lender, the Administrative Agent or any
other Person, be automatically limited and reduced to the highest amount that is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Borrower (as to itself and its Subsidiaries only) and the Holding
Company represents and warrants to the Lenders that:

 

SECTION 4.01       Organization; Powers. Except as set forth in Schedule 4.01,
each of the Holding Company, the Borrower and the Borrower’s Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 4.02       Authorization; Enforceability.  The Transactions are within
each Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder or member action.  This
Agreement has been duly executed and delivered by each Obligor and constitutes,
and each of the other Loan Documents to which it is a party when executed and
delivered by such Obligor will constitute, a legal, valid and binding obligation
of such Obligor, enforceable against each Obligor in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

SECTION 4.03       Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for (i) such as have
been obtained or made and are in full force and effect, (ii) filings or
recordings in respect of the Liens created pursuant to the Security Documents,
(iii) the filing with the FCC of certain of the Loan Documents as required by
Section 73.3613 of the FCC’s rules and (iv) the approval by the FCC of the
acquisition of any Broadcast License, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Holding Company, the Borrower or any of the Borrower’s Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Holding Company,
the Borrower or any of the Borrower’s Subsidiaries or assets, or give rise to a
right thereunder to require any payment to be made by any such Person, and
(d) except for the Liens created pursuant to

 

66

--------------------------------------------------------------------------------


 

the Security Documents and the Liens permitted under Section 7.02(n), will not
result in the creation or imposition of any Lien on any asset of the Holding
Company, the Borrower or any of the Borrower’s Subsidiaries.

 

SECTION 4.04       Financial Condition; Material Adverse Change.

 

(a)           Financial Condition.  The Borrower has heretofore furnished to the
Lenders (i) its consolidated balance sheets and statements of income,
stockholders’ equity and cash flows as of and for the fiscal years ended
December 31, 2007 and December 31, 2008, reported on by Ernst & Young LLP,
independent public accountants and (ii) its unaudited consolidated balance sheet
and statements of income, stockholders’ equity and cash flows as of and for the
fiscal quarter ended June 30, 2009, certified by a Financial Officer of the
Borrower.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its Subsidiaries as of such respective dates and for such respective fiscal
years or fiscal quarter, as the case may be, on a consolidated basis in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the financial statements referred to in clause (ii) of
the first sentence of this paragraph.

 

The Holding Company has heretofore furnished to the Lenders (i) its consolidated
balance sheets and statements of income, stockholders’ equity and cash flows as
of and for the fiscal years ended December 31, 2007 and December 31, 2008,
reported on by Ernst & Young LLP, independent public accountants and (ii) its
unaudited consolidated balance sheet and statements of income, stockholders’
equity and cash flows as of and for the fiscal quarter ended June 30, 2009,
certified by a Financial Officer of the Holding Company.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Holding Company and its Subsidiaries
as of such respective dates and for such respective fiscal years or fiscal
quarter, as the case may be, on a consolidated basis in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the financial statements referred to in clause (ii) of the first sentence of
this paragraph.

 

(b)           No Material Adverse Change.  Since December 31, 2008, there has
been no material adverse change in the business, assets, operations, prospects
or condition, financial or otherwise, of the Borrower and its Subsidiaries,
taken as a whole.

 

SECTION 4.05       Properties.

 

(a)           Property Generally.  Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, subject only to Liens permitted by
Section 7.02 and except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

 

(b)           Intellectual Property.  Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 4.06       Litigation and Environmental Matters.

 

(a)           Actions, Suits and Proceedings.  There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the

 

67

--------------------------------------------------------------------------------


 

Borrower, threatened against or affecting the Holding Company, the Borrower or
any of the Borrower’s Subsidiaries (including the Unrestricted Subsidiaries)
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than any such
action, suit or proceeding disclosed in Schedule 4.06(a)) or (ii) that involve
this Agreement or the Transactions.

 

(b)           Environmental Matters.  Except for the matters disclosed in
Schedule 4.06(b) and except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any of its Subsidiaries (including
Unrestricted Subsidiaries) (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

The Borrower and each of its Subsidiaries have obtained all permits, licenses
and other authorizations which are required under all Environmental Laws, except
to the extent failure to have any such permit, license or authorization,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  The Borrower and each of its Subsidiaries are in
compliance with the terms and conditions of all such permits, licenses and
authorizations, and are also in compliance with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in any applicable Environmental Law or in any
regulation, code, plan, order, decree, judgment, injunction, notice or demand
letter issued, entered, promulgated or approved thereunder, except to the extent
failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

In addition, except as set forth in Schedule 4.06(b):

 

(i)            No notice, notification, demand, request for information,
citation, summons or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending or, to the
knowledge of the Borrower and its Subsidiaries, threatened by any governmental
or other entity with respect to any alleged failure by the Borrower or any of
its Subsidiaries to have any permit, license or authorization required in
connection with the conduct of the business of the Borrower or any of its
Subsidiaries or with respect to any generation, treatment, storage, recycling,
transportation, discharge or disposal, or any Release of any Hazardous Materials
generated by the Borrower or any of its Subsidiaries, except to the extent such
failure, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

(ii)           Neither the Borrower nor any of its Subsidiaries or Environmental
Affiliates has operated a treatment, storage or disposal facility requiring a
permit under the Resource Conservation and Recovery Act of 1976, as amended, or
under any comparable state or local statute at any property now or previously
owned or leased by the Borrower or any of its Subsidiaries or Environmental
Affiliates to an extent that, individually or in the aggregate, it has, or could
reasonably be expected to result in a Material Adverse Effect; and, to the
knowledge of the Borrower and its Subsidiaries, except to an extent that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect:

 

(A)          no substance containing PCBs is or has been present at any property
now or previously owned or leased by the Borrower or any of its Subsidiaries or
Environmental Affiliates;

 

68

--------------------------------------------------------------------------------


 

(B)           no asbestos is or has been present at any property now or
previously owned or leased by the Borrower or any of its Subsidiaries or
Environmental Affiliates;

 

(C)           there are no underground storage tanks active or abandoned, at any
property now or previously owned or leased by the Borrower or any of its
Subsidiaries or Environmental Affiliates;

 

(D)          no Hazardous Materials have been Released, in a reportable
quantity, where such a quantity has been established by statute, ordinance,
rule, regulation or order, at, on or under any property now or previously owned
by the Borrower or any of its Subsidiaries or Environmental Affiliates; and

 

(E)           no Hazardous Materials have been otherwise Released at, on or
under any property now or previously owned or leased by the Borrower or any of
its Subsidiaries.

 

(iii)          To the knowledge of the Borrower and its Subsidiaries, neither
the Borrower nor any of its Subsidiaries or Environmental Affiliates has
transported or arranged for the transportation of any Hazardous Material to any
location which is listed on the National Priorities List under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), listed for possible inclusion on the National Priorities List by the
Environmental Protection Agency in the Comprehensive Environmental Response,
Compensation, and Liability Information System (“CERCLIS”) or on any similar
state list or which is the subject of Federal, state or local enforcement
actions or other investigations which may lead to claims against the Borrower or
any of its Subsidiaries for clean-up costs, remedial work, damages to natural
resources or for personal injury claims, including, but not limited to, claims
under CERCLA.

 

(iv)          To the knowledge of the Borrower and its Subsidiaries, no
Hazardous Material generated by the Borrower or any of its Environmental
Affiliates has been recycled, treated, stored, disposed of or Released by the
Borrower or any of its Environmental Affiliates at any location other than those
listed in Schedule 4.06(b).

 

(v)           To the knowledge of the Borrower and its Subsidiaries, no oral or
written notification of a Release of a Hazardous Material has been filed by or
on behalf of the Borrower or any of its Subsidiaries and no property now or
previously owned or leased by the Borrower or any of its Subsidiaries is listed
or proposed for listing on the National Priorities list promulgated pursuant to
CERCLA, on CERCLIS or on any similar state list of sites requiring investigation
or clean-up.

 

(vi)          To the knowledge of the Borrower and its Subsidiaries, no Liens
have arisen under or pursuant to any Environmental Laws on any of the real
property or properties owned or leased by the Borrower or any of its
Subsidiaries, and no government actions have been taken or are in process which
could subject any of such properties to such Liens and neither the Borrower nor
any of its Subsidiaries would be required to place any notice or restriction
relating to the presence of Hazardous Materials at any property owned by it in
any deed to such property.

 

(vii)         There have been no material environmental investigations, studies,
audits, tests, reviews or other analyses conducted by or which are in the
possession of the Borrower or any of its Subsidiaries in relation to any
property or facility now or previously

 

69

--------------------------------------------------------------------------------


 

owned or leased by the Borrower or any of its Subsidiaries which have been
prepared or conducted within the previous five years and have not been made
available to the Lenders.

 

(c)           Disclosed Matters.  Since the date hereof, there has been no
change in the status of the matters disclosed in Schedule 4.06(a) and
Schedule 4.06(b) that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 4.07       Compliance with Laws and Agreements.  Each of the Holding
Company, the Borrower and the Borrower’s Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.

 

SECTION 4.08       Investment Company Status.  None of the Holding Company, the
Borrower or any of the Borrower’s Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

SECTION 4.09       Taxes.  Each of the Holding Company, the Borrower and the
Borrower’s Subsidiaries has timely filed or caused to be filed all United States
Federal and all other material Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 4.10       ERISA.  The Holding Company, the Borrower and the
ERISA Affiliates have fulfilled their respective obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan and are in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code, and have not incurred any liability to the PBGC or any Plan
or Multiemployer Plan (other than to make contributions in the ordinary course
of business).

 

SECTION 4.11       Disclosure.  The Obligors have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Obligors to
the Lender in connection with the negotiation of this Agreement and the other
Loan Documents (including the information set forth in the Confidential
Information Memorandum) or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower and the Holding Company represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

SECTION 4.12       Use of Credit.  Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no part of the proceeds of
any extension of credit hereunder will be used to buy or carry any Margin Stock.

 

70

--------------------------------------------------------------------------------


 

SECTION 4.13       Indebtedness and Liens.

 

(a)           Indebtedness.  Schedule 7.01 is a complete and correct list of
each credit agreement, loan agreement, indenture, purchase agreement, guarantee,
letter of credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Borrower or any of its Subsidiaries outstanding
on the date hereof, and the aggregate principal or face amount outstanding or
that may become outstanding under each such arrangement is correctly described
in such schedule.

 

(b)           Liens.  Schedule 4.13(b) is a complete and correct list of each
Lien securing Indebtedness of any Person outstanding on the date hereof the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $1,000,000 and covering any property of the Borrower or any of its
Subsidiaries, and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the property covered by each such Lien is correctly described
in Schedule 4.13(b).

 

SECTION 4.14       Subsidiaries and Investments.

 

(a)           Subsidiaries.  Set forth in Schedule 4.14(a) is a complete and
correct list of all of the Subsidiaries of the Borrower as of the date hereof,
together with, for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding ownership interests in such Subsidiary
and (iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests.  Each of the Borrower and its Subsidiaries owns, free and clear of
Liens (other than Liens created pursuant to the Security Documents and the Liens
permitted under Section 7.02(n)), and has the unencumbered right to vote, all
outstanding ownership interests in each Person shown to be held by it in
Schedule 4.14(a), all of the issued and outstanding Capital Stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable, and there are no outstanding Equity Rights with respect to such
Person.

 

(b)           Investments.  Set forth in Schedule 4.14(b) is a complete and
correct list of all Investments (other than Investments disclosed in
Schedule 4.14(a) and other than Investments of the types referred to in
clauses (b), (c), (e) and (f) of Section 7.07) in an amount exceeding $1,000,000
held by the Borrower or any of its Subsidiaries in any Person on the date hereof
and, for each such Investment, (x) the identity of the Person or Persons holding
such Investment and (y) the nature of such Investment.  Except as disclosed in
Schedule 4.14(b), each of the Borrower and its Subsidiaries owns, free and clear
of all Liens (other than Liens created pursuant to the Security Documents and
the Liens permitted under Section 7.02(n)), all such Investments.

 

(c)           Subsidiaries Not Subject to Certain Restrictions.  None of the
Subsidiaries of the Borrower is, on the date hereof, subject to any indenture,
agreement, instrument or other arrangement of the type prohibited under
Section 7.10.

 

SECTION 4.15       Broadcast Licenses.

 

(a)           Schedule 4.15 accurately and completely lists, as of the date
hereof, for each Owned Station, all Broadcast Licenses granted or assigned to
the Borrower or any of its Subsidiaries, or under which the Borrower and its
Subsidiaries have the right to operate such Owned Station.  The Broadcast
Licenses listed in Schedule 4.15 with respect to any Owned Station include all
material authorizations, licenses and permits issued by the FCC that are
required or necessary for the operation of such Owned Station, and the conduct
of the business of the Borrower and its Subsidiaries with respect to such Owned
Station, as now conducted or proposed to be conducted.  The Broadcast Licenses
listed in Schedule 4.15 are issued in the name of the respective License
Subsidiary for the Owned Station being operated under authority of such
Broadcast Licenses and are on the date hereof validly issued and in full force
and effect, and the Borrower and its Subsidiaries have fulfilled and performed
in all material

 

71

--------------------------------------------------------------------------------


 

respects all of their obligations with respect thereto and have full power and
authority to operate thereunder.

 

(b)                                 Schedule 4.15 accurately and completely
lists, as of the date hereof, for each Contract Station, all Broadcast Licenses
granted or assigned to the Material Third-Party Licensee for such Contract
Station, or under which the Material Third-Party Licensee for such Contract
Station has the right to operate such Contract Station.  The Broadcast Licenses
listed in Schedule 4.15 with respect to any Contract Station include all
material authorizations, licenses and permits issued by the FCC that are
required or necessary for the operation of such Contract Station, and the
conduct of the business of the Material Third-Party Licensee for such Contract
Station with respect to such Contract Station, as now conducted or proposed to
be conducted.  The Broadcast Licenses listed in Schedule 4.15 are issued in the
name of the Material Third-Party Licensee for the Contract Station being
operated under authority of such Broadcast Licenses and are on the date hereof
validly issued and in full force and effect, and, to the best of the Borrower’s
knowledge, the Material Third-Party Licensee for such Contract Station has
fulfilled and performed in all material respects all of its obligations with
respect thereto and has full power and authority to operate thereunder.

 

SECTION 4.16                                            Solvency.  As of the
date hereof (and after giving effect to the extensions of credit hereunder and
to the other transactions contemplated hereby), (i) the aggregate value of all
properties of the Borrower and its Subsidiaries at their present fair saleable
value (i.e., the amount that may be realized within a reasonable time,
considered to be six to eighteen months, either through collection or sale at
the regular market value, conceiving the latter as the amount that could be
obtained for the properties in question within such period by a capable and
diligent businessman from an interested buyer who is willing to purchase under
ordinary selling conditions), exceeds the amount of all the debts and
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of the Borrower and its Subsidiaries, (ii) the Borrower and its
Subsidiaries will not, on a consolidated basis, have unreasonably small capital
with which to conduct their business operations as heretofore conducted and
(iii) the Borrower and its Subsidiaries will have, on a consolidated basis,
sufficient cash flow to enable them to pay their debts as they mature.

 

SECTION 4.17                                            Security Documents.

 

(a)                                  The Security Agreement is effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties, a legal, valid and enforceable first priority security interest in the
Collateral described therein (including any proceeds of any item of
Collateral).  In the case of (i) the pledged securities described in the
Security Agreement, when any certificates or notes, as applicable, representing
such pledged securities are delivered to the Administrative Agent and (ii) the
other Collateral described in the Security Agreement, when financing statements
in appropriate form are filed in the offices specified on Schedule 4.17 (which
financing statements have been duly completed and executed (as applicable) and
delivered to the Administrative Agent), the Administrative Agent shall have a
fully perfected Lien on, and security interest in, all right, title and interest
of the Obligors in such Collateral (including any proceeds of any item of
Collateral) (to the extent a security interest in such Collateral can be
perfected through the filing of financing statements in the offices specified on
Schedule 4.17 and through the delivery of such pledged securities), as security
for the Obligations, in each case prior and superior in right to any other
Person, other than with respect to Liens permitted under Section 7.02.

 

(b)                                 Each Mortgage executed and delivered by each
Obligor on or after the Fourth Restatement Effective Date pursuant to
clause (d) of the Collateral and Guarantee Requirement and Section 6.11 shall be
effective to create in favor of the Administrative Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable security interest on all of such
Obligors’ right, title and interest in and to the Mortgaged Property thereunder
and the proceeds thereof, and when such Mortgage

 

72

--------------------------------------------------------------------------------


 

is filed or recorded in the proper real estate filing or recording office, the
Administrative Agent (for the benefit of the Secured Parties) shall have a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of such Obligor in such Mortgaged Property and, to the extent
applicable, subject to Section 9-315 of the UCC, the proceeds thereof, in each
case prior and superior in right to any other Person, other than with respect to
Liens permitted under Section 7.02.

 

SECTION 4.18                                            Real Property.  Schedule
4.18(a) lists as of the Fourth Restatement Effective Date all Real Property
owned by the Borrower and its Subsidiaries, the address or location thereof and
the state in which such property is located.  Schedule 4.18(b) lists as of the
Fourth Restatement Effective Date all Real Property leased by the Borrower and
its Subsidiaries, the address or location thereof and the state in which such
property is located.  The Borrower and its Subsidiaries will own or hold all
easements, rights-of-way, licenses in respect of Real Property and similar
rights as are necessary for the acquisition, ownership and operation of the
Stations.

 

ARTICLE V



CONDITIONS

 

SECTION 5.01                                            Amendment and
Restatement Effective Date.  The amendment and restatement of the Existing
Credit Agreement provided for hereby and the obligations of the Lenders to make
Loans and of the Issuing Lender to issue Letters of Credit hereunder shall not
become effective until the date on which the Administrative Agent shall have
received each of the following documents, each of which shall be satisfactory to
the Administrative Agent (and to the extent specified below, to each Lender) in
form and substance (or such condition shall have been waived in accordance with
Section 10.02):

 

(a)                                  This Agreement.  Counterparts of this
Agreement signed on behalf of each Obligor, the Issuing Lender, the Swing Line
Lender, the Administrative Agent, each Tranche B Term Loan Lender, the Tranche
B-1 Term Loan Lender, the Required Revolving Lenders under (and as defined in)
the Existing Credit Agreement, and (for purposes of Section 10.16) Lehman
Commercial Paper Inc. (or, in each case, written evidence satisfactory to the
Administrative Agent, which may include telecopy transmission of, as applicable,
a signed signature page of this Agreement or the relevant Lender Addendum from
any Lender as provided below); provided that (i) each Tranche B Term Loan Lender
and each Revolving Lender which executes and delivers a Lender Addendum in the
respective form required hereby shall be deemed to execute this Agreement,
(ii) Tranche B Term Loan Lender Addenda (or signed signature pages of this
Agreement) shall have been received from Tranche B Term Loan Lenders with
respect to Tranche B Term Loan Commitments in an aggregate amount of
$330,000,000 (and each such Tranche B Term Loan Lender Addenda shall have been
accepted by the Borrower and the Administrative Agent), (iii) Revolving Lender
Addenda (or signed signature pages of this Agreement) shall have been received
from Revolving Lenders which agree to be Extending Revolving Lenders hereunder
with respect to an aggregate amount of Revolving Commitments of not less than
$75,000,000 (and each such Revolving Lender Addenda shall have been accepted by
the Borrower and the Administrative Agent), (iv) the Revolving Lenders which
shall execute (or be deemed to execute) this Agreement hereby agree to waive all
requirements under the Existing Credit Agreement with respect to prior notice
(or minimum amount) of the prepayments of Loans under (and as defined in) the
Existing Credit Agreement as of the Fourth Restatement Effective Date
contemplated under clause (f) of this Section and (v) the parties hereto agree
that, effective as of the Fourth Restatement Effective Date, the Revolving
Commitments of the Revolving Lenders shall be the respective amounts for the
Revolving Lenders as set forth in Schedule 1.01(a) (and, without limiting the
foregoing, the Revolving Commitment of Lehman Commercial

 

73

--------------------------------------------------------------------------------


 

Paper Inc. under the Existing Credit Agreement shall terminate in full in
accordance with Section 10.16).

 

(b)                                 Other Concurrent Transactions.  Evidence
that (i) the Initial Second Priority Debt Transactions shall have been
consummated (and the Administrative Agent shall have received copies of each of
the executed Initial Security Priority Debt Documents requested by the
Administrative Agent), (ii) the Tender Offer shall not have been withdrawn,
terminated or amended and (iii) the Cunningham Amendments shall have become
effective (and the Administrative Agent shall have received copies of each such
amendment).

 

(c)                                  Collateral Documents.

 

(i)                                     Security Agreement.  The Security
Agreement, duly executed and delivered by each of the parties thereto, and the
certificates identified under the name of such Obligor in Annex 1 thereto, in
each case accompanied by undated stock or similar powers executed in blank.  In
addition, each Obligor party to the Security Agreement shall have taken such
other action (including delivering to the Administrative Agent, for filing,
appropriately completed and duly executed copies of Uniform Commercial Code
financing statements) as the Administrative Agent shall have requested in order
to perfect the security interests created pursuant to the Security Agreement.

 

(ii)                                  Intercreditor Agreement.  The Second Lien
Intercreditor Agreement, duly executed and delivered by each of the parties
thereto.

 

(iii)                               Other Collateral Documents.  The Fourth
Restatement Effective Date Collateral Requirement shall have been satisfied
(subject to clause (c)(vi) below), and the Administrative Agent shall have
received all the documents required thereby.

 

(iv)                              Consent and Agreement.  A Consent and
Agreement with respect to each Contract Station as of the Fourth Restatement
Effective Date, duly executed and delivered by each of the parties thereto
(subject to clause (c)(vi) below).

 

(v)                                 Insurance.  A certificate of a Financial
Officer of the Borrower setting forth the insurance obtained by it in accordance
with the requirements of Section 6.05 and stating that such insurance is in full
force and effect and that all premiums then due and payable thereon have been
paid (including evidence of designation of the Administrative Agent as loss
payee and additional insured with respect to such insurance to the extent
required under Section 6.05).

 

(vi)                              Post-Closing Matters.  If applicable, the
Administrative Agent and the Borrower shall have entered into a letter agreement
referred to in clause (d) of the definition of “Collateral and Guarantee
Requirement”.

 

(d)                                 Corporate Documents.

 

(i)                                     Certificates.  The Administrative Agent
shall have received the following documents in form and substance satisfactory
to the Administrative Agent, each of which shall be executed (and, where
appropriate, acknowledged) by Persons satisfactory to the Administrative Agent:
(A) a certificate, signed by a senior officer of the Borrower and each other
Obligor, as of the Fourth Restatement Effective Date, as to: (I) the absence of
any Default or Event of Default; (II) the truth of the representations and

 

74

--------------------------------------------------------------------------------


 

warranties contained in the Loan Documents; and (III) confirming the
satisfaction of the conditions under this Section 5.01 and confirming compliance
with the conditions set forth in the lettered clauses of the first sentence of
Section 5.02; (B) a certificate of each Obligor, dated the Fourth Restatement
Effective Date and executed by its secretary or assistant secretary, which shall
(I) certify the resolutions of its board of directors, members or other body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party; (II) identify by name and title and bear the signatures of
the officers of such Obligor authorized to sign the Loan Documents to which it
is a party, and (III) contain appropriate attachments, including the charter,
by-laws or other organizational documents of each Obligor and, if applicable, a
true and correct copy of its by-laws or operating, management or partnership
agreement (or a bring-down certificate in form and substance satisfactory to the
Administrative Agent with respect to any of the foregoing document heretofore
delivered to the Administrative Agent to the extent such documents have not been
modified and continue in effect); and (C) a good standing certificate for each
Obligor from the secretary of state of the jurisdiction of its organization as
of the Fourth Restatement Effective Date (or such earlier date as the
Administrative Agent shall agree).

 

(ii)                                  Other Corporate Documents.  Such other
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Obligor, the authorization of the Transactions and any other legal matters
relating to the Obligors, the Loan Documents or the Transactions, all in form
and substance satisfactory to the Administrative Agent and its counsel.

 

(e)                                  Opinions of Counsel to the Obligors. 
Favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Fourth Restatement Effective Date) of (i) Thomas &
Libowitz, P.A., counsel for the Obligors, (ii)  Pillsbury Winthrop Shaw Pittman
LLP, counsel for the Obligors and (iii) such other counsel of the Obligors
reasonably satisfactory to the Administrative Agent, each in form and substance
satisfactory to the Administrative Agent (and each Obligor hereby instructs such
counsel to deliver such opinions to the Lenders and the Administrative Agent).

 

(f)                                    Payments as of the Fourth Restatement
Effective Date.  As of the Fourth Restatement Effective Date:

 

(i)                                     Existing Loans, Accrued Interest, Etc. 
The Borrower shall have (A) prepaid all Term Loans outstanding under (and as
defined in) the Existing Credit Agreement (and all accrued and unpaid interest
thereon), (B) prepaid all Revolving Loans outstanding under (and as defined in)
the Existing Credit Agreement (and all accrued and unpaid interest thereon) and
(C) all accrued and unpaid commitment fees and letter of credit fees under the
Existing Credit Agreement, accrued to (but not including) the Fourth Restatement
Effective Date.

 

(ii)                                  Other Fees and Expenses.  The Borrower
shall have paid (A) to the Administrative Agent, for the account of each
Extending Revolving Lender and each Tranche B Term Loan Lender the fees agreed
to be paid to them by the Borrower in connection with this Agreement and (B) to
the Administrative Agent (or its affiliates) all fees and expenses, including
fees and expenses of counsel to the Administrative Agent, agreed in writing to
be paid by the Borrower in connection with the execution and delivery of this
Agreement (and, in the case of any such expenses, for which invoices in

 

75

--------------------------------------------------------------------------------


 

reasonable detail shall have been submitted to the Borrower at least five
Business Days prior to the Fourth Restatement Effective Date).

 

(g)                                 USA PATRIOT Act.  Upon the reasonable
written request of any Lender to the Borrower at least three Business Days prior
to the Fourth Restatement Effective Date, such Lender received from the Borrower
and its Subsidiaries documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act.

 

(h)                                 Other Documents.  Such other documents as
the Administrative Agent or any Lender or special New York counsel to the
Administrative Agent may reasonably request.

 

Notwithstanding the foregoing, the amendment and restatement of the Existing
Credit Agreement provided for hereby and the obligations of the Lenders to make
Loans and of the Issuing Lender to issue or continue Letters of Credit hereunder
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 10.02) on or prior to 3:00 p.m., New York City
time, on October 29, 2009.

 

SECTION 5.02                                            Each Credit Event.  The
obligation of each Lender to make or maintain a Loan (including an Incremental
Loan) on the occasion of any Borrowing, and of the Issuing Lender to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

 

(a)                                  the representations and warranties of the
Borrower and the Holding Company set forth in this Agreement, and of each
Obligor in each of the other Loan Documents to which it is a party, shall be
true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (or, if any such representation and warranty is
expressly stated to have been made as of a specific date, as of such specific
date);

 

(b)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing; and

 

(c)                                  the Borrower shall be in compliance with
the indebtedness covenant (if any) under each of the Note Indentures.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

SECTION 5.03                                            Each Incremental Loan. 
The obligation of each Incremental Lender to make an Incremental Loan is subject
to the satisfaction of the following additional conditions:

 

(a)                                  after giving pro forma effect to the making
of such Incremental Loan, the Borrower shall be in compliance with each of the
covenants set forth in Section 7.11; and

 

(b)                                 receipt by the respective Incremental Lender
and the Administrative Agent of a certificate, dated the date of the making of
such Incremental Loan and signed by the President, a Vice President, a Financial
Officer, or Secretary of the Borrower, demonstrating in reasonable detail
compliance with the foregoing clause (a) of this Section.

 

76

--------------------------------------------------------------------------------


 

ARTICLE VI



AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of the Borrower (as to itself and
its Subsidiaries only) and the Holding Company covenants and agrees with the
Lenders that:

 

SECTION 6.01                                            Financial Statements and
Other Information.  The Borrower or the Holding Company, as applicable, will
furnish to the Administrative Agent:

 

(a)                                  (i) in the case of the Borrower, within 120
days after the end of each fiscal year of the Borrower, the audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows of the Borrower and its Subsidiaries (excluding Unrestricted
Subsidiaries) as of the end of and for such year and (ii) in the case of the
Holding Company, within the earlier of (A) 10 days after the date on which the
same shall have been filed with the SEC and (B) 100 days after the end of each
fiscal year of the Holding Company, the audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of the
Holding Company and its Subsidiaries as of the end of and for such year, in each
case setting forth in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young, LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries (excluding Unrestricted
Subsidiaries), or the Holding Company and its Subsidiaries, as the case may be,
on a consolidated basis in accordance with GAAP consistently applied;

 

(b)                                 (i) in the case of the Borrower, within 60
days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, the consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries (excluding Unrestricted Subsidiaries) as of the end of and for such
fiscal quarter and the then elapsed portion of such fiscal year and (ii) in the
case of the Holding Company, within the earlier of (A) 10 days after the date on
which the same shall have been filed with the SEC and (B) 50 days after the end
of each of the first three fiscal quarters of each fiscal year of the Holding
Company, the consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Holding Company and its Subsidiaries
as of the end of and for such fiscal quarter and the then elapsed portion of
such fiscal year, in each case setting forth in comparative form the figures for
(or, in the case of the balance sheet, as of the end of) the corresponding
period or periods of the previous fiscal year, all certified by a Financial
Officer of the Borrower or the Holding Company, as the case may be, as
presenting fairly in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries (excluding
Unrestricted Subsidiaries), or the Holding Company and its Subsidiaries, as the
case may be, on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) of this Section, a certificate of a Financial
Officer of the Borrower and (as to sub-clauses (i) and (ii) below only) the
Holding Company (i) certifying as to whether a Default has occurred and,

 

77

--------------------------------------------------------------------------------


 

if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 4.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate, and (iii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 7.01, 7.02(k), 7.04(e),
7.05(c), 7.05(d), 7.06, 7.07(h), 7.07(i), 7.07(j), 7.08, 7.11 and 7.18;

 

(d)                                 promptly after the same become publicly
available, copies of all periodic and other material reports (including reports
on Form 8-K), registration statements and proxy statements filed by the Holding
Company or the Borrower with the SEC, or any Governmental Authority succeeding
to any or all of the functions of said Commission, or with any national
securities exchange, or distributed by the Holding Company or the Borrower to
its shareholders generally or to the holders of any class or issue of securities
of the Holding Company or the Borrower generally, as the case may be, and
promptly upon the receipt thereof by the Holding Company or the Borrower, copies
of any material notices, reports or other communications from any holder of any
Indebtedness evidenced or provided by the Other Debt Documents (or, in any case,
the Representative of such holder);

 

(e)                                  promptly upon their becoming available,
copies of any and all periodic or special reports filed by the Holding Company,
the Borrower or any of the Borrower’s Subsidiaries with the FCC or with any
other Federal, state or local governmental authority, if such reports indicate
any material adverse change in the business, operations, affairs or condition of
the Borrower or any of its Subsidiaries or if copies thereof are requested by
any Lender or the Administrative Agent, and copies of any and all material
notices and other material communications from the FCC or from any other
Federal, state or local governmental authority with respect to the Borrower, any
of its Subsidiaries or any Station;

 

(f)                                    promptly following delivery thereof to or
by the Borrower or any of its Subsidiaries, copies of all material notices
(including notices of default), financial statements, reports, approvals and
other material communications that are received by the Holding Company, the
Borrower or any of the Borrower’s Subsidiaries from or on behalf of any Material
Third-Party Licensee or Affiliate of any Material Third-Party Licensee or
furnished by the Holding Company, the Borrower or any of the Borrower’s
Subsidiaries to any Material Third-Party Licensee or Affiliate of any Material
Third-Party Licensee;

 

(g)                                 as soon as available and in any event on or
before December 31 of each fiscal year, a forecast for the Borrower and its
Subsidiaries for the next following fiscal year setting forth anticipated
income, expense and capital expenditure items for each quarter during such
fiscal year; provided that such forecasts shall include substantially the same
financial and operating information delivered by the Holding Company or the
Borrower pursuant to this clause (g) prior to the First Amendment Effective
Date; and

 

(h)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Holding Company, the Borrower or any of the Borrower’s
Subsidiaries, any Unrestricted Subsidiary (including its financial statements),
any Station (including copies of network affiliation agreements entered into by
such Station), any Material Third-Party Licensee or any Person that owns the
Capital Stock of any Material Third-Party Licensee, or compliance with the terms
of this Agreement and the other Loan Documents, as the Administrative Agent or
any Lender may reasonably request.

 

78

--------------------------------------------------------------------------------


 

SECTION 6.02                                            Notices of Material
Events.  The Borrower and/or the Holding Company will furnish to the
Administrative Agent prompt written notice of the following:

 

(a)                                  the occurrence of any Default or (in the
case of the Holding Company only) any Default relating to the Holding Company;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Holding Company, the Borrower or any of the Borrower’s
Subsidiaries or any of their respective assets, franchises or licenses
(including the Broadcast Licenses for Owned Stations) that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect,
or against or affecting any Material Third-Party Licensee for a Contract Station
or any Broadcast License for such Contract Station that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
or the loss of any Broadcast License (other than an Immaterial Broadcast
License) for such Contract Station;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Holding Company, the
Borrower and its Subsidiaries (including Unrestricted Subsidiaries) in an
aggregate amount exceeding $25,000,000;

 

(d)                                 the assertion of any environmental matter by
any Person against, or with respect to the activities of, the Holding Company,
the Borrower or any of the Borrower’s Subsidiaries and any alleged violation of
or non-compliance with any Environmental Laws or any permits, licenses or
authorizations, other than any environmental matter or alleged violation that
could reasonably be expected to result in liability of the Holding Company, the
Borrower and the Borrower’s Subsidiaries (including Unrestricted Subsidiaries)
in an aggregate amount exceeding $25,000,000;

 

(e)                                  the occurrence of any Prepayment Event;

 

(f)                                    the acquisition or formation of any new
Subsidiary after the Fourth Restatement Effective Date; and

 

(g)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower or the Holding
Company, as applicable, setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

SECTION 6.03                                            Existence; Conduct of
Business.  Each of the Borrower and the Holding Company will, and will cause
each of the Borrower’s Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises
(including the Broadcast Licenses, but excluding Immaterial Broadcast Licenses,
for Owned Stations); provided that the foregoing shall not prohibit (a) any
merger, consolidation, liquidation or dissolution permitted under Section 7.03
or (b) any merger or consolidation involving the Holding Company (but not
involving the Borrower or any of its Subsidiaries).

 

SECTION 6.04                                            Payment of Obligations. 
Each of the Borrower and the Holding Company will, and will cause each of the
Borrower’s Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become

 

79

--------------------------------------------------------------------------------


 

delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Holding
Company, the Borrower or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 6.05                                            Maintenance of
Properties; Insurance.  Each of the Borrower and the Holding Company will, and
will cause each of the Borrower’s Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations, provided that the
Borrower will in any event maintain (with respect to itself, each of its
Subsidiaries and each Owned Station), and will use its commercially reasonable
efforts to cause the Material Third-Party Licensee for each Contract Station (or
the Person that owns the Capital Stock of such Material Third-Party Licensee) to
maintain (with respect to itself and such Contract Station), casualty insurance
and insurance against claims and damages with respect to defamation, libel,
slander, privacy or other similar injury to person or reputation (including
misappropriation of personal likeness), in such amounts as are then customary
for Persons engaged in the same or similar business similarly situated.

 

Each policy of property insurance required to be maintained by the Borrower and
its Subsidiaries under this Section shall name the Administrative Agent as loss
payee or additional insured and shall provide that it will not be canceled or
reduced, or allowed to lapse without renewal, except after not less than 30
days’ written notice to the Administrative Agent, for any occupancy or use of
any property for purposes more hazardous than permitted by such policy nor by
any foreclosure or other proceedings relating to such property.  The Borrower
will advise the Administrative Agent promptly of any policy cancellation,
reduction or material amendment.

 

After the Fourth Restatement Effective Date, upon the request of the
Administrative Agent at any time or from time to time, not later than 15
Business Days prior to the termination or expiry date of any insurance required
to be maintained by the Borrower hereunder, the Borrower shall deliver to the
Administrative Agent certificates of insurance evidencing that such insurance
has been renewed, subject only to the payment of premiums as they become due. 
In addition, the Borrower will not modify in any material respect any of the
provisions of any policy with respect to casualty or liability insurance without
delivering the original copy of the endorsement reflecting such modification to
the Administrative Agent and, if required by the Administrative Agent in
writing, accompanied by a written report of any firm of independent insurance
brokers of nationally recognized standing, stating that, in their opinion, such
policy (as so modified) adequately protects the interests of the Lenders and the
Administrative Agent, is in compliance with the provisions of this Section and
is comparable in all respects with insurance carried by responsible owners and
operators of similar properties.  The Borrower shall not obtain or carry
separate insurance concurrent in form or contributing in the event of loss with
that required by this Section unless the Administrative Agent is the additional
insured thereunder, with loss payable as provided herein.  The Borrower shall
immediately notify the Administrative Agent whenever any such separate insurance
is obtained and shall deliver to the Administrative Agent certificates of
insurance evidencing the same.

 

If any portion of the Mortgaged Properties is located in an area identified by
the Federal Emergency Management Agency as an area having special flood hazards
and in which flood insurance has been made available under the National Flood
Insurance Act of 1968 (or any amendment or successor act thereto), the Borrower
shall maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance with respect to such property in an amount
sufficient to comply with all applicable rules and regulations promulgated
pursuant to such Act.

 

80

--------------------------------------------------------------------------------


 

SECTION 6.06                                            Books and Records;
Inspection Rights.  Each of the Borrower and the Holding Company will, and will
cause each of the Borrower’s Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  Each of the Borrower
and the Holding Company will, and will cause each of the Borrower’s Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

 

SECTION 6.07                                            Compliance with Laws and
Contractual Obligations.  Each of the Borrower and the Holding Company will, and
will cause each of the Borrower’s Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property (including Environmental Laws) and all of its Contractual Obligations,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 6.08                                            Use of Proceeds and
Letters of Credit.

 

(a)                                  The proceeds of the Revolving Loans will be
used for the general corporate purposes of the Borrower and its Subsidiaries,
including working capital requirements, Capital Expenditures, and acquisitions
and Investments to the extent permitted hereunder (in each case, in compliance
with all applicable legal and regulatory requirements).  Letters of Credit will
be issued only for general corporate purposes of the Borrower and its
Subsidiaries as specified above.  For avoidance of doubt, the Borrower may use
the proceeds of Revolving Loans to prepay the Tranche B-1 Term Loans.

 

(b)                                 The proceeds of the Tranche A Term Loans and
Tranche B Term Loans will be used to (i) refinance a portion of the existing
Tranche B Term Loans outstanding immediately prior to the Second Amendment
Effective Date, (ii) purchase, repurchase or redeem the outstanding Holding
Company Convertible Debentures and (iii) pay related fees and expenses.

 

(c)                                  The proceeds of the Tranche B-1 Term Loans
will be used solely to prepay Revolving Loans (and interest thereon) under (and
as defined in) the Existing Credit Agreement outstanding immediately prior to
the Fourth Restatement Effective Date and/or accrued fees thereunder referred to
in Section 5.01(f).

 

(d)                                 The proceeds of (i) the General Incremental
Loans will be used solely for working capital or general corporate purposes of
the Borrower and its Subsidiaries and (ii) the Specified Incremental Loans will
be used solely for the purposes of funding TV/Radio Acquisitions and to pay
related costs and expenses.

 

(e)                                  Neither the Administrative Agent nor any
Lender shall have any responsibility as to the use of any of proceeds of any
Loan.  No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X.

 

SECTION 6.09                                            Non-Media Subsidiaries;
Ownership of Subsidiaries; Unrestricted Subsidiaries.

 

(a)                                  Non-Media Subsidiaries.  Notwithstanding
anything herein to the contrary, the Borrower shall not be required to cause
(a) any Non-Media Subsidiary (or any of such Subsidiary’s Non-Media
Subsidiaries) to become a “Subsidiary Guarantor” hereunder or an “Obligor” under
the Security Documents or (b) any TV/Radio Subsidiary (or any of such
Subsidiary’s Subsidiaries) to become a

 

81

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” hereunder or an “Obligor” under the Security Documents,
in each case, so long as the following requirements are satisfied:  (i) (A) such
Subsidiary is not liable, directly or indirectly, with respect to any
Indebtedness other than Non-Recourse Indebtedness and has not guaranteed or
otherwise provided credit support at the time of such designation for any
Indebtedness of the Borrower or any of its Subsidiaries (other than the
Subsidiaries of such Subsidiary), (B) such Subsidiary is directly owned by a
Guarantor hereunder which is a Wholly Owned Subsidiary and the Capital Stock of
such Guarantor has been pledged in favor of the Administrative Agent pursuant to
the Security Agreement and (C) in the case of any TV/Radio Subsidiary, such
TV/Radio Subsidiary has Permitted Assumed Debt outstanding which does not permit
such TV/Radio Subsidiary to become a Subsidiary Guarantor hereunder, or (ii) at
the time of acquisition of such Subsidiary (other than any TV/Radio Subsidiary,
with respect to which this clause (ii) shall not apply) by the Borrower, the
entering into of a Borrower Subsidiary Joinder Agreement by such Subsidiary (and
its Subsidiaries) would violate any provision of applicable law or any agreement
to which such Subsidiary is a party, provided that if at any time thereafter
such Subsidiary (or any of its Subsidiaries) shall cease to be subject to the
prohibitions referred to in this clause (ii), the Borrower will take such
action, and will cause each of its Subsidiaries to take such action, promptly to
ensure that such Subsidiary (and/or the relevant Subsidiary or Subsidiaries of
such Subsidiary) become “Subsidiary Guarantors” hereunder and/or “Obligors”
under the Security Documents, as applicable, and in that connection to satisfy
the Collateral and Guarantee Requirement (and the Administrative Agent is hereby
authorized, without further approval of the Lenders, to enter into such
amendments to the Security Agreement, if any, or any joinder or other agreement
relating thereto as shall be necessary to give effect to the foregoing).

 

(b)                                 Ownership of Subsidiaries.  The Borrower
will, and will cause each of its Subsidiaries to, take such action from time to
time as shall be necessary to ensure that each of its Subsidiaries is (i) if
such Subsidiary is a Non-Media Subsidiary, at least a majority-owned Subsidiary;
and (ii) otherwise, a Wholly Owned Subsidiary; provided, however, the
requirement in clause (ii) shall not apply if, in connection with a TV/Radio
Acquisition, the Borrower acquires less than all of the ownership interests of a
TV/Radio Subsidiary, so long as such acquisition involves the acquisition of a
sufficient number of ownership interests to approve a subsequent merger which
will result in such TV/Radio Subsidiary being a Wholly Owned Subsidiary (and the
Borrower will use commercially reasonable efforts to cause such merger to be
consummated as promptly as possible).  In the event that any additional Capital
Stock shall be issued by any Subsidiary (other than by any Subsidiary the
Capital Stock of which is not required to be pledged pursuant to
Section 6.09(a)), the respective Obligor agrees forthwith to deliver to the
Administrative Agent pursuant to the Security Agreement the certificates (if
any) evidencing such Capital Stock, accompanied by undated stock or other
similar powers executed in blank and to take such other action as the
Administrative Agent shall request to perfect the security interest created
therein pursuant to the Security Agreement.

 

(c)                                  Unrestricted Subsidiaries.  Without
limiting the Collateral and Guarantee Requirement, from and after the Fourth
Restatement Effective Date, the Borrower shall, and shall cause each of its
Subsidiaries (which for this purpose shall include Unrestricted Subsidiaries)
to, pledge the Capital Stock of each Unrestricted Subsidiary (which shall
include each Subsidiary thereof) pursuant to the Security Agreement and, in that
connection, shall deliver to the Administrative Agent all certificates or other
instruments (if any) representing such Capital Stock, together with stock powers
or other instruments of transfer with respect thereto endorsed in blank or take
such other action to effect a valid pledge over such Capital Stock to the
Administrative Agent (and the Administrative Agent is hereby authorized, without
further approval of the Lenders, to enter into such amendments to the Security
Agreement, if any, or any joinder or other agreement relating thereto as shall
be necessary to give effect to the foregoing), unless such pledge would violate
any provision of applicable law or any agreement to which the Borrower or any
such Subsidiary is a party; provided that if at any time such pledge with
respect to the Capital Stock of any such Unrestricted Subsidiary shall cease to
violate any provision of

 

82

--------------------------------------------------------------------------------


 

applicable law or any such agreement, the Borrower will take such action
promptly to effect such pledge in accordance with the provisions of this
paragraph.

 

SECTION 6.10                                            Designated SBG
Subsidiaries.

 

(a)                                  Designation.  The Holding Company and the
Borrower may, at any time or from time to time upon not less than five Business
Days’ notice to the Administrative Agent (or such shorter period which is
acceptable to the Administrative Agent), designate any Subsidiary of the Holding
Company (other than the Borrower or any of its directly and indirectly owned
Subsidiaries) (including any newly acquired or newly formed Subsidiary of the
Holding Company) to be a “Designated SBG Subsidiary” for purposes of this
Agreement.  The designation by the Holding Company of any Subsidiary of the
Holding Company as a Designated SBG Subsidiary hereunder shall be effective
subject to satisfaction of the following conditions: (i) immediately before and
after giving effect to such designation, no Default shall have occurred or be
continuing, (ii) except as provided in the last paragraph of paragraph (b) of
this Section, such Subsidiary shall have complied with the requirements of the
first paragraph of such paragraph (b) and (iii) the Administrative Agent shall
have received a certificate of a senior officer of the Holding Company and the
Borrower certifying that the conditions to the designation of such Designated
SBG Subsidiary under this Section have been satisfied.

 

(b)                                 SBG Subsidiary Guarantors.  Subject to the
immediately succeeding paragraph, the Holding Company will cause each Designated
SBG Subsidiary to (i) become a “Subsidiary Guarantor” hereunder and an “Obligor”
under the Security Agreement pursuant to a SBG Subsidiary Joinder Agreement,
duly completed and executed by such Designated SBG Subsidiary (and each of its
Subsidiaries), the Holding Company and the Borrower, (ii) deliver certificates
(if any) of ownership interests of such Designated SBG Subsidiary and each of
its Subsidiaries in each case accompanied by undated stock or other similar
powers executed in blank, pursuant to the Security Agreement and (iii) deliver
such proof of corporate action, incumbency of officers, opinions of counsel and
other documents as is consistent with those delivered by each Obligor pursuant
to Section 5.01 on the Fourth Restatement Effective Date or as the
Administrative Agent shall have requested.

 

Notwithstanding the foregoing, any Designated SBG Subsidiary that is a Non-Media
Subsidiary (and its Non-Media Subsidiaries, if any) shall not be required to
become a “Subsidiary Guarantor” hereunder or an “Obligor” under the Security
Documents, so long as the following requirements are satisfied:  (i) (A) such
Subsidiary is not liable, directly or indirectly, with respect to any
Indebtedness other than Non-Recourse Indebtedness and has not guaranteed or
otherwise provided credit support at the time of such designation for any
Indebtedness of the Borrower or any of its Subsidiaries (other than the
Subsidiaries of such Subsidiary) and (B) such Subsidiary is directly owned by a
Guarantor hereunder which is a Wholly Owned Subsidiary and the Capital Stock of
such Guarantor has been pledged in favor of the Administrative Agent pursuant to
the Security Agreement or (ii) at the time of acquisition of such Subsidiary by
the Holding Company, the entering into of a SBG Subsidiary Joinder Agreement by
such Subsidiary (and its Subsidiaries) would violate any provision of applicable
law or any agreement to which such Subsidiary is a party, provided that if at
any time thereafter such Subsidiary (or any of its Subsidiaries) shall cease to
be subject to the prohibitions referred to in this clause (ii), the Holding
Company will take such action, and will cause each of its Subsidiaries to take
such action, promptly to ensure that such Subsidiary (and/or the relevant
Subsidiary or Subsidiaries of such Subsidiary) become “Subsidiary Guarantors”
hereunder and/or “Obligors” under the Security Documents, as applicable, and
promptly to effect such pledge and otherwise satisfy the Collateral and
Guarantee Requirement with respect thereto (and the Administrative Agent is
hereby authorized, without further approval of the Lenders, to enter into such
amendments to the Security Agreement, if any, or any joinder or other agreement
relating thereto as shall be necessary to give effect to the foregoing).

 

83

--------------------------------------------------------------------------------


 

(c)                                  Removal.  The Holding Company and the
Borrower may, at any time or from time to time upon not less than five Business
Days’ notice to the Administrative Agent (or such shorter period which is
acceptable to the Administrative Agent), remove any Designated SBG Subsidiary as
a “Subsidiary” and, in the case of any SBG Subsidiary Guarantor, a Guarantor and
an Obligor hereunder and under the other Loan Documents if all of the following
conditions apply as of the date specified for the effectiveness of such removal:
(i) immediately before and after giving effect to such removal, no Default shall
have occurred or be continuing; (ii) after giving effect to such removal, such
Designated SBG Subsidiary is not liable, directly or indirectly, with respect to
any Indebtedness other than Non-Recourse Indebtedness and has not guaranteed or
otherwise provided credit support at the time of such removal for any
Indebtedness of the Borrower or any of its Subsidiaries; (iii) any Investment in
such Designated SBG Subsidiary made as a result of such removal shall not
violate the provisions of Section 7.07 (as if such Investment were deemed made
at the time of such removal); (iv) such removal shall be treated as a
Disposition of the assets of such Designated SBG Subsidiary and shall not
violate the provisions of Section 7.05(c) or Section 7.09 (as if such
Disposition were deemed made at the time of such removal); and (v) any such
removal shall be evidenced to the Administrative Agent by furnishing the
Administrative Agent a senior officer’s certificate of the Holding Company and
the Borrower certifying that such removal complies with the foregoing
conditions.  Upon the satisfaction of such conditions, such Designated SBG
Subsidiary (and each of its Subsidiaries) shall cease to be a “Subsidiary”
hereunder and, in the case of any SBG Subsidiary Guarantor, a “Subsidiary
Guarantor” and an “Obligor” hereunder and under the other Loan Documents and
shall be released from all (and shall cease to have any) obligations as such
hereunder and under the other Loan Documents.

 

(d)                                 Ownership of Designated SBG Subsidiaries. 
The Holding Company will take such action, and will cause each Designated SBG
Subsidiary, so long as it shall remain a Designated SBG Subsidiary hereunder, to
take such action from time to time as shall be necessary to ensure that such
Designated SBG Subsidiary (and each of its Subsidiaries) is (i) if such
Designated SBG Subsidiary (and each of its Subsidiaries) is a Non-Media
Subsidiary, at least a majority-owned Subsidiary of the Holding Company and
(ii) otherwise, a Wholly Owned Subsidiary of the Holding Company.

 

(e)                                  Stock Pledges of Additional Holding Company
Subsidiaries.  Without limiting the Collateral and Guarantee Requirement (but
subject to Section 6.10(b), as applicable), from and after the Fourth
Restatement Effective Date, the Holding Company shall pledge the Capital Stock
of each Subsidiary (in addition to the Borrower and the Designated SBG
Subsidiaries) directly owned by the Holding Company (other than any Excluded
Holding Company Subsidiary) pursuant to the Security Agreement and, in that
connection, shall deliver to the Administrative Agent all certificates or other
instruments (if any) representing such Capital Stock, together with stock powers
or other instruments of transfer with respect thereto endorsed in blank or take
such other action to effect a valid pledge over such Capital Stock to the
Administrative Agent (and the Administrative Agent is hereby authorized, without
further approval of the Lenders, to enter into such amendments to the Security
Agreement, if any, or any joinder or other agreement relating thereto as shall
be necessary to give effect to the foregoing), unless such pledge would violate
any provision of applicable law or any agreement to which the Holding Company or
any such Subsidiary is a party; provided that if at any time (i) any such
Subsidiary that is an Excluded Holding Company Subsidiary and the Capital Stock
of which is not pledged pursuant to the Security Agreement shall cease to be an
Excluded Holding Company Subsidiary for any reason or (ii) such pledge with
respect to the Capital Stock of any such Subsidiary shall cease to violate any
provision of applicable law or any such agreement, the Holding Company will take
such action promptly to effect such pledge in accordance with the provisions of
this paragraph.

 

84

--------------------------------------------------------------------------------


 

SECTION 6.11                                            Collateral and Guarantee
Requirement; Further Assurances.

 

(a)                                  The Holding Company will, and the Borrower
will, and shall cause each of its Subsidiaries to, cause the Collateral and
Guarantee Requirement to be and remain satisfied at all times, all at the
expense of the Borrower, and execute any and all documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages and other documents and recordings of Liens in stock registries) that
may be required under any applicable law, or that the Administrative Agent may
reasonably request, in connection therewith and provide to the Administrative
Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents and
otherwise as to the compliance with the Collateral and Guarantee Requirement,
and in that connection:

 

(i)                                     the Borrower will, and will cause each
of its Subsidiaries to, grant to the Administrative Agent security interests and
mortgages in all of its owned or leased Real Property acquired or leased after
the Fourth Restatement Effective Date and satisfy the requirements of
clause (e) of the definition of Collateral and Guarantee Requirement with
respect to each such Real Property within 90 days after the date such Real
Property is acquired or leased by the Borrower or any Subsidiary; provided that,
notwithstanding the foregoing, unless the Administrative Agent shall otherwise
request in its sole discretion, the Borrower shall not be required to grant a
mortgage Lien on any such owned or leased Real Property having a value (as
reasonably determined by the Borrower) of less than $1,000,000 at the time of
such acquisition or lease and as to which the Borrower shall have certified to
the Administrative Agent in writing that such property is not essential to the
operation of any Station or otherwise to the business of the Borrower or any
Subsidiary promptly following such acquisition or lease (each, an “Excluded Real
Property”) (provided that if at any time thereafter such property shall cease to
be Excluded Real Property, the Borrower will take such action, and will cause
each of its Subsidiaries to take such action, promptly to satisfy the Real
Estate Collateral Requirement with respect to such Real Property);

 

(ii)                                  if any Person becomes a direct or indirect
Subsidiary of the Borrower after the Fourth Restatement Effective Date, the
Borrower will promptly after the date such Person becomes a Subsidiary notify
the Administrative Agent thereof and, within 30 days after the date such Person
becomes a Subsidiary, cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary; and

 

(iii)                               the Borrower will cause each Obligor to
deliver supplements to the relevant annexes to the Security Agreement listing
any newly acquired intellectual property that is registered in the United States
Copyright Office or the United States Patent and Trademark Office (collectively,
“US Registered IP”) and to take all such further actions (including entering
into short-form intellectual property security agreements with respect thereto
and providing evidence as to the completion of filing (or arrangements
satisfactory to the Administrative Agent for filing) with the United States
Copyright Office or the United States Patent and Trademark Office against the
relevant intellectual property covered by such security agreements) that the
Administrative Agent may reasonably request in connection therewith; provided
that this clause (iii) shall not apply with respect to newly acquired
intellectual property that is not US Registered IP or that is not otherwise
required to be specifically identified in order to maintain a first priority
perfected Lien with respect thereto.

 

(b)                                 The Borrower will, in the case of any
Obligor, furnish to the Administrative Agent prompt written notice of any change
in such Obligor’s (i) corporate or organization name, (ii) identity or
organizational structure or (iii) organizational identification number; provided
that no Obligor shall effect or permit any such change unless all filings have
been made, or will have been made

 

85

--------------------------------------------------------------------------------


 

within any statutory period, under the UCC or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all of the
Collateral for the benefit of the Secured Parties.

 

SECTION 6.12                                            Post-Effective Date
Matters.  The Holding Company and the Borrower will, and will cause each
Subsidiary Guarantor to, execute and deliver the documents and complete the
actions referred to in clause (d) of the definition of “Collateral and Guarantee
Requirement”, in each case within the time periods provided therein.

 

SECTION 6.13                                            Tender Offer.

 

(a)                                  The Borrower will use its best efforts to
consummate the Tender Offer with respect to all of the Holding Company
Convertible Notes tendered thereunder no later than November 5, 2009 (or such
later date to which the Tender Offer may be extended by the Borrower in good
faith) (and, upon the consummation thereof, the Borrower shall promptly notify
in writing the Administrative Agent of the completion of the Tender Offer
Transactions).

 

(b)                                 As of the Fourth Restatement Effective Date,
the Borrower shall deposit the Initial Second Priority Proceeds (less the
portion thereof to be used, together with the proceeds of the Tranche B Term
Loans and the Tranche B-1 Term Loans, to make the payments provided for in
Section 5.01(f)) directly into the Initial Second Priority Debt Proceeds
Collateral Account; provided that, at any time after the Fourth Restatement
Effective Date, so long as no Default shall have occurred and be continuing, the
funds from the Initial Second Priority Debt Proceeds Collateral Account shall be
available to be withdrawn at the request of the Borrower to the Administrative
Agent solely (but for no other purpose) (i) to purchase the Holding Company
Convertible Notes pursuant to the consummation of the Tender Offer and (ii) if
any Holding Company Convertible Notes remain outstanding after consummation of
the Tender Offer, (A) to repurchase, redeem, defease, retire or acquire for
value or pay the principal of any of the remaining Holding Company Convertible
Notes or (B) to make payment of cash dividends or distributions to the Holding
Company in an amount sufficient to enable the Holding Company to repurchase,
redeem, defease, retire, acquire for value or pay the principal of any such
Holding Company Convertible Notes (provided that such payments are applied
directly to such repurchase, redemption, defeasance, retirement, acquisition for
value or payment of principal); provided further that (A) following the
expiration of the put rights of the holders of the Holding Company 3.00%
Convertible Notes on May 15, 2010 and/or the holders of the Holding Company
4.875% Convertible Notes on January 15, 2011 (but excluding any other put rights
thereunder), to the extent that any such holders do not exercise such put rights
pursuant to the terms thereof, within 120 days after the expiration of such put
rights, the Borrower shall apply the portion of the balance held in the Initial
Second Priority Debt Proceeds Collateral Account that it does not require to
satisfy any such remaining put rights (or, upon expiration of all such put
rights, the entire remaining balance held therein) (x) so long as no Default
shall have occurred and be continuing or would result therefrom, to purchase,
repurchase, redeem, prepay or otherwise acquire for value any of the Other Debt
and/or (y) to prepay the Tranche B Term Loans and (if any) the Incremental Loans
in the order specified in Section 2.09(b)(iii); and (B) prior to any request for
withdrawal of funds by the Borrower from the Initial Second Debt Priority
Proceeds Collateral Account, the Borrower shall provide a certificate signed by
a senior officer of the Borrower to the Administrative Agent certifying as to
the use of such funds and that such use is permitted under this Section.

 

86

--------------------------------------------------------------------------------


 

ARTICLE VII



NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of the Borrower (other than with respect to
Section 7.18) and the Holding Company (solely with respect to each of the
Designated SBG Subsidiaries and Section 7.18) covenants and agrees with the
Lenders that:

 

SECTION 7.01                                            Indebtedness.  The
Borrower will not, nor will it permit any of its Subsidiaries to, create, incur,
assume or permit to exist any Indebtedness, except:

 

(a)                                  Indebtedness to the Lenders hereunder
(including in respect of Incremental Loans) and under the other Loan Documents;

 

(b)                                 Indebtedness outstanding on the Fourth
Restatement Effective Date and identified in Schedule 7.01(b);

 

(c)                                  Indebtedness of Subsidiaries of the
Borrower owing to the Borrower or to other Subsidiaries of the Borrower and
Indebtedness of the Borrower owing to any of the Designated SBG Subsidiaries;
provided that any Indebtedness of the Borrower owing to any Subsidiary that is
not a Guarantor (i) shall be made pursuant to an intercompany note in the form
and substance satisfactory to the Administrative Agent and shall be subordinated
in right of payment from and after such time as the Loans shall become due and
payable (whether at maturity, acceleration or otherwise) to the payment and
performance of the Obligations and (ii) that is disposed, pledged or transferred
(other than a disposition, pledge or transfer to a wholly-owned Subsidiary or a
pledge to benefit the Secured Parties or the holders of the Initial Second
Priority on a second-priority basis) will be deemed to be Indebtedness not
permitted by this clause (c);

 

(d)                                 Subordinated Film Indebtedness of the
Borrower and its Subsidiaries in an aggregate principal amount not exceeding
$10,000,000 at any one time outstanding, provided that the terms and conditions
of each agreement or instrument evidencing or governing such Indebtedness shall
be satisfactory to the Administrative Agent;

 

(e)                                  Guarantees by one or more of the Borrower
and the Subsidiary Guarantors (other than License Subsidiaries) of the
obligations of other Persons (including Affiliates); provided that the aggregate
principal amount of Indebtedness so guaranteed shall not exceed $10,000,000 at
any one time outstanding;

 

(f)                                    Indebtedness (including Indebtedness of
the Receivables Subsidiary) incurred in connection with any Receivables
Financing on terms satisfactory to the Administrative Agent, provided that,
after giving effect thereto, the aggregate face amount of Receivables of the
Borrower and its Subsidiaries (other than any Receivables Subsidiary) that have
not been sold or financed shall be at least $10,000,000;

 

(g)                                 (i) any refinancing of Capital Lease
Obligations of the Borrower or any of its Subsidiaries identified in Schedule
7.01(b) with other Capital Lease Obligations of the Borrower or any of its
Subsidiaries, provided that the principal amount of such other Capital Lease
Obligations shall not exceed the principal amount of the Capital Lease
Obligations being

 

87

--------------------------------------------------------------------------------


 

refinanced; and (ii) Indebtedness incurred after the Fourth Restatement
Effective Date in respect of additional Capital Lease Obligations in respect of
leases with respect to buildings, broadcast towers or equipment of the Borrower
or any of its Subsidiaries, provided that the aggregate principal amount of such
Indebtedness permitted under this clause (g)(ii) shall not exceed $50,000,000 at
any one time outstanding;

 

(h)                                 additional unsecured Indebtedness of the
Borrower in an aggregate principal amount not exceeding $100,000,000 at any one
time outstanding, provided that no Default shall have occurred and be continuing
at the time of incurrence of such Indebtedness or would result therefrom;

 

(i)                                     the Initial Second Priority Debt in an
aggregate original principal amount not exceeding $500,000,000 at any one time
outstanding; provided that (i) such Indebtedness is secured by the Collateral on
a second lien basis (and subject to the terms of the Second Lien Intercreditor
Agreement) to the Liens securing the Obligations and is not secured by any
property of the Borrower, the Holding Company or any of their respective
Subsidiaries other than the Collateral, (ii) such Indebtedness does not mature
or have scheduled amortization or payments of principal (including prepayments,
redemptions or sinking fund or like payments) prior to the eighth anniversary
from the date of incurrence thereof (other than prepayment or redemption
requirements as a result of asset sales or change of control provisions),
(iii) the other terms and conditions of such Indebtedness (other than interest
rate and redemption premium) shall not be more restrictive on the Borrower and
its Subsidiaries than the terms and conditions found in second lien debt of a
similar type issued by similar issuers under Rule 144A or in a public offering
(provided that in any event such other terms or conditions shall be less
restrictive on the Borrower and its Subsidiaries than the provisions of this
Agreement), (iv) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (v) such Indebtedness is
not guaranteed by any Person other than the Guarantors, (vi) the Second Lien
Intercreditor Agreement shall have been entered into by the parties thereto,
including a Representative acting on behalf of the holders of such Indebtedness,
(vii) no Default shall have occurred and be continuing at the time of incurrence
of such Indebtedness or would result therefrom and (viii) the Initial Second
Priority Debt Proceeds shall be deposited into the Initial Second Priority Debt
Proceeds Collateral Account to the extent required under Section 6.13(b) and
thereafter used solely as permitted therein and the balance thereof shall be
used to prepay the “Loans” under (and as defined in) the Existing Credit
Agreement as of the Fourth Restatement Effective Date and other amounts as
contemplated under Section 5.01(f);

 

(j)                                     any Permitted Second Priority
Refinancing Debt, Permitted Senior Unsecured Refinancing Debt or Permitted
Subordinated Refinancing Debt incurred after the Fourth Restatement Effective
Date; provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so refinanced except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amounts paid (including
original issue discount), and fees and expenses reasonably incurred, in
connection therewith, (ii) no Default shall have occurred and be continuing at
the time of incurrence of such Indebtedness or would result therefrom,
(iii) with respect to the incurrence of any Permitted Second Priority Debt,
after giving effect thereto, (A) the Total Indebtedness Ratio will not exceed,
at any time (x) from the Fourth Restatement Effective Date through and including
June 29, 2010, 8.25 to 1.00, (y) from and including June 30, 2010 through and
including December 30, 2012, 8.00 to 1.00 and (y) thereafter, 7.75 to 1.00 and
(B) the Secured Indebtedness Ratio will not exceed 5.50 to 1.00 (in each case,
determined on a pro forma basis as of the date of incurrence of such
Indebtedness as if such Indebtedness had

 

88

--------------------------------------------------------------------------------


 

been outstanding on the last day of the most recent period of four consecutive
fiscal quarters of the Borrower), (iv) with respect to the incurrence of any
Permitted Senior Unsecured Refinancing Debt or Permitted Subordinated
Refinancing Debt, the Borrower shall be in compliance with the Total
Indebtedness Ratio under Section 7.11(c) (determined on a pro forma basis as of
the date of incurrence of such Indebtedness as if such Indebtedness had been
outstanding on the last of the most recent period of four consecutive fiscal
quarters of the Borrower), (v) (subject to clause (vi) below) the proceeds of
any such Indebtedness shall be used solely for the purchase, repurchase,
redemption, defeasance, retirement, refinancing or payment (each a
“refinancing”) of the 8% Senior Subordinated Notes and/or the Holding Company
Convertible Debentures; and (vi) in the case of a refinancing of the Holding
Company Convertible Debentures, concurrently with such refinancing, (A) if such
refinancing is effected directly by the Borrower, the Borrower shall dividend,
distribute or transfer any Holding Company Convertible Debentures acquired by it
in connection with such refinancing to the Holding Company for immediate
retirement and cancellation and (B) if such refinancing is effected directly by
the Holding Company, the Borrower shall make payments of cash dividends or
distributions to the Holding Company of the net cash proceeds of such
Indebtedness to the extent necessary to effect such refinancing and the Holding
Company will apply such payments directly to such refinancing;

 

(k)                                  additional Indebtedness of the Borrower
incurred to finance TV/Radio Acquisitions; provided that (i) the aggregate
principal amount of all Indebtedness incurred under this clause (k) shall not to
exceed $350,000,000 at any one time outstanding (after giving effect to any
repayments of Indebtedness made pursuant to this clause (k)), (ii) the
incurrence of any such Indebtedness in an aggregate principal amount in excess
of $150,000,000 shall reduce availability under the Specified Incremental Loan
on a dollar-for-dollar basis and (iii) the amount of such Indebtedness permitted
to be incurred under this clause (k) shall be reduced on a dollar-for-dollar
basis by the outstanding principal amount of the Specified Incremental Loan; and

 

(l)                                     Indebtedness of any Person that becomes
a TV/Radio Subsidiary after the Second Amendment Effective Date and any
refinancing or replacements thereof that do not increase the principal amount of
such Indebtedness (other than with respect of fees and expenses related to such
refinancing or replacement) (collectively, “Permitted Assumed Debt”); provided
that (x) the aggregate principal amount of Indebtedness permitted by this clause
(l) shall not exceed $125,000,000 at any one time outstanding and (y) the
Borrower and the other Loan Parties may only be liable for any such refinancing
or replacement so long as such TV/Radio Subsidiary is or promptly becomes a
Guarantor and Obligor under the Credit Agreement in connection with such
refinancing or replacement.

 

SECTION 7.02                                            Liens.  The Borrower
will not, nor will it permit any of its Subsidiaries to, create, incur, assume
or permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

 

(a)                                  Liens created pursuant to the Security
Documents;

 

(b)                                 Liens imposed by any Governmental Authority
for taxes, assessments or charges not yet due or which are being contested in
good faith and by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of the Borrower or any of its Subsidiaries,
as the case may be, in accordance with GAAP;

 

(c)                                  carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of

 

89

--------------------------------------------------------------------------------


 

more than 30 days or which are being contested in good faith and by appropriate
proceedings and Liens securing judgments but only to the extent for an amount
and for a period not resulting in an Event of Default under clause (j) of
Article VIII;

 

(d)                                 pledges or deposits under worker’s
compensation, unemployment insurance and other social security legislation;

 

(e)                                  deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(f)                                    easements, rights-of-way, restrictions
and other similar encumbrances incurred in the ordinary course of business and
encumbrances consisting of zoning restrictions, easements, licenses,
restrictions on the use of property or minor imperfections in title thereto
which, in the aggregate, are not material in amount, and which do not in any
case materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;

 

(g)                                 Liens on the Capital Stock of Cunningham
owned by Carolyn C. Smith acquired by the Borrower or any of its Subsidiaries
pursuant to the exercise of the Cunningham Options, to the extent such Liens are
in existence on the date of such acquisition;

 

(h)                                 Liens on the property of the Borrower and
the Subsidiary Guarantors securing Guarantees permitted under Section 7.01(e);

 

(i)                                     Liens resulting from the defeasance (but
only to extent permitted under Section 7.12) of any Other Debt in accordance
with the terms thereof;

 

(j)                                     Liens upon real and/or personal property
existing on the Fourth Restatement Effective Date, provided that the aggregate
Indebtedness and/or other obligations secured thereby shall not exceed
$15,000,000;

 

(k)                                  additional Liens upon real and/or personal
property created after the date hereof, provided that the aggregate Indebtedness
and/or other obligations secured thereby and incurred on and after the date
hereof shall not exceed $10,000,000 in the aggregate at any one time
outstanding;

 

(l)                                     Liens (if any) created in connection
with any Receivables Financing permitted under Section 7.01(f);

 

(m)                               any extension, renewal or replacement of any
Lien under any of the foregoing clauses, provided that the Liens permitted under
this clause (m) shall not be spread to cover any additional Indebtedness or
property (other than a substitution of like property);

 

(n)                                 Liens on the Collateral securing the Initial
Second Priority Debt permitted under Section 7.01(i) and securing any Permitted
Second Priority Refinancing Debt permitted under Section 7.01(j); and

 

(o)                                 any Lien existing on any property or asset
of any Person that becomes a TV/Radio Subsidiary after the Second Amendment
Effective Date and securing Indebtedness permitted pursuant to Section 7.01(l);
provided that (A) such Lien shall not apply to any other

 

90

--------------------------------------------------------------------------------


 

property or assets (other than proceeds) of the Borrower or any Subsidiary (and
its Subsidiaries) and (B) such Lien shall secure only those obligations which it
secures on the date such Person becomes a TV/Radio Subsidiary, and extensions,
renewals, refinancings and replacements thereof that do not increase the
outstanding principal amount thereof (other than by an amount not in excess of
fees and expenses associated therewith).

 

SECTION 7.03                                            Mergers,
Consolidations, Etc.

 

The Borrower will not, nor will it permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), except:

 

(a)                                  any Subsidiary may be merged or
consolidated with or into any other Subsidiary; provided that:

 

(i)                                     if any such transaction shall be between
a Subsidiary and a Wholly Owned Subsidiary, the Wholly Owned Subsidiary shall be
the continuing or surviving entity;

 

(ii)                                  if any such transaction shall be between a
Subsidiary Guarantor and a Subsidiary not a Subsidiary Guarantor, and such
Subsidiary Guarantor is not the continuing or surviving entity, then the
continuing or surviving entity shall have assumed all of the obligations of such
Subsidiary Guarantor hereunder and under the other Loan Documents;

 

(b)                                 any License Subsidiary may be merged or
consolidated with or into (i) any other License Subsidiary or (ii) a newly
formed Subsidiary of the Borrower (which may be organized as a limited liability
company) established for the purpose of becoming a License Subsidiary, provided
that such newly formed Subsidiary (x) if it is the continuing or surviving
entity, it shall have assumed all of the obligations of such Subsidiary
hereunder and under the other Loan Documents and (y) shall be in compliance with
Section 7.14;

 

(c)                                  any Subsidiary may be merged or
consolidated with or into any other Person to effect an Acquisition permitted
under Section 7.04, provided that the continuing or surviving entity shall be a
Subsidiary of the Borrower and, if not a Subsidiary Guarantor prior to such
merger or consolidation, such continuing or surviving entity shall have assumed
all of the obligations of such Subsidiary hereunder and under the Loan
Documents; and

 

(d)                                 any Subsidiary of the Borrower may be merged
or consolidated with or into the Borrower, provided that the Borrower shall be
the continuing or surviving entity.

 

SECTION 7.04                                            Acquisitions.  The
Borrower will not, nor will it permit any of its Subsidiaries to, acquire any
business or property from, or Capital Stock of, or be a party to any acquisition
of, any Person, or acquire any option to make any such acquisition, except:

 

(a)                                  purchases of inventory, programming rights
and other property to be sold or used in the ordinary course of business;

 

(b)                                 Investments permitted under Section 7.07;

 

(c)                                  Restricted Payments permitted under
Section 7.08;

 

91

--------------------------------------------------------------------------------


 

(d)                                 Capital Expenditures of the Borrower and its
Subsidiaries;

 

(e)                                  the Borrower and its Subsidiaries may
consummate any Acquisition (including the exercise of the Cunningham Options),
provided that, if applicable:

 

(i)                                     the Aggregate Consideration for all
Acquisitions permitted under this clause (e) and consummated after the Fourth
Restatement Effective Date shall not exceed $575,000,000; provided (x) the
Aggregate Consideration for Acquisitions which are not TV/Radio Acquisitions
shall not exceed $100,000,000 and (y) the limitation in this clause (e)(i) shall
be increased in an amount equal to the Net Cash Proceeds of any Disposition of
assets acquired in a TV/Radio Acquisition so long as such disposition is
announced within 110 days of the completion of the related TV/Radio Acquisition;

 

(ii)                                  both immediately prior to and after giving
effect to such Acquisition, no Default shall have occurred and be continuing
(and, in the case of such Acquisition, the Borrower shall be at least 0.25 to 1
below the Total Indebtedness Ratio required under Section 7.11(c) at such time,
calculated on a pro forma basis as if such Acquisition had been consummated on
the first day of the relevant period);

 

(iii)                               each assignment or transfer of control of
Broadcast Licenses to the Borrower or any of its Subsidiaries shall have been
approved by:

 

(A)                              an Initial FCC Order, if the Aggregate
Consideration for such Acquisition and all Acquisitions permitted under this
clause (e) and consummated after the Fourth Restatement Effective Date which
have not been approved by a Final FCC Order is equal to or less than $50,000,000
in the aggregate; or

 

(B)                                a Final FCC Order, in all other cases
(including the exercise of the Cunningham Options);

 

(iv)                              if the Administrative Agent or the Required
Lenders shall have so requested, the Administrative Agent shall have received an
opinion of FCC counsel satisfactory to the Administrative Agent or the Required
Lenders, as the case may be, in its (or their) reasonable judgment to the effect
that such transfer shall have been so approved by an Initial FCC Order or a
Final FCC Order, as the case may be, and that such Broadcast Licenses have been
validly assigned to the Borrower or such Subsidiary;

 

(v)                                 if the Aggregate Consideration for such
Acquisition is equal to or greater than $15,000,000, the Borrower shall furnish
to the Lenders a certificate showing calculations (after giving effect to
borrowings and prepayments hereunder to be made on such date and calculated on a
pro forma basis as if such Acquisition had been consummated on the first day of
the period of four fiscal quarters of the Borrower ending on or most recently
ended prior to such date) in reasonable detail that demonstrate that such
Acquisition will not result in a Default under Section 7.11;

 

(vi)                              if the Aggregate Consideration for such
Acquisition is equal to or greater than $15,000,000, no later than the date
falling ten Business Days (or such shorter period as the Administrative Agent
may agree) prior to the date that such Acquisition is consummated, the Borrower
shall have delivered to the Administrative Agent drafts or executed counterparts
of such of the respective agreements or instruments

 

92

--------------------------------------------------------------------------------


 

(including Program Services Agreements) pursuant to which such Acquisition is to
be consummated (together with any related option or other material agreements),
any schedules or other material ancillary documents to be executed or delivered
in connection therewith, all of which shall be satisfactory in form and
substance to the Administrative Agent; and

 

(vii)                           promptly following request therefor, copies of
such information or documents relating to such Acquisition as the Administrative
Agent or any Lender (through the Administrative Agent) shall have reasonably
requested; and

 

(f)                                    the acquisition of property in connection
with any exchanges permitted under Section 7.05.

 

SECTION 7.05                                            Dispositions.  The
Borrower will not, nor will it permit any of its Subsidiaries to, without the
prior written consent of the Required Lenders, convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or a
substantial part of its business or property, whether now owned or hereafter
acquired including receivables and leasehold interests, except:

 

(a)                                  the Disposition of any inventory or other
property in the ordinary course of business and on ordinary business terms;

 

(b)                                 the Disposition of obsolete or worn-out
property, tools or equipment no longer used or useful in its business so long as
the amount thereof sold in any single fiscal year by the Borrower and its
Subsidiaries shall not have a fair market value in excess of $10,000,000;

 

(c)                                  the Borrower or any of its Subsidiaries may
dispose of assets (including by way of an exchange for assets of equal or
greater value, as determined in good faith by the Board of Directors of the
Borrower or such Subsidiary), including assets relating to any Owned Station
that is a television broadcasting station or a radio broadcasting station (or
the Capital Stock of the Subsidiary of the Borrower that owns such assets if
such Subsidiary does not own property related to any other Owned Station not
included in such Disposition), provided that:

 

(i)                                     both immediately prior to such
Disposition and, after giving effect thereto, no Default shall have occurred and
be continuing;

 

(ii)                                  such Disposition is a sale to any Person
for cash or in exchange for assets, in each case. in an amount not less than the
fair market value of the assets being disposed of;

 

(iii)                               in the case of the Disposition (including an
exchange) of assets relating to any Owned Station that is a television
broadcasting station or a radio broadcasting station (or the Capital Stock of
the Subsidiary of the Borrower that owns such assets if such Subsidiary does not
own property related to any other Owned Station not included in such
Disposition) and which are owned as of the Fourth Restatement Effective Date
(and excluding any such assets acquired and/or disposed of on or after the
Fourth Restatement Effective Date):

 

(A)                              the EBITDA Percentage attributable to such
assets together with the EBITDA Percentage attributable to all other such assets
sold or exchanged

 

93

--------------------------------------------------------------------------------


 

pursuant to this clause (iii) during the immediately preceding twelve month
period shall not exceed 15%;

 

(B)                                the EBITDA Percentage attributable to all
other such assets sold or exchanged pursuant to this clause (iii) since the
Fourth Restatement Effective Date shall not exceed 35%;

 

(C)                                in the case of any such exchange of assets,
the acquisition of such assets of such Person pursuant to such exchange shall
comply with the provisions of Section 7.04(e); and

 

(D)                               the Borrower shall have furnished to the
Lenders, not later than the date falling five Business Days (or such shorter
period as the Administrative Agent may agree) prior to the date of such
Disposition a certificate in form and detail satisfactory to the Administrative
Agent stating (and setting forth calculations in reasonable detail
demonstrating) the EBITDA Percentage attributable to such Disposition and all
other such assets so sold or exchanged for the relevant periods under
clauses (A) and (B) above; and

 

(iv)                              the Borrower shall have furnished to the
Lenders such other information or documents relating to such Disposition as the
Administrative Agent or any Lender or Lenders (through the Administrative Agent)
shall have reasonably requested; and

 

(d)                                 the Borrower or any of its Subsidiaries may
dispose of additional property for fair market value, provided that the
aggregate fair market value of such additional property disposed of by the
Borrower and its Subsidiaries in any fiscal year shall not exceed $25,000,000;

 

(e)                                  the Borrower and its Subsidiaries may
transfer Receivables in connection with any Receivables Financing permitted
under Section 7.01(f);

 

(f)                                    any Subsidiary of the Borrower may sell,
lease, transfer or otherwise dispose of any or all of its property to the
Borrower or a Wholly Owned Subsidiary of the Borrower (other than a License
Subsidiary); provided that if any such sale is by a Subsidiary Guarantor to
another Subsidiary which is not a Subsidiary Guarantor, then such Subsidiary
shall have become a “Subsidiary Guarantor” hereunder and assumed all of the
obligations of such Subsidiary Guarantor hereunder and under the other Loan
Documents; and

 

(g)                                 the Notes Transfer; provided the Specified
Conditions shall have been satisfied on or prior to the date of the Separation
Transaction.

 

SECTION 7.06                                            Lines of Business.  The
Borrower will not permit at any time EBITDA for the most recent period of twelve
consecutive full calendar months derived from (a) the business of owning and
operating the Stations (and related retransmission facilities), (b) the
commercial utilization of frequencies licensed, granted or leased to the
Borrower or any of its Subsidiaries by the FCC, any other Governmental Authority
or any other Person in connection with the television or radio broadcasting
businesses and/or (c) the business of managing and/or consulting to television
stations other than the Owned Stations, to less than 66-2/3% of EBITDA for such
period.

 

94

--------------------------------------------------------------------------------


 

SECTION 7.07                                            Investments.  The
Borrower will not, nor will it permit any of its Subsidiaries to, make or permit
to remain outstanding any Investments except:

 

(a)                                  operating deposit accounts with banks;

 

(b)                                 Permitted Investments;

 

(c)                                  (i) Investments by the Borrower and its
Subsidiaries in Capital Stock of Subsidiaries of the Borrower (other than any
Excluded Non-Media Subsidiaries) and (ii) advances by the Borrower and its
Subsidiaries to any of the Subsidiary Guarantors, and advances by any of the
Designated SBG Subsidiaries to the Borrower, in the ordinary course of business
permitted to be incurred by Section 7.01(c);

 

(d)                                 Investments outstanding on the Fourth
Restatement Effective Date (other than Investments permitted under clauses (a),
(b) and (c) of this Section) and identified in Schedule 4.14(b);

 

(e)                                  the acquisition of the Capital Stock of
Persons or the formation of Wholly Owned Subsidiaries of the Borrower for the
acquisition of Capital Stock of Persons, resulting in such Persons becoming
Wholly Owned Subsidiaries of the Borrower, in each case for the purpose of
enabling the Borrower and its Subsidiaries to consummate acquisitions permitted
by Section 7.04;

 

(f)                                    Guarantees by Subsidiary Guarantors of
Indebtedness of the Borrower to the extent such guarantees are permitted under
Section 7.01;

 

(g)                                 Guarantees permitted under Section 7.01(e);

 

(h)                                 Investments by the Borrower and its
Subsidiaries in any Receivables Subsidiary in connection with any Receivables
Financing permitted under Section 7.01(f);

 

(i)                                     additional Investments not exceeding
$5,000,000 in the aggregate made after the Fourth Restatement Effective Date,
provided that no Default shall have occurred and be continuing at the time of
the making of each such Investment or would result therefrom;

 

(j)                                     Investments by the Borrower or any of
its Subsidiaries not exceeding $13,500,000 in the aggregate with respect to
payments required to be made after the Fourth Restatement Effective Date with
respect to purchase options in existence on such date relating to the purchase
of Stations by the Borrower and its Subsidiaries; provided that no Default shall
have occurred and be continuing at the time of the making of each such
Investment or would result therefrom;

 

(k)                                  the consummation of the Tender Offer
Transactions;

 

(l)                                     the purchase, repurchase, redemption,
defeasance, retirement or refinancing in full by the Borrower of the 8% Senior
Subordinated Notes with (i) the proceeds of Indebtedness permitted under
Section 7.01(j) and (ii) cash on hand in connection with the Specified 8% Notes
Refinancing;

 

95

--------------------------------------------------------------------------------


 

(m)                               the purchase, repurchase, redemption,
defeasance, retirement or refinancing in full by the Borrower of the Holding
Company Convertible Debentures with the proceeds of Indebtedness permitted under
Section 7.01(j);

 

(n)                                 the purchase, repurchase, redemption,
prepayment or acquisition for value of any Other Debt to the extent permitted
under Section 6.13(b) (and the immediate retirement or cancellation thereof);
and

 

(o)                                 the refinancing of Permitted Second Priority
Refinancing Debt, Permitted Senior Unsecured Refinancing Debt or Permitted
Subordinated Refinancing Debt.

 

SECTION 7.08                                            Restricted Payments. 
The Borrower will not, nor will it permit any of its Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except for, so long as no Default exists at the time of making such Restricted
Payment or would result therefrom:

 

(a)                                  payments of cash dividends to the Holding
Company that will be used and applied directly by the Holding Company solely to
make payments of cash interest when due on (i) the Holding Company Convertible
Notes that remain outstanding after giving effect to the Tender Offer and/or
(ii) the Holding Company Convertible Debentures, in each case, prior to or at
the final maturity date of such notes and limited to the amount of such interest
payment, but only if the Holding Company is otherwise unable to make such
interest payments;

 

(b)                                 payments of cash dividends (or pay
management fees and/or make royalty fee payments) to the Holding Company that
will be used and applied directly by the Holding Company solely to pay general
and administrative expenses of the Holding Company and its Subsidiaries (other
than the Borrower and its Subsidiaries) in an aggregate amount not to exceed
$5,000,000 for any period of twelve consecutive full calendar months;

 

(c)                                  payments of cash dividends to the Holding
Company that will be used and applied directly by the Holding Company solely to
pay: (i) unfunded obligations in respect of the Investments by the Holding
Company or any of its Subsidiaries (other than the Borrower and its
Subsidiaries) that are in effect on the Fourth Restatement Effective Date and
identified in Schedule 7.08(c) (specifying the amount and due date (if any) of
each such obligation) when such obligations are due and payable or called
pursuant to the respective terms of such Investments, provided that the
aggregate amount of dividends under this sub-clause (i) shall not exceed
$50,000,000 in the aggregate from and after the Fourth Restatement Effective
Date; (ii) general and administrative expenses of the Subsidiary or Subsidiaries
of the Holding Company (other than the Borrower or any of its Subsidiaries) that
holds such Investments identified in Schedule 7.08(c) in an aggregate amount not
exceeding $3,000,000 for any fiscal year; (iii) Capital Expenditures of the
Holding Company and its Subsidiaries (other than the Borrower and its
Subsidiaries) in an aggregate amount not exceeding $5,000,000 from and after the
Fourth Restatement Effective Date; (iv) amounts payable in respect of the
Holding Company’s lease for its corporate headquarters; (v) principal and
interest payments in respect of Indebtedness of the Holding Company incurred to
refinance Indebtedness outstanding on the First Amendment Effective Date (and
any subsequent refinancing thereof), provided that (x) at the time of such
Restricted Payment no Default shall have occurred and be continuing or would
result therefrom and (y) the Borrower shall be in compliance with the covenants
under Section 7.11 calculated on a pro forma basis as if such Restricted Payment
had been made on the last day of the most recent period of four consecutive
fiscal quarters of the Borrower; and (vi) other ordinary expenses of the Holding
Company in respect of the normal operations of the Holding Company in an
aggregate

 

96

--------------------------------------------------------------------------------


 

amount not exceeding $2,000,000 for any fiscal year, which dividends (in each
case, in the case of sub-clauses (i) through (iv) above) may be paid from time
to time but only in an amount not exceeding the amount of such obligations,
expenses or other amounts permitted under this clause (c), as applicable, and at
the time the same are due and payable;

 

(d)                                 payments of cash dividends to the Holding
Company that will be used and applied directly by the Holding Company solely to
pay federal, state, local and foreign income taxes of the Holding Company, to
the extent such income taxes (i) are attributable to (x) the income of the
Borrower and its Subsidiaries and/or attributable to the income of Unrestricted
Subsidiaries (but (in the case of such income of Unrestricted Subsidiaries) only
to the extent that, prior to making such dividends, the Borrower and its
Subsidiaries shall have actually received cash amounts from any Unrestricted
Subsidiaries that are designated for purpose of making such dividends under this
clause (d) in respect of such income) or (y) the income of Holding Company but
not any of its Subsidiaries and (ii) with respect to clause (x) above, do not
exceed for any fiscal year the amount that the Borrower and its Subsidiaries or,
as applicable, its Unrestricted Subsidiaries, would be required to pay in
respect of such income taxes for such fiscal year were the Borrower, its
Subsidiaries and its Unrestricted Subsidiaries, as the case may be, to pay such
income taxes separately from the Holding Company, which dividends may be paid
from time to time but only in an amount not exceeding the amount of such income
taxes permitted under this clause (d), as applicable, and at the time the same
are due and payable;

 

(e)                                  the consummation of the Tender Offer
Transactions;

 

(f)                                    the dividends and/or distributions
contemplated by Section 7.01(j);

 

(g)                                 payments of cash dividends to the Holding
Company solely from the funds held in the Initial Second Priority Debt Proceeds
Collateral Account, if any, in an amount sufficient to enable the Holding
Company to repurchase, redeem, defease, retire, refinance or acquire for value
or pay the principal of the Holding Company Convertible Notes that remain
outstanding after giving effect to the Tender Offer in accordance with the terms
thereof as in effect on the Fourth Restatement Effective Date and to pay any
reasonable fees and expenses incurred by the Holding Company in connection
therewith, provided that such payments are applied directly to the repurchase,
redemption, defeasance, retirement, refinancing or acquisition for value or
payment of principal of such Holding Company Convertible Notes;

 

(h)                                 payments of dividends to the Holding Company
in an aggregate amount not to exceed (i) $35,000,000 during the Borrower’s 2010
fiscal year and (ii) $100,000,000 in any fiscal year of the Borrower thereafter
(it being understood and agreed that the Borrower shall be permitted to carry
forward $50,000,000 of unused amounts to the next succeeding fiscal year);
provided that at the time of the declaration and making of each such dividend,
(x) the Specified Leverage and Liquidity Conditions (other than clause
(d) thereof) shall have been satisfied and (y) the Borrower’s First Lien
Indebtedness Ratio shall not exceed 2.75 to 1.00, calculated on a pro forma
basis as if such dividend had been declared and made on the last day of the most
recent period of four consecutive fiscal quarters of the Borrower;

 

(i)                                     the consummation of the Notes Transfer;
provided that the Specified Conditions shall have been satisfied;

 

(j)                                     payments of cash dividends to the
Holding Company in an aggregate amount not to exceed $300,000,000; provided that
at the time of the declaration and making of each such dividend, (x) no Default
shall have occurred and be continuing or would result

 

97

--------------------------------------------------------------------------------


 

therefrom, (y) the Specified Leverage and Liquidity Conditions (other than
clause (d) thereof) shall have been satisfied and (z) the Borrower’s First Lien
Indebtedness Ratio shall not exceed 2.50 to 1.00, calculated on a pro forma
basis as if such dividend had been declared and made on the last day of the most
recent period of four consecutive fiscal quarters of the Borrower;

 

(k)                                  payments of cash dividends to the Holding
Company the proceeds of which are applied to make payments in connection with
the repurchase, redemption or repayment of the outstanding Holding Company
Convertible Debentures in an aggregate amount not to exceed $70,000,000;

 

(l)                                     payments of cash dividends to the
Holding Company in an aggregate amount not to exceed the Net Cash Proceeds
received by the Holding Company from any sale of assets of Non-Media
Subsidiaries, to the extent that the Holding Company contributes such proceeds
to the Borrower; provided that at the time of the declaration and making of each
such dividend , (x) no Default shall have occurred and be continuing or would
result therefrom and (y) the Borrower shall be in compliance with the covenants
set forth in Section 7.11, calculated on a pro forma basis as if such dividend
had been declared and made on the last day of the most recent period of four
consecutive fiscal quarters of the Borrower; and

 

(m)                               payments of cash dividends to the Holding
Company the proceeds of which are applied to make payments in connection with
the repurchase, redemption or repayment of the outstanding Holding Company
Convertible Notes.

 

Nothing herein shall be deemed to prohibit the payment of any dividends or
distributions by any Wholly Owned Subsidiary of the Borrower to the Borrower or
any other such Wholly Owned Subsidiary; provided that, notwithstanding anything
in the Loan Documents to the contrary, no Designated SBG Subsidiary shall be
permitted to make any dividend or other distributions, in cash or property
(other than in its additional ownership interests), to the Holding Company or
any Subsidiary of the Holding Company that directly owns the ownership interests
of such Designated SBG Subsidiary, including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such ownership interests or any option,
warrant or other right to acquire any such ownership interests.

 

SECTION 7.09                                            Transactions with
Affiliates.  The Borrower will not, nor will it permit any of its Subsidiaries
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except:

 

(a)                                  transactions in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties;

 

(b)                                 transactions between or among the Borrower
and its Wholly Owned Subsidiaries not involving any other Affiliate;

 

(c)                                  any Restricted Payment permitted under
Section 7.08;

 

(d)                                 any Affiliate who is an individual may serve
as a director, officer or employee of the Borrower or any of its Subsidiaries
and receive reasonable compensation for his or her services in such capacity;
and

 

98

--------------------------------------------------------------------------------


 

(e)                                  the Tender Offer Transactions.

 

SECTION 7.10                                            Restrictive Agreements. 
The Borrower will not, nor will it permit any of its Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its Capital Stock or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 7.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary that
is to be sold and such sale is permitted hereunder, (iv) the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to
(x) secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness or
(y) Indebtedness permitted under Sections 7.01(c), (i) and (j) but only to the
extent that such restrictions are no more onerous on the Borrower and its
Subsidiaries than the restrictions contained in (in the case of any such
Subordinated Debt) the 8% Senior Subordinated Note Indenture or (in the case of
any other such Indebtedness) the Initial Second Priority Debt Indentures and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

 

SECTION 7.11                                            Certain Financial
Covenants.

 

(a)                                  Interest Coverage Ratio.  The Borrower will
not permit the Interest Coverage Ratio on any date to be less than the ratio set
forth below opposite the period during which such date falls:

 

Period

 

Ratio

 

 

 

From the Fourth Restatement Effective Date through and including June 29, 2010

 

1.75 to 1.00

 

 

 

From June 30, 2010 through and including September 29, 2010

 

1.70 to 1.00

 

 

 

From September 30, 2010 through and including December 30, 2010

 

1.45 to 1.00

 

 

 

From December 31, 2010 through and including December 30, 2011

 

1.40 to 1.00

 

 

 

From December 31, 2011 through and including December 30, 2012

 

1.35 to 1.00

 

 

 

From December 31, 2012 through and including December 30, 2013

 

1.25 to 1.00

 

 

 

From December 31, 2013 and at all times thereafter

 

1.15 to 1.00.

 

99

--------------------------------------------------------------------------------


 

(b)                                 First Lien Indebtedness Ratio.  The Borrower
will not permit the First Lien Indebtedness Ratio on any date to be greater than
the ratio set forth below opposite the period during which such date falls:

 

Period

 

Ratio

 

 

 

From the Fourth Restatement Effective Date through and including December 30,
2010

 

3.50 to 1.00

 

 

 

From December 31, 2010 through and including December 30, 2012

 

3.25 to 1.00

 

 

 

From December 31, 2012 and at all times thereafter

 

3.00 to 1.00.

 

(c)                                  Total Indebtedness Ratio.  The Borrower
will not permit the Total Indebtedness Ratio on any date to be greater than the
ratio set forth below opposite the period during which such date falls:

 

Period

 

Ratio

 

 

 

From the Fourth Restatement Effective Date through and including June 29, 2010

 

7.50 to 1.00

 

 

 

From June 30, 2010 through and including December 30, 2012

 

7.25 to 1.00

 

 

 

From December 31, 2012 and at all times thereafter

 

7.00 to 1.00.

 

SECTION 7.12                                            Certain Other
Indebtedness.  The Borrower will not, nor will it permit any of its Subsidiaries
to, purchase, redeem, retire or otherwise acquire for value, or set apart any
money for a sinking, defeasance or other analogous fund for, the purchase,
redemption, retirement or other acquisition of, or make any voluntary payment or
prepayment of the principal of or interest on, or any other amount owing in
respect of, any Other Debt (or make any offer in respect of any of the
foregoing), except: (a) for regularly scheduled payments of principal and
interest in respect thereof required pursuant to the instruments evidencing such
Other Debt, subject to, in the case of any Subordinated Debt, the subordination
provisions applicable thereto; and (b) to the extent permitted under any of
Sections 7.07(k), (l), (n) and (o); provided that no Default shall have occurred
and be continuing at the time of such purchase, redemption, retirement or other
acquisition or defeasance or would result therefrom.

 

SECTION 7.13                                            Modifications of Certain
Documents.  Without the prior written consent of the Required Lenders, at any
time after the Fourth Restatement Effective Date, the Borrower will not, nor
will it permit any of its Subsidiaries to, consent to any modification,
supplement, waiver or termination of any of the provisions of the Program
Services Agreements, Outsourcing Agreements or Other Debt Documents, if such
modification, supplement, waiver or termination could reasonably be

 

100

--------------------------------------------------------------------------------


 

expected to be materially adverse to the interests of the Lender (subject to, in
the case any Other Debt Document, the reasonable judgment of the Administrative
Agent).  The Borrower will not, nor will it permit any of its Subsidiaries to,
designate any Indebtedness (other than the Senior Unsecured Debt, Second
Priority Debt and the Guarantees of any Guarantor in respect thereof) as
“Designated Senior Indebtedness” or “Designated Guarantor Senior Indebtedness”
(or equivalent terms), in each case under and as defined in the instruments
evidencing any Subordinated Debt.

 

SECTION 7.14                                            License Subsidiaries.

 

(a)                                  Whenever the Borrower or any of its
Subsidiaries acquires any Broadcast License after the Fourth Restatement
Effective Date, the Borrower shall (without limiting its obligations under
Section 6.09) cause such acquisition to take place as follows in accordance with
all applicable laws and regulations, including pursuant to approvals from the
FCC: (i) each Broadcast License so acquired shall be transferred to and held by
a Wholly Owned Subsidiary of the Borrower that is a License Subsidiary (provided
that any License Subsidiary shall be permitted to hold one or more Broadcast
Licenses); (ii) the related operating assets shall be transferred to and held by
an operating company that is a Subsidiary of the Borrower (an “Operating
Subsidiary”); and (iii) the Borrower shall deliver or cause to be delivered (if
not theretofore delivered) to the Administrative Agent in pledge under the
Security Agreement all Capital Stock of such License Subsidiary and such
Operating Subsidiary (and, if reasonably requested by the Administrative Agent,
furnish to the Administrative Agent evidence that the foregoing transactions
have been so effected).

 

(b)                                 Notwithstanding anything herein to the
contrary, the Borrower shall not permit any License Subsidiary to: (i) create,
incur, assume or have outstanding any Indebtedness or other liabilities or
obligations except for obligations under the Loan Documents, the Guarantees of
such License Subsidiary in respect of Other Debt to the extent permitted under
Sections 7.01(i) and (j) and the contractual agreements with one or more
Operating Subsidiaries entered into in the ordinary course of business solely
with respect to the management of the relevant Station’s operations; (ii) own
any right, franchise or other asset, except for Broadcast Licenses transferred
to it by the Borrower of which it is a Wholly Owned Subsidiary, Broadcast
Licenses acquired in the ordinary course of business and rights under any such
agreements with one or more Operating Subsidiaries; (iii) enter into any
transaction of merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution); (iv) create, incur
or permit to exist any Lien (other than the Lien created by the Security
Documents and the Liens securing Second Priority Debt to the extent permitted
under Section 7.02) on or in respect of, or sell, lease, assign, transfer or
otherwise dispose of, any of its rights, franchises or other assets; (v) engage
in any business other than holding Broadcast Licenses, such agreements with
Operating Subsidiaries and incidental activities thereto; or (vi) make or hold
any Investment.

 

(c)                                  Notwithstanding anything in this Section to
the contrary, the Borrower and the Subsidiary Guarantors shall not be obligated
to effect any transaction contrary to law or the rules, regulations or policies
of the FCC, and shall be permitted to unwind the transactions contemplated by
this Section to the extent necessary to comply with a ruling of the FCC;
provided that the Borrower shall and shall cause each of the Subsidiary
Guarantors to use its best efforts to carry out the provisions of this
Section consistent with all laws and all rules, regulations and policies of the
FCC, including pursuing any necessary approval or consents of the FCC.

 

(d)                                 The Borrower will cause all Broadcast
Licenses for Owned Stations at all times to be held in the name of the
respective License Subsidiary for the Owned Station being operated under
authority of such Broadcast Licenses.

 

101

--------------------------------------------------------------------------------


 

SECTION 7.15                                            Program Services
Agreements and Outsourcing Agreements.  The Borrower will not, nor will it
permit any of its Subsidiaries to, enter into (i) any local marketing agreement,
time brokerage agreement, program services agreement or other similar agreement
or (ii) any outsourcing agreement, servicing agreement or other similar
agreement providing for:

 

(a)                                  the Borrower or any of its Subsidiaries to
program or sell advertising time on all or any portion of the broadcast time of
any television or radio station;

 

(b)                                 any Person other than the Borrower or any of
its Subsidiaries to program or sell advertising time on all or any portion of
the broadcast time of any Station; or

 

(c)                                  the Borrower or any of its Subsidiaries to
deliver or receive non-programming related management and/or consulting services
to or from any television station.

 

Notwithstanding the preceding sentence, (A) the Borrower or any of its
Subsidiaries (other than License Subsidiaries) may enter into any Program
Services Agreement with any other Person (including Affiliates), provided that
(i) the aggregate amount payable by the Borrower and its Subsidiaries under all
Program Services Agreements during any fiscal year of the Borrower, excluding
Permitted Termination Payments (as defined in the next sentence) shall not
exceed the Maximum Amount (as defined in the next sentence) for such fiscal
year, (ii) after entering into any such Program Services Agreement, the BCF
Percentage shall not exceed 30%, (B) the Borrower or any of its Subsidiaries may
enter into any Passive LMA, provided that after giving effect thereto the
Passive BCF Percentage shall not exceed 15% and (C) the Borrower or any of its
Subsidiaries (other than License Subsidiaries) may enter into any Outsourcing
Agreement with any other Person (including Affiliates), provided that after
entering into any such Outsourcing Agreement, the BCF Percentage shall not
exceed 30% and (iii) upon the request of the Administrative Agent, the Borrower
shall cause the counterparty to such Program Services Agreement to execute and
deliver to the Administrative Agent a Consent and Agreement with respect thereto
within 30 days after entering into such Program Services Agreement.  For
purposes of the preceding sentence, (i) a “Permitted Termination Payment” means
a payment owing by the Borrower or any of its Subsidiaries by reason of the
early termination of a Program Services Agreement relating to any of the
television stations referred to below, provided that the amount of such payment
shall not exceed the amount set forth below opposite the name of such television
station:

 

Station

 

Termination Payment

 

WTTE-TV

 

$

38,231,806

 

WNUV-TV

 

$

14,968,084

 

WRGT-TV

 

$

12,113,903

 

WVAH-TV

 

$

6,078,979

 

WTAT-TV

 

$

4,730,094

 

WMYA

 

$

2,377,134

 

Other (as defined below)

 

$

5,000,000

;

 

(ii) the “Maximum Amount” for any fiscal year of the Borrower means (x) for its
fiscal year ending in 2009, $50,000,000 and (y) for any of its fiscal years
thereafter, an amount equal to the Maximum Amount for its preceding fiscal year
increased (or decreased, as the case may be) by the percentage of the increase
(or decrease, as the case may be) in the Consumer Price Index for all Urban
Consumers (as published by the U.S. Department of Labor) for the twelve month
period ending in September of such preceding fiscal year; and (iii) “Other”
means any other broadcasting television station (x) sold by the Borrower or any
of its Subsidiaries as permitted by Section 7.05(c) or (y) which is covered by a
Program Services Agreement.

 

102

--------------------------------------------------------------------------------


 

SECTION 7.16                                            Limitation on Cure
Rights.  The Borrower will not, nor will it permit any of its Subsidiaries to,
enter into any agreement with or for the benefit of any other Person that limits
the ability of the Borrower or such Subsidiary to exercise any rights or
remedies under any agreement pursuant to which an Acquisition is to be
consummated.

 

SECTION 7.17                                            Sale and Leaseback
Transactions.  The Borrower will not, nor will it permit any of its Subsidiaries
to, enter into any arrangement with any other Person providing for the leasing
by the Borrower or any of its Subsidiaries of real or personal property that has
been or is to be sold or transferred by the Borrower or any of its Subsidiaries
to such other Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of the Borrower or any of its Subsidiaries, other than such transactions not
exceeding an aggregate sale price of $25,000,000.

 

SECTION 7.18                                            Covenants Applicable to
Holding Company.

 

(a)                                  Restrictive Agreements.  The Holding
Company will not, nor will it permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of the Holding Company to create, incur or permit to exist any Lien upon
the Collateral owned by the Holding Company as provided herein and in the
Security Documents, (ii) the ability of any Designated SBG Subsidiary or any of
its Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets or (iii) the ability of any Subsidiary of any Designated SBG
Subsidiary to pay dividends or other distributions to such Designated SBG
Subsidiary with respect to its ownership interests or to Guarantee Indebtedness
of the Borrower or any Subsidiary of the Borrower or the ability of any
Designated SBG Subsidiary or any of its Subsidiaries to make loans or advances
to the Borrower or any Subsidiary of the Borrower or to Guarantee Indebtedness
of the Borrower or any Subsidiary of the Borrower; provided that the foregoing
clauses (ii) and (iii) shall not apply to (x) restrictions and conditions
imposed by law or by the Loan Documents and (y) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale (so long as such restrictions and conditions apply only to the Person
that is to be sold and such sale is permitted under the Loan Documents);
provided, further, that the foregoing clauses shall not apply to restrictions
and conditions imposed by the Other Debt Documents to the extent not more
onerous than those in effect under (in the case of any such Subordinated Debt)
the 8% Senior Subordinated Note Indenture or (in the case of any other such
Indebtedness) the Initial Second Priority Debt Indentures; provided, further,
that the foregoing clauses shall not apply to restrictions and conditions
imposed by any agreements and instruments evidencing or providing for
Indebtedness incurred by the Holding Company to refinance the Holding Company
Convertible Debentures (or any further refinancing thereof) to the extent not
more restrictive than those in effect under the Holding Company Convertible
Debentures or the Loan Documents.

 

(b)                                 Guarantees by Holding Company.  The Holding
Company will not, nor will it permit any of the Designated SBG Subsidiaries to,
guarantee any Other Debt of the Borrower or any of its Subsidiaries unless each
such guarantee (i) complies with the requirements of the definitions of “Initial
Second Priority Debt” or “Additional Second Priority Debt”, as applicable, with
respect to the relevant type of Indebtedness or (ii) otherwise (A) is unsecured
and subordinated in right of payment to the Holding Company’s or such Designated
SBG Subsidiary’s guarantee (if any) under Article III on terms not less
favorable to the Lenders than those contained in the 8% Senior Subordinated Note
Indenture and (B) contains other terms and conditions not more restrictive on
the Holding Company and its Subsidiaries than those contained herein and in the
8% Senior Subordinated Note Indenture.

 

SECTION 7.19                                            Hedging Agreements.  The
Borrower will not, and will not permit any of its Subsidiaries to, enter into
any Hedging Agreement, except Hedging Agreements entered into in

 

103

--------------------------------------------------------------------------------


 

the ordinary course of business (and not for speculative purposes) (a) to hedge
or mitigate risks to which the Borrower or any Subsidiary has actual exposure
(other than those in respect of Capital Stock or Other Debt of the Borrower or
any of its Subsidiaries) and (b) in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate, floating to fixed rates, or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                  the Borrower shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise; or

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or under any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three or more Business Days; or

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of any Obligor in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, shall prove to have
been incorrect in any material respect when made or deemed made; or

 

(d)                                 the Borrower or the Holding Company shall
fail to observe or perform any covenant, condition or agreement contained in
Section 6.02(a), 6.03 (with respect to the existence of the Borrower or the
Holding Company, as applicable), 6.08, 6.09, 6.10, 6.11, 6.12 or 6.13 or in
Article VII, or any Obligor shall default in the performance of any of its
obligations contained in Section 5.02, 5.04(a)(iv), 5.05(a)(iii) or 6.14 of the
Security Agreement; or

 

(e)                                  any Obligor shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document to which it is a party and such failure shall continue unremedied
for a period of 30 or more days after notice thereof from the Administrative
Agent (given at the request of any Lender) to the Borrower; or

 

(f)                                    the Borrower, any Guarantor or any other
Designated SBG Subsidiary shall default in the payment when due of any principal
of or interest on any of its other Indebtedness aggregating $25,000,000 or more
(for all such Persons), or in the payment when due of any amount under any
Hedging Agreement for a notional principal amount exceeding $25,000,000 (for all
such Persons); or any event specified in any note, agreement, indenture or other
document evidencing or relating to any such Indebtedness or any event specified
in any Hedging Agreement shall occur if the effect of such event is to cause, or
(with the giving of any notice or the lapse of time or both) to permit the
holder or holders of such Indebtedness (or a

 

104

--------------------------------------------------------------------------------


 

trustee or agent on behalf of such holder or holders) to cause, such
Indebtedness to become due, or to be prepaid in full (whether by redemption,
purchase, offer to purchase or otherwise), prior to its stated maturity or to
have the interest rate thereon reset to a level so that securities evidencing
such Indebtedness trade at a level specified in relation to the par value
thereof or, in the case of a Hedging Agreement, to permit the payments owing
under such Hedging Agreement to be liquidated; or

 

(g)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower, any Guarantor, any
other Designated SBG Subsidiary or any Material Third-Party Licensee or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower, any Guarantor, any other
Designated SBG Subsidiary or any Material Third-Party Licensee or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 60 or more days or an order
or decree approving or ordering any of the foregoing shall be entered; or

 

(h)                                 the Borrower, any Guarantor, any other
Designated SBG Subsidiary or any Material Third-Party Licensee shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower, any
Guarantor, any other Designated SBG Subsidiary or any Material Third-Party
Licensee or for a substantial part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing; or

 

(i)                                     the Borrower, any Guarantor, any other
Designated SBG Subsidiary or any Material Third-Party Licensee shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due; or

 

(j)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $25,000,000 shall be rendered against
the Borrower, any Guarantor or any other Designated SBG Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower, any Guarantor or any other Designated SBG Subsidiary to
enforce any such judgment; or

 

(k)                                  an ERISA Event shall have occurred that, in
the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect; or

 

(l)                                     the Smith Brothers shall cease at any
time collectively to own, directly or indirectly, legally or beneficially,
shares of Capital Stock of the Holding Company representing at least 51% of the
voting power of the Holding Company (other than by reason of death or
disability), or the Holding Company shall cease at any time to own, directly or
indirectly, 100% of the Capital Stock of the Borrower; or

 

105

--------------------------------------------------------------------------------


 

(m)                               during any period of 25 consecutive calendar
months, individuals who were directors of the Holding Company or the Borrower on
the first day of such period shall no longer constitute a majority of the Board
of Directors of the Holding Company or the Borrower, as the case may be; or

 

(n)                                 the Borrower shall deliver any “Change of
Control Purchase Notice” (or any similar notice) under and as defined in any
Note Indenture; or

 

(o)                                 any Broadcast License (other than an
Immaterial Broadcast License) shall be terminated, forfeited or revoked or shall
fail to be renewed for any reason whatsoever, or shall be modified in a manner
materially adverse to the Borrower, or for any other reason (i) any License
Subsidiary shall at any time cease to be a licensee under any Broadcast License
(other than an Immaterial Broadcast License) relating to the Owned Station to
which such Broadcast Licenses have been granted or the Subsidiary of the
Borrower that owns 100% of the Capital Stock of such License Subsidiary shall
otherwise fail to have all required authorizations, licenses and permits to
construct, own, operate or promote such Owned Station, or (ii) any Material
Third-Party Licensee for any Contract Station shall fail to preserve and
maintain its legal existence or any of its material rights, privileges or
franchises (including the Broadcast Licenses (other than an Immaterial Broadcast
Licenses) for such Contract Station (other than by reason of such Contract
Station becoming an Owned Station)); or

 

(p)                                 with respect to any Owned Station, the
License Subsidiary with respect to such Owned Station shall at any time cease to
be a Wholly Owned Subsidiary of the Subsidiary of the Borrower that owns the
operating assets related to the Broadcast Licenses for such Owned Station; or
the Borrower shall cease at any time to own all of the issued shares of the
Capital Stock of any such Subsidiary; or

 

(q)                                 any transfer of any common stock or other
ownership interests of the Borrower or any of its Subsidiaries or any right to
receive such common stock or other ownership interests in the Borrower or any
such Subsidiary, as the case may be, shall be transferred and either (i) such
transfer shall fail to comply with any applicable provision of the Federal
Communications Act of 1934, as amended from time to time, or any applicable FCC
rule, regulation or policy, or (ii) the Administrative Agent shall not have
received prior to such transfer an opinion reasonably satisfactory to the
Required Lenders of counsel reasonably satisfactory to the Required Lenders to
the effect that such transfer does so comply; or

 

(r)                                    other than with respect to de minimis
items of Collateral not exceeding $5,000,000 in the aggregate, the Liens created
by any of the Security Documents shall at any time not constitute a valid and
perfected Lien on the Collateral intended to be covered thereby (to the extent
perfection by filing, registration, recordation or possession is required herein
or therein) in favor of the Administrative Agent, free and clear of all other
Liens (other than Liens permitted under Section 7.02 or under any of the
Security Documents), or, except for expiration in accordance with its terms, any
of the Security Documents or any of the Guarantees of the Guarantors under
Article III shall for whatever reason be terminated or cease to be in full force
and effect, or the enforceability thereof shall be contested by any Obligor, or
any Intercreditor Agreement, or any other intercreditor agreement relating to
any Second Priority Debt or Subordinated Debt, ceases to be in full force and
effect (other than in accordance with its terms) against any holder of any
Indebtedness that is secured by a Lien ranking pari passu with, or junior to,
the Liens securing the Obligations or is contractually subordinated to the
payment of the Obligations; or

 

106

--------------------------------------------------------------------------------


 

(s)                                  any Program Services Agreement shall be
terminated prior to the stated expiration date thereof (other than in connection
with the Borrower’s or any Subsidiary’s acquisition of the Contract Station
subject thereto) and the Obligor party thereto shall not have entered into a
replacement agreement relating to the Contract Station to which such Program
Services Agreement relates that contains substantially similar payment terms as
those set forth in such Program Services Agreement, or any party to any of the
Program Services Agreements shall default in any of its respective obligations
thereunder and the Broadcast Cash Flow attributable to the Contract
Station(s) subject to such Program Services Agreement(s), either individually or
in the aggregate, for the most recent twelve month period is equal to or greater
than 10% of Broadcast Cash Flow for such period; or

 

(t)                                    there shall have been asserted against
the Borrower, any Guarantor, any other Designated SBG Subsidiary or any
Unrestricted Subsidiary any claim with respect to any Environmental Liability
that, in the judgment of the Required Lenders, is reasonably likely to be
determined adversely to the Borrower or the affected Guarantor, other Designated
SBG Subsidiary or Unrestricted Subsidiary, as the case may be, and the amount
thereof could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect (insofar as such amount is payable by any of
the Borrower, the Guarantors, the other Designated SBG Subsidiaries or the
Unrestricted Subsidiaries after deducting any portion thereof that is reasonably
expected to be paid by other creditworthy Persons jointly and severally liable
thereof); or

 

(u)                                 any party to any Consent and Agreement shall
default in the performance of any of its obligations thereunder, if such
default, individually or together with other such defaults, could reasonably be
expected to result in a Material Adverse Effect;

 

then, and in every such event (other than an event with respect to any Obligor
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately;
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Obligors accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Obligor; and
in case of any event with respect to any Obligor described in
clause (g) or (h) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Obligors accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Obligor; and
(iii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to

 

107

--------------------------------------------------------------------------------


 

the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender) hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of (and to hold any security interest created by the Security Documents for and
on behalf of or on trust for) such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Obligors to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to this Article for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article including Section 10.03, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents as if set forth in full herein with respect
thereto.  Without limiting any other provision of this Article, each Lender
hereby authorizes the Administrative Agent to enter into (and/or agree to any
amendments to) from time to time (i) any Security Documents and
(ii) intercreditor (including subordination) arrangements on behalf of the
Lenders in respect of any Other Debt to the extent permitted or contemplated
hereunder, in each case as the Administrative Agent shall determine to be
appropriate and consistent with the provisions hereof.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

108

--------------------------------------------------------------------------------


 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for an Obligor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower so long as no Default shall exist, to appoint a successor from among
the Lenders.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent which shall be a bank with a minimum
capital and surplus of $500,000,000 and with an office in New York, New York, or
an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Except as otherwise provided in Section 10.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the collateral or terminate any
Lien with respect thereto under the Security Agreement, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
release any Lien covering property that is the subject of either a Disposition
of property permitted hereunder or a Disposition to which the Required Lenders
have

 

109

--------------------------------------------------------------------------------


 

consented.  Notwithstanding anything to the contrary contained herein, the
Security Documents executed by the Obligors in connection with this Agreement
may be in a form reasonably determined by the Administrative Agent and may be
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any Lender if such
amendment or waiver is delivered in order (i) to comply with applicable local
law, rule or regulation or advice of local counsel, (ii) to cure ambiguities,
defects or manifest errors, (iii) to cause any such Security Documents to be
consistent with this Agreement and the other Loan Documents and/or (iv) to give
effect to the changes to any Security Document required by any Intercreditor
Agreement.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Obligor, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.10 and 10.03) allowed in such judicial proceeding; and to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.03.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

The Lenders irrevocably agree: (a) that any Lien on any property granted to or
held by the Administrative Agent under any Loan Document shall be automatically
released (i) upon payment in full of all Obligations (other than obligations
under Secured Hedging Agreements and contingent indemnification obligations not
yet accrued and payable), (ii) at the time the property subject to such Lien is
transferred or to be transferred as part of or in connection with any transfer
permitted under the Loan Documents to any Person other than the Borrower or any
of its Affiliates, (iii) subject to Section 10.02(b), if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 10.02(b)),
or (iv) if the property subject to such Lien is owned by a Guarantor, upon
release of such Guarantor from its obligations under this Agreement in
accordance with the terms of the Loan Documents; (b) that any Lien on the
Non-Television Entity Notes and the Capital Stock of the Non-Television Entities
granted to or held by the Administrative Agent under any Loan Document shall be
automatically released upon the consummation of the Separation Transaction, to
the extent included in such Separation Transaction; (c) to release or
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property in
respect of any purchase money Indebtedness (including Capital Lease Obligations)
permitted by Section 7.01; and (d) that any Guarantor shall be automatically
released from its obligations under this Agreement if such Person ceases to be a
Subsidiary as a result of a transaction or designation permitted hereunder;
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of any Other Debt.  Any such release shall not in

 

110

--------------------------------------------------------------------------------


 

any manner discharge, affect or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Obligors in respect
of) all interests retained by the Obligors, including the proceeds of any sale
or other disposition, all of which shall continue to constitute part of the
Collateral.  Upon request by the Administrative Agent at any time, the Required
Lenders (or such greater number of Lenders as may be required pursuant to
Section 10.02(b)) will confirm in writing the Administrative Agent’s authority
to release or subordinate its interest in particular types or items of property,
or to release any Guarantor from its obligations under this Agreement pursuant
to this Article.  In each case as specified herein, the Administrative Agent
will (and each Lender irrevocably authorizes the Administrative Agent to), at
the Borrower’s expense, execute and deliver to the applicable Obligor such
documents as such Obligor may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Security Documents, or to evidence the release of
such Guarantor from its obligations under this Agreement, in each case in
accordance with the terms of the Loan Documents (including this Article).

 

It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any law, rule or regulation of any jurisdiction denying
or restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction.  It is recognized that in
case of litigation under this Agreement or any of the other Loan Documents, and
in particular in case of the enforcement of any of the Loan Documents, or in
case the Administrative Agent deems that by reason of any present or future law,
rule or regulation of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).  In the event that the Administrative Agent appoints a
Supplemental Administrative Agent with respect to any Collateral, (i) each and
every right, power, privilege or duty expressed or intended by this Agreement or
any of the other Loan Documents to be exercised by or vested in or conveyed to
the Administrative Agent with respect to such Collateral shall be exercisable by
and vest in such Supplemental Administrative Agent to the extent, and only to
the extent, necessary to enable such Supplemental Administrative Agent to
exercise such rights, powers and privileges with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article and of
Section 10.03 that refer to the Administrative Agent shall inure to the benefit
of such Supplemental Administrative Agent and all references therein to the
Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may
require.  Should any instrument in writing from the Borrower or any other
Obligor be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Obligor to, execute, acknowledge and deliver any and all such
instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

Notwithstanding anything herein to the contrary, the Sole Lead Arranger and Sole
Bookrunner, the Syndication Agent and the Documentation Agent named on the cover
page of this

 

111

--------------------------------------------------------------------------------


 

Agreement shall have no duties or responsibilities hereunder except in their
respective capacity, if any, as a Lender.

 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01             Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)            if to the Borrower or any Subsidiary Guarantor, to it at Sinclair
Television Group, Inc., 10706 Beaver Dam Road, Hunt Valley, Maryland  21030,
Attention of David B. Amy and Barry Faber (Telecopy No. (410) 568-1588); with a
copy to Thomas & Libowitz, P.A., 100 Light Street, Baltimore, Maryland  21202,
Attention of Steven Thomas (Telecopy No. (410) 752-2046);

 

(ii)           if to the Holding Company, to it at Sinclair Broadcast
Group, Inc., 10706 Beaver Dam Road, Hunt Valley, Maryland  21030, Attention of
David B. Amy and Barry Faber (Telecopy No. (410) 568-1588); with a copy to
Thomas & Libowitz, P.A., 100 Light Street, Baltimore, Maryland  21202, Attention
of Steven Thomas (Telecopy No. (410) 752-2046);

 

(iii)          if to the Administrative Agent, to JPMorgan Chase Bank, N.A.,
1111 Fannin Street, 10th Floor, Houston, Texas 77002-6925, Attention: Demetra
Mayon, Loan and Agency Services (Telephone No. (713) 750-3780; Telecopy
No. (713) 750-2358), with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue,
New York, New York 10017, Attention of Peter Thauer (Telephone No. (212)
270-6289; Telecopy No. (212) 270-5127);

 

(iv)          if to the Issuing Lender, to JPMorgan Chase Bank, N.A., 10420
Highland Manor Drive, 4th Floor, Tampa, Florida 33610, Attention of Henry
Avelino (Telephone No. (813) 432-6338; Telecopy No. (813) 432-5161), with a copy
to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York 10017,
Attention of Peter Thauer (Telephone No. (212) 270-6289; Telecopy No. (212)
270-5127);

 

(v)           if to the Swing Line Lender, to JPMorgan Chase Bank, N.A., 1111
Fannin Street, 10th Floor, Houston, Texas 77002-6925, Attention: Demetra Mayon,
Loan and Agency Services (Telephone No. (713) 750-4780; Telecopy No. (713)
750-2358), with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York,
New York 10017, Attention of Peter Thauer (Telephone No. (212) 270-6289;
Telecopy No. (212) 270-5127); and

 

(vi)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic

 

112

--------------------------------------------------------------------------------


 

communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

SECTION 10.02             Waivers; Amendments.

 

(a)           No failure or delay by the Administrative Agent, the Issuing
Lender or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Lender and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any Obligor therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Lender may have had notice or knowledge of such Default at the time.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.16(c) or (d) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent or
waiver hereunder, without the written consent of each Lender, or (vi) release
all or substantially all of the Subsidiary Guarantors from any of their
guarantee obligations under Article III without the written consent of each
Lender (except that no such consent shall be required, and the Administrative
Agent is hereby authorized, to release any Subsidiary Guarantor from such
obligations that is the subject of a Disposition permitted hereunder or to which
the Required Lenders have consented or to release any SBG Subsidiary Guarantor
from such obligations in accordance with its removal as a Guarantor hereunder
pursuant to Section 6.10); and provided, further, that (x) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Lender or the Swing Line Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing
Lender or the Swing Line Lender, as the case may be, (y) any modification or
supplement of Article III shall require the consent of each Subsidiary Guarantor
and (z) to the extent specified in Section 2.01(c), this Agreement may be
amended to establish Incremental Loan Commitments of any Series pursuant to an
Incremental Loan Amendment executed between the Borrower, the relevant Lenders
of such Series and the Administrative Agent, and

 

113

--------------------------------------------------------------------------------


 

any such Incremental Loan Amendment shall not require the consent of any other
party to this Agreement.

 

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrower to satisfy a
condition precedent to the making of a Revolving Loan shall be effective against
the Revolving Lenders for purposes of the Revolving Commitments unless the
Required Revolving Lenders shall have concurred with such waiver or
modification.

 

SECTION 10.03             Expenses; Indemnity; Damage Waiver.

 

(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Lender or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, the Issuing Lender or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of pocket expenses incurred in
connection with (x) any bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings, (y) any judicial or regulatory
proceedings and (z) any workout, restructuring or other negotiations or
proceedings (whether or not any thereof is consummated) and (iv) all costs,
expenses, taxes, assessments and other charges incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by the Security Documents or any other document referred to
therein.  Without limiting the generality of the foregoing, expenses being
reimbursed by the Borrower under this Section include all reasonable costs and
expenses incurred in connection with (i) taxes, fees and other charges for lien
and title searches, title insurance, recording the Mortgages, filing financing
statements and continuations thereof and other actions to perfect, protect and
continue the Liens under the Security Documents and (ii) sums paid or incurred
by the Administrative Agent or any Lender to take any action required of any
Obligor under the Loan Documents that such Obligor fails to pay or take.

 

(b)           The Borrower shall indemnify the Administrative Agent, the Issuing
Lender and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the

 

114

--------------------------------------------------------------------------------


 

foregoing, whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Lender or the Swing
Line Lender under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, the Issuing Lender or the Swing Line
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Lender or the Swing Line Lender in its capacity as such.

 

(d)           To the extent permitted by applicable law, no Obligor shall
assert, and each Obligor hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.

 

SECTION 10.04             Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) no Obligor may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Obligor without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), Participants (to the extent provided
in paragraph (c) of this Section) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Lender and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

(b)           (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than a natural person) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A)          the Borrower( provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administration Agent within five Business Days after having
received notice thereof), provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

 

115

--------------------------------------------------------------------------------


 

(B)           with respect to an assignment of a Revolving Lender’s Revolving
Commitment or a Revolving Lender’s obligations in respect of its LC Exposure or
Swing Line Exposure, the Issuing Lender and the Swing Line Lender; and

 

(C)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Term Loan or
Incremental Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 and, after giving effect
to such assignment, the assigning Lender shall not have Commitment(s) and/or
Loan(s) less than $1,000,000, unless, in each case, each of the Borrower and the
Administrative Agent otherwise consent, provided that (i) no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
and (ii) in the event of concurrent assignments to two or more funds that are
advised or managed by the same investment advisor, all such concurrent
assignments shall be aggregated in determining compliance with this minimum
assignment requirement;

 

(B)           each partial assignment of Commitments or Loans of any Class shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of its Commitment and Loans of such
Class under this Agreement, provided that this clause shall not be construed to
prohibit assignment of a proportionate part of all the assigning Lender’s rights
and obligations in respect of one Class of Commitments or Loans;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

116

--------------------------------------------------------------------------------


 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)           (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Lender or the Swing Line Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement and
the other Loan Documents (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged, (B) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.02(b) that affects such Participant.  Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of, and subject to the limitations of,
Sections 2.13, 2.14, and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.16(d) as though it were a Lender. 
Each Lender that sells a participation, acting solely for this purpose as an
agent of the Borrower, shall maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive, and such Lender, each Loan Party and the Administrative
Agent shall treat each person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.

 

117

--------------------------------------------------------------------------------


 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.13 or 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.15 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.15(f) as though it were a Lender.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)           Anything in this Section to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan or LC Exposure held by
it hereunder to the Borrower or any of its Affiliates or Subsidiaries without
the prior consent of each Lender.

 

SECTION 10.05             Survival.  All covenants, agreements, representations
and warranties made by the Obligors herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.13, 2.14, 2.15, 3.03 and 10.03 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 10.06             Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Upon
the effectiveness of this Agreement as provided in Section 5.01, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 10.07             Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

118

--------------------------------------------------------------------------------


 

SECTION 10.08             Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Obligor against any of and all the obligations of any Obligor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

SECTION 10.09             Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)           Each Obligor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing
Lender or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against any Obligor or its properties in the courts
of any jurisdiction.

 

(c)           Each Obligor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 10.10             WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

119

--------------------------------------------------------------------------------


 

SECTION 10.11             Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12             Confidentiality.  Each of the Administrative Agent,
the Issuing Lender and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or under
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Lender or any Lender on a nonconfidential basis from a source other than an
Obligor.  For the purposes of this Section, “Information” means all information
received from any Obligor relating to the Holding Company, the Borrower, any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, the Issuing Lender or
any Lender on a nonconfidential basis prior to disclosure by an Obligor;
provided that, in the case of information received from an Obligor after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

120

--------------------------------------------------------------------------------


 

SECTION 10.13             Cure of Defaults by the Administrative Agent or the
Lenders.  Notwithstanding anything contained herein to the contrary, the
Administrative Agent or any Lender may in its sole discretion, but shall not be
obligated to, (a) cure any monetary default under any Program Services Agreement
or (b) cure, by monetary payment or by performance, any default under any lease
or option agreement to which the Borrower or any Subsidiary is a party.  In each
case referred to in the foregoing clauses (a) and (b), the Borrower shall
reimburse the Administrative Agent or such Lender for any such payment, and
shall indemnify the Administrative Agent or such Lender for any and all costs
and expenses (including the fees and expenses of counsel) incurred by the
Administrative Agent or such Lender in connection with any such performance, in
each case with interest, at the Alternate Base Rate plus the Applicable Margin
(for ABR Loans held by the Extending Revolving Lenders), payable from the date
of such payment or performance by the Administrative Agent or such Lender to the
date of reimbursement by the Borrower.  Without limiting the generality of the
foregoing, the Administrative Agent or any Lender may in its sole discretion,
but shall not be obligated to, cure, by monetary payment or by performance, any
default as permitted by any Consent and Agreement and the Borrower shall
reimburse the Administrative Agent or such Lender for any such payment, and
shall indemnify the Administrative Agent or such Lender for any and all costs
and expenses (including the fees and expenses of counsel) incurred by the
Administrative Agent or such Lender in connection with any such performance, in
each case with interest, at the Alternate Base Rate plus the Applicable Margin
(as provided above), payable from the date of such payment or performance by the
Administrative Agent or such Lender to the date of reimbursement by the
Borrower.

 

SECTION 10.14             USA PATRIOT Act.  Each Lender hereby notifies the
Obligors that pursuant to the requirements of the USA PATRIOT Act, it may be
required to obtain, verify and record information that identifies the Obligors,
which information includes the name and address of the Obligors and other
information that will allow such Lender to identify the Obligors in accordance
with said Act.

 

SECTION 10.15             Effect of Amendment and Restatement.  Upon the Fourth
Restatement Effective Date, this Agreement shall amend, and restate as amended,
the Existing Credit Agreement, but shall not constitute a novation thereof or in
any way impair or otherwise affect the rights or obligations of the parties
thereunder (including with respect to Loans and representations and warranties
made thereunder) except as such rights or obligations are amended or modified
hereby.  The Existing Credit Agreement as amended and restated hereby shall be
deemed to be a continuing agreement among the parties, and all documents,
instruments and agreements delivered pursuant to or in connection with the
Existing Credit Agreement not amended and restated in connection with the entry
of the parties into this Agreement shall remain in full force and effect, each
in accordance with its terms, as of the date of delivery or such other date as
contemplated by such document, instrument or agreement to the same extent as if
the modifications to the Existing Credit Agreement contained herein were set
forth in an amendment to the Existing Credit Agreement in a customary form,
unless such document, instrument or agreement has otherwise been terminated or
has expired in accordance with or pursuant to the terms of this Agreement, the
Existing Credit Agreement or such document, instrument or agreement or as
otherwise agreed by the required parties hereto or thereto.

 

SECTION 10.16             Termination of Lehman’s Revolving Commitment.

 

(a)           Effective as of the Fourth Restatement Effective Date, the parties
hereto (including, for purposes of this Section, Lehman Commercial Paper Inc.
(“LCPI”), which shall consent hereto by executing and delivering an instrument
in form and substance satisfactory to the Administrative Agent) hereby agree
that the Revolving Commitment of LCPI under the Existing Credit Agreement of
$6,363,636.36 shall be terminated (but without affecting whatsoever the
Commitments of the other Lenders hereunder), such Revolving Commitment and the
LC Exposure of LCPI shall be reduced to zero (0), and LCPI shall cease to be a
Revolving Lender party to this Agreement and shall have no further

 

121

--------------------------------------------------------------------------------


 

obligation to make any extension of credit under this Agreement (including any
obligation in respect of Letters of Credit, if any, outstanding as of the Fourth
Restatement Effective Date); provided that, notwithstanding such termination,
LCPI shall remain entitled to its rights pursuant to indemnification and other
provisions of the Existing Credit Agreement and the other Loan Documents
referred to therein which by their terms survive the termination of the
Commitments and the repayment of all obligations thereunder.

 

(b)           The Borrower hereby unconditionally and irrevocably waives all
claims, suits, debts, liens, losses, causes of action, demands, rights, damages
or costs, or expenses of any kind, character or nature whatsoever, known or
unknown, fixed or contingent, whether in contract or tort, which any of them may
have or claim to have against LCPI (in its capacity as a Lender) or its agents,
employees, officers, affiliates, directors, representatives, attorneys,
successors and assigns (collectively, the “Released Parties”) to the extent
arising out of or in connection with the Existing Credit Agreement and such
other Loan Documents including, without limitation, any failure by LCPI to fund
any Loan or other amount to be funded by the Lenders thereunder (collectively,
the “Claims”).  The Company further agrees forever to refrain from commencing,
instituting or prosecuting any lawsuit, action or other proceeding against any
Released Parties with respect to any and all of the foregoing described waived,
released, acquitted and discharged Claims or from exercising any right of
recoupment or setoff that it may have under a master netting agreement or
otherwise against any Released Party with respect to the obligations under the
Existing Credit Agreement and such other Loan Documents.  Each of the Released
Parties shall be a third party beneficiary of the agreements of the Borrower
under this Section.

 

122

--------------------------------------------------------------------------------


 

Annex I

Specified Second Lien Indebtedness Leverage Test

 

1.             Definition of Specified Second Lien Indebtedness Leverage Test.

 

“Specified Second Lien Indebtedness Leverage Test” means the Secured Debt to
Operating Cash Flow Ratio of the Borrower and the Restricted Subsidiaries at the
time of such restricted payment, after giving pro forma effect thereto, shall be
5.5x or less.

 

2.             Other Defined Terms.  The following additional terms shall have
the meanings set forth below when used in this Annex I.  Other capitalized terms
used herein and not otherwise defined herein shall have the meaning attributed
to such terms in Section 1.01 of this Agreement (or if not defined in this
Agreement, such terms shall have the meanings attributed to such terms in the
Initial Second Priority Debt Indenture).

 

“Acquired Indebtedness” means Indebtedness of a Person (i) existing at the time
such Person becomes a Subsidiary or (ii) assumed in connection with the
acquisition of assets from such Person, in each case, other than Indebtedness
incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary or such acquisition. Acquired Indebtedness shall be deemed to be
incurred on the date of the related acquisition of assets from any Person or the
date the acquired Person becomes a Subsidiary.

 

“Acquisition Agreements” means, collectively, the Merger Agreements and the
Cunningham Asset Purchase Agreements.

 

“Affiliate” means, with respect to any specified Person, (i) any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person, (ii) any other Person that owns,
directly or indirectly, 5% or more of such Person’s Equity Interests or any
officer or director of any such Person or other Person or, with respect to any
natural Person, any Person having a relationship with such Person or other
Person by blood, marriage or adoption not more remote than first cousin or
(iii) any other Person 10% or more of the voting Equity Interests of which are
beneficially owned or held directly or indirectly by such specified Person.  For
the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person directly or indirectly, whether through ownership of voting securities,
by contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Board of Directors” means the board of directors of the Borrower or any
Guarantor, as the case may be, or any duly authorized committee of such board.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Borrower or any Guarantor, as the case may be, to
have been duly adopted by the Board of Directors of such entity and to be in
full force and effect on the date of such certification, and delivered to the
Trustee.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or the city in which the Corporate Trust
Office is located are authorized or required by law to remain closed.

 

--------------------------------------------------------------------------------


 

“Capital Lease Obligation” means any obligation of the Borrower and the
Restricted Subsidiaries on a Consolidated basis under any capital lease of real
or personal property which, in accordance with GAAP, has been recorded as a
capitalized lease obligation.

 

“Consolidated Interest Expense” means, without duplication, for any period, the
sum of (a) the cash interest expense of the Borrower and the Consolidated
Restricted Subsidiaries for such period, on a consolidated basis, including,
without limitation, (i) amortization of debt discount, (ii) the net cost under
interest rate contracts (including amortization of discounts), (iii) the
interest portion of any deferred payment obligation, and (iv) accrued interest,
plus (b) the interest component of the Capital Lease Obligations paid, accrued
and/or scheduled to be paid or accrued by the Borrower during such period, and
all capitalized interest of the Borrower and the Consolidated Restricted
Subsidiaries, in each case as determined in accordance with GAAP consistently
applied; provided that, for the avoidance of doubt, Consolidated Interest
Expense shall not include any cash interest expense associated with the Existing
Convertible Notes.

 

“Consolidated Net Income (Loss)” means, for any period, the Consolidated net
income (or loss) of the Borrower and the Consolidated Restricted Subsidiaries
for such period as determined in accordance with GAAP consistently applied,
adjusted, to the extent included in calculating such net income (or loss),
(a) by excluding, without duplication, (i) all extraordinary gains but not
losses (less all fees and expenses relating thereto), (ii) the portion of net
income (or loss) of the Borrower and the Consolidated Restricted Subsidiaries
allocable to interests in unconsolidated Persons or Unrestricted Subsidiaries,
except to the extent of the amount of dividends or distributions actually paid
to the Borrower or the Consolidated Restricted Subsidiaries by such other Person
during such period, (iii) any gain or loss, net of taxes, realized upon the
termination of any employee pension benefit plan, (iv) net gains but not losses
(less all fees and expenses relating thereto) in respect of dispositions of
assets other than in the ordinary course of business, (v) the net income of the
Borrower or any Restricted Subsidiary to the extent that the declaration of
dividends or similar distributions by the Borrower or that Restricted Subsidiary
of that income is not at the time permitted, directly or indirectly, by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to the
Borrower, that Restricted Subsidiary or its shareholders, (vi) any impairment
charge or asset write-off, in each case, pursuant to GAAP and the amortization
of intangibles and other assets or any depreciation expense, in each case,
pursuant to GAAP, or (vii) expenses relating to the issuance of the Securities
and the Initial Debt Transactions; and (b) by including, to the extent excluded
in calculating such net income (or loss), without duplication, any cash
contributions to the Borrower or any Restricted Subsidiary by Unrestricted
Subsidiaries.

 

“Consolidation” means, with respect to any Person, the consolidation of the
accounts of such Person and each of its subsidiaries (other than any
Unrestricted Subsidiaries) if and to the extent the accounts of such Person and
each of its subsidiaries (other than any Unrestricted Subsidiaries) would
normally be consolidated with those of such Person, all in accordance with GAAP
consistently applied. The term “Consolidated” shall have a similar meaning.

 

“Corporate Trust Office” means the office of the Trustee or an affiliate or
agent thereof at which at any particular time the corporate trust business for
the purposes of the Initial Second Priority Debt Indenture shall be principally
administered, which office at the date of execution of the Initial Second
Priority Debt Indenture is located at U.S. Bank National Association, Two James
Center, 1021 E. Cary Street, 18th Floor, Richmond, VA 23219, Attention: Melody
M. Scott.

 

“Default” means any event which is, or after notice or passage of any time or
both would be, an Event of Default.

 

2

--------------------------------------------------------------------------------


 

“Designated SBG Subsidiary” means (a) KDSM, LLC and KDSM, Licensee, LLC and
(b) each other Subsidiary of the Holding Company that is designated as a
“Designated SBG Subsidiary” after the Issue Date pursuant to the Initial Second
Priority Debt Indenture or this Agreement, in each case so long as such
Subsidiary remains a Designated SBG Subsidiary. The Holding Company and the
Borrower may, at any time or from time to time upon not less than five Business
Days’ notice to the Trustee (or such shorter period which is acceptable to the
Trustee), designate any subsidiary of the Holding Company (other than the
Borrower or any of its directly or indirectly owned Subsidiaries) (including any
acquired or newly formed subsidiary of the Holding Company) to be a “Designated
SBG Subsidiary” for purposes of the Initial Second Priority Debt Indenture. The
designation by the Holding Company and the Borrower of any subsidiary of the
Holding Company as a Designated SBG Subsidiary hereunder shall be effective
subject to satisfaction of the following conditions: (i) immediately before and
after giving effect to such designation, no Default shall have occurred or be
continuing and (ii) the Trustee shall have received a certificate of a senior
officer of the Holding Company and the Borrower certifying that the conditions
to the designation of such Designated SBG Subsidiary under the Initial Second
Priority Debt Indenture have been satisfied.

 

“Disqualified Equity Interests” means any Equity Interests that, either by their
terms or by the terms of any security into which they are convertible or
exchangeable or otherwise, are, or upon the happening of an event or passage of
time would be required to be, redeemed prior to any Stated Maturity of the
principal of the Securities or are redeemable at the option of the holder
thereof at any time prior to any such Stated Maturity (other than upon a change
of control of or sale of assets by the Borrower in circumstances where the
Holders of the Securities would have similar rights), or are convertible into or
exchangeable for debt securities at any time prior to any such Stated Maturity
at the option of the holder thereof.

 

“Equity Interest” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) corporate stock or other equity participations,
including partnership interests, whether general or limited, of such Person,
including any Preferred Equity Interests.

 

“Event of Default” has the meaning specified in Article Five of the Initial
Second Priority Debt Indenture.

 

“Existing Convertible Notes” means the Holding Company 3.0% Convertible Notes
and the Holding Company 4.875% Convertible Notes.

 

“Fair Market Value” means, with respect to any asset or property, the sale value
that would be obtained in an arm’s-length transaction between an informed and
willing seller under no compulsion to sell and an informed and willing buyer
under no compulsion to buy.

 

“Film Contract” means contracts with suppliers that convey the right to
broadcast specified films, videotape motion pictures, syndicated television
programs or sports or other programming.

 

“Generally Accepted Accounting Principles” or “GAAP” means generally accepted
accounting principles in the United States, consistently applied, which are in
effect on the Issue Date.

 

“Guarantee” means the guarantee by any Guarantor of the Borrower’s Indenture
Obligations pursuant to a guarantee given in accordance with the Initial Second
Priority Debt Indenture, including, without limitation, the Guarantees by the
Guarantors included in Article Thirteen of the Initial

 

3

--------------------------------------------------------------------------------


 

Second Priority Debt Indenture and any Guarantee delivered pursuant to
Section 1013 of the Initial Second Priority Debt Indenture.

 

“Guaranteed Debt” of any Person means, without duplication, all Indebtedness of
any other Person referred to in the definition of Indebtedness as set forth in
this Annex I guaranteed directly or indirectly in any manner by such Person, or
in effect guaranteed directly or indirectly by such Person through an agreement
(i) to pay or purchase such Indebtedness or to advance or supply funds for the
payment or purchase of such Indebtedness, (ii) to purchase, sell or lease (as
lessee or lessor) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Indebtedness or to assure
the holder of such Indebtedness against loss, (iii) to supply funds to, or in
any other manner invest in, the debtor (including any agreement to pay for
property or services without requiring that such property be received or such
services be rendered), (iv) to maintain working capital or equity capital of the
debtor, or otherwise to maintain the net worth, solvency or other financial
condition of the debtor or (v) otherwise to assure a creditor against loss;
provided, that the term “guarantee” shall not include endorsements for
collection or deposit, in either case in the ordinary course of business.

 

“Guarantor” means (i) initially, the entities listed in Annex A of the Initial
Second Priority Debt Indenture and (ii) each of the Borrower’s Subsidiaries and
each Designated SBG Subsidiary which becomes a Guarantor of the Securities
pursuant to the provisions of the Initial Second Priority Debt Indenture, and
their successors, in each case, until released from its respective Guarantee
pursuant to the Initial Second Priority Debt Indenture.

 

“Hedging Agreement” means any swap agreement, cap agreement, collar agreement,
put or call, futures contract, forward contract or similar agreement or
arrangement entered into to protect against or mitigate the effect of
fluctuations in the price of the Borrower’s publicly issued common stock or in
interest rates, foreign exchange rates or prices of commodities used in the
business of the Borrower and its Subsidiaries and any master agreement relating
to any of the foregoing.

 

“Holder” means a Person in whose name a Security is registered in the Security
Register.

 

“Indebtedness” means, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, excluding any trade payables and other accrued
current liabilities arising in the ordinary course of business, but including,
without limitation, all obligations, contingent or otherwise, of such Person in
connection with any letters of credit issued under letter of credit facilities,
acceptance facilities or other similar facilities and in connection with any
agreement to purchase, redeem, exchange, convert or otherwise acquire for value
any Equity Interests of such Person, or any warrants, rights or options to
acquire such Equity Interests, now or hereafter outstanding, (ii) all
obligations of such Person evidenced by bonds, notes, debentures or other
similar instruments, (iii) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even if the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property), but excluding trade payables arising in the ordinary course
of business, (iv) all obligations under Interest Rate Agreements of such Person
(but excluding any terminated derivatives being amortized), (v) all Capital
Lease Obligations of such Person, (vi) all Indebtedness referred to in clauses
(i) through (v) above of other Persons and all dividends of other Persons, to
the extent the payment of such Indebtedness or dividends is secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien, upon or with respect to property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness, (vii) all Guaranteed Debt of such Person, (viii) all
Disqualified Equity Interests valued at the greater of their voluntary or
involuntary maximum fixed repurchase price plus accrued and unpaid

 

4

--------------------------------------------------------------------------------


 

dividends, and (ix) any amendment, supplement, modification, deferral, renewal,
extension, refunding or refinancing of any liability of the types referred to in
clauses (i) through (viii) above; provided, however, that the term Indebtedness
shall not include any obligations of the Borrower and the Restricted
Subsidiaries with respect to Film Contracts entered into in the ordinary course
of business. The amount of Indebtedness of any Person at any date shall be,
without duplication, the principal amount that would be shown on a balance sheet
of such Person prepared as of such date in accordance with GAAP and the maximum
determinable liability of any Guaranteed Debt referred to in clause (vii) above
at such date. The Indebtedness of the Borrower and the Restricted Subsidiaries
shall not include any Indebtedness of Unrestricted Subsidiaries so long as such
Indebtedness is non-recourse to the Borrower and the Restricted Subsidiaries.
For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Equity Interests which do not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Equity Interests as if such
Disqualified Equity Interests were purchased on any date on which Indebtedness
shall be required to be determined pursuant to the Initial Second Priority Debt
Indenture, and if such price is based upon, or measured by, the Fair Market
Value of such Disqualified Equity Interests, such Fair Market Value to be
determined in good faith by the Board of Directors of the issuer of such
Disqualified Equity Interests. The amount of any Indebtedness outstanding as of
any date shall be (a) the accreted value thereof in the case of any Indebtedness
issued with original issue discount or the aggregate principal amount
outstanding in the case of Indebtedness issued with interest payable in kind and
(b) the principal amount or liquidation preference thereof, together with any
interest thereon that is more than 30 days past due, in the case of any other
Indebtedness.

 

“Indenture Obligations” means the obligations of the Borrower and any other
obligor under the Initial Second Priority Debt Indenture or under the
Securities, including any Guarantor, to pay principal, premium, if any, and
interest when due and payable, and all other amounts due or to become due under
or in connection with the Initial Second Priority Debt Indenture, the Securities
and the performance of all other obligations to the Trustee and the Holders
under the Initial Second Priority Debt Indenture and the Securities, according
to the terms thereof.

 

“Initial Debt Transactions” means (i) the issuance of the Securities by the
Borrower and the Guarantees by the Guarantors, (ii) the completion by the
Borrower of the tender offers for the Existing Convertible Notes, (iii) the
negotiation and execution of the MOU and all transactions contemplated thereby,
including the amendment and restatement of the Program Services Agreements, the
Option Agreements and the Acquisition Agreements with Cunningham and (iv) the
negotiation and execution of this Agreement.

 

“Interest Rate Agreements” means one or more of the following agreements which
shall be entered into from time to time by one or more financial institutions:
interest rate protection agreements (including, without limitation, interest
rate swaps, caps, floors, collars and similar agreements) and any obligations in
respect of any Hedging Agreements.

 

“Investments” means, with respect to any Person, directly or indirectly, any
advance, loan (including guarantees), or other extension of credit or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others), or any
purchase, acquisition or ownership by such Person of any Equity Interests,
bonds, notes, debentures or other securities or assets issued or owned by any
other Person and all other items that would be classified as investments on a
balance sheet prepared in accordance with GAAP.

 

“Issue Date” means October 29, 2009.

 

“Lien” means any mortgage, charge, pledge, lien (statutory or otherwise),
privilege, security interest, hypothecation or other encumbrance upon or with
respect to any property of any kind

 

5

--------------------------------------------------------------------------------


 

(including any conditional sale or other title retention agreement, any leases
in the nature thereof, and any agreement to give any security interest), real or
personal, movable or immovable, now owned or hereafter acquired.

 

“Merger Agreements” means (i) those certain Plans and Agreements of Merger dated
July 3, 2002 by and between Columbus (WTTE-TV), Inc. (a subsidiary of
Cunningham) and Baltimore (WNUV-TV), Inc. (a subsidiary of Cunningham) and the
Holding Company and (ii) that certain Plan and Agreement of Merger dated
November 15, 1999, by and among Glencairn, Ltd. (now Cunningham), Anderson
(WFBC-TV), Inc. and the Holding Company and Sinclair Acquisition XI, Inc., as
such agreements have been amended, modified, and supplemented from time to time.

 

“MOU” means the Memorandum of Understanding dated September 8, 2009, by and
among Cunningham and its subsidiaries, The Carolyn C. Smith Cunningham Trust,
the Carolyn Smith’s Grandchildren’s Trust I, the Carolyn Smith’s Grandchildren’s
Trust II, the Carolyn Smith’s Grandchildren’s Trust III and The Carolyn Smith’s
Grandchildren’s Trust IV and the Holding Company on behalf of itself and certain
applicable subsidiaries, as amended by Amendment No. 1 dated October 6, 2009.

 

“Officers’ Certificate” means a certificate signed on behalf of the Holding
Company or the Borrower by the Chairman of the Board, Vice Chairman of the
Board, Principal Executive Officer or a Vice President (regardless of vice
presidential designation) and the Principal Financial Officer, the Treasurer or
an Assistant Treasurer, the Secretary or an Assistant Secretary or the Principal
Accounting Officer of the Holding Company or the Borrower respectively.

 

“Operating Cash Flow” means, for any period, the Consolidated Net Income (Loss)
of the Borrower and the Restricted Subsidiaries for such period, plus
(a) extraordinary net losses and net losses on sales of assets outside the
ordinary course of business during such period, to the extent such losses were
deducted in computing Consolidated Net Income (Loss), plus (b) provision for
taxes based on income or profits, to the extent such provision for taxes was
included in computing such Consolidated Net Income (Loss), and any provision for
taxes utilized in computing the net losses under clause (a) hereof, plus
(c) Consolidated Interest Expense of the Borrower and the Restricted
Subsidiaries for such period, plus (d) depreciation, amortization and all other
non-cash charges, to the extent such depreciation, amortization and other
non-cash charges were deducted in computing such Consolidated Net Income (Loss)
(including amortization of goodwill and other intangibles, including Film
Contracts and write-downs of Film Contracts), plus (e) to the extent deducted
from Consolidated Net Income (Loss), all transaction costs relating to the
Initial Debt Transactions and the amount of Purchase Options Deposits paid, plus
(f) cash distributions received from Unrestricted Subsidiaries, minus (g) any
cash payments contractually required to be made with respect to Film Contracts
(to the extent not previously included in computing such Consolidated Net Income
(Loss)).

 

“Option Agreements” means those certain Common Voting Capital Stock Option
Agreements, each of which is dated May 3, 1995, pursuant to which the Holding
Company was granted an option to acquire certain shares of capital stock of
Cunningham from Carolyn Smith (now the Carolyn C. Smith Cunningham Trust), the
Carolyn Smith’s Grandchildren’s Trust I, the Carolyn Smith’s Grandchildren’s
Trust II, the Carolyn Smith’s Grandchildren’s Trust III, and the Carolyn Smith’s
Grandchildren’s Trust IV, as such agreements have been amended, modified and
supplemented from time to time.

 

“Permitted Indebtedness” has the meaning specified in Section 1008 of the
Initial Second Priority Debt Indenture.

 

6

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political
subdivisions thereof.

 

“Preferred Equity Interest,” as applied to the Equity Interests of any Person,
means an Equity Interest of any class or classes (however designated) which is
preferred as to the payment of dividends or distributions, or as to the
distribution of assets upon any voluntary or involuntary liquidation or
dissolution of such person, over Equity Interests of any other class of such
Person.

 

“Purchase Options Deposits” means any payments made by the Borrower to
Cunningham for up to $33,000,000 in the aggregate pursuant to the transaction
contemplated by the MOU, whereby such payments are credited toward the purchase
price the Borrower would pay for each station owned by Cunningham.

 

“Restricted Payment” has the meaning specified in Section 1009 of the Initial
Second Priority Debt Indenture.

 

“Restricted Subsidiary” means a Subsidiary of the Borrower (including, for the
avoidance of doubt, any Designated SBG Subsidiary) other than an Unrestricted
Subsidiary.

 

“Secured Debt to Operating Cash Flow Ratio” means, as of the date of
determination, the ratio of (a) the aggregate principal amount of all
outstanding secured Indebtedness (other than Indebtedness secured by a Lien that
is junior to the second-priority Liens securing the Securities and the
Guarantees), of the Borrower and the Restricted Subsidiaries as of such date on
a consolidated basis to (b) Operating Cash Flow of the Borrower and the
Restricted Subsidiaries on a consolidated basis for the four most recent full
fiscal quarters ending immediately prior to such date, determined on a pro forma
basis (and after giving pro forma effect to (i) the incurrence of such
Indebtedness and (if applicable) the application of the net proceeds therefrom,
including to refinance other Indebtedness, as if such Indebtedness was incurred,
and the application of such proceeds occurred, at the beginning of such
four-quarter period; (ii) the incurrence, repayment or retirement of any other
Indebtedness by the Borrower and the Restricted Subsidiaries since the first day
of such four-quarter period as if such Indebtedness was incurred, repaid or
retired at the beginning of such four-quarter period (except that, in making
such computation, the amount of Indebtedness under any revolving credit facility
shall be computed based upon the average balance of such Indebtedness at the end
of each month during such four-quarter period); (iii) in the case of Acquired
Indebtedness, the related acquisition as if such acquisition had occurred at the
beginning of such four-quarter period; and (iv) any acquisition or disposition
by the Borrower and the Restricted Subsidiaries of any company or any business
or any assets out of the ordinary course of business, or any related repayment
of Indebtedness, in each case since the first day of such four-quarter period,
assuming such acquisition or disposition had been consummated on the first day
of such four-quarter period).

 

“Securities” means the Initial Second Priority Debt and, if and when issued,
Additional Second Priority Debt.

 

“Security Register” and “Security Registrar” have the respective meanings
specified in Section 306 of the Initial Second Priority Debt Indenture.

 

“Stated Maturity,” when used with respect to any Indebtedness or any installment
of interest thereon, means the date specified in such Indebtedness as the fixed
date on which the principal of such Indebtedness or such installment of interest
is due and payable.

 

7

--------------------------------------------------------------------------------


 

“Subsidiary” means any Person a majority of the equity ownership or the Voting
Stock of which is at the time owned, directly or indirectly, by the Borrower or
by one or more other Subsidiaries, or by the Borrower and one or more other
Subsidiaries; provided that each Designated SBG Subsidiary shall be deemed to be
a Subsidiary of the Borrower for all purposes of the Securities and the Initial
Second Priority Debt Indenture (unless the context otherwise requires).

 

“Trustee” means U.S. Bank National Association, a national banking association
organized under the laws of the United States of America, until a successor
Trustee shall have become such pursuant to the applicable provisions of the
Initial Second Priority Debt Indenture, and thereafter “Trustee” shall mean such
successor Trustee.

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that at the
time of determination shall be an Unrestricted Subsidiary (as designated by the
Board of Directors of the Borrower, as provided below) and (b) any Subsidiary of
an Unrestricted Subsidiary. The Board of Directors of the Borrower may designate
any Subsidiary of the Borrower (including any newly acquired or newly formed
Subsidiary) to be an Unrestricted Subsidiary (and remove any Designated SBG
Subsidiary as a Restricted Subsidiary and a Subsidiary) if all of the following
conditions apply: (i) such Subsidiary is not liable, directly or indirectly,
with respect to any Indebtedness other than Unrestricted Subsidiary Indebtedness
and (ii) any Investment in such Subsidiary made as a result of designating such
Subsidiary an Unrestricted Subsidiary shall not violate the provisions of
Section 1018 of the Initial Second Priority Debt Indenture. Any such designation
by the Board of Directors of the Borrower shall be evidenced to the Trustee by
filing with the Trustee a Board Resolution giving effect to such designation and
an Officers’ Certificate certifying that such designation complies with the
foregoing conditions. The Board of Directors of the Borrower may designate any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that immediately
after giving effect to such designation, the Borrower could incur $1.00 of
additional Indebtedness (other than Permitted Indebtedness) pursuant to the
restrictions under Section 1008 of the Initial Second Priority Debt Indenture.

 

“Unrestricted Subsidiary Indebtedness” of any Unrestricted Subsidiary means
Indebtedness of such Unrestricted Subsidiary (i) as to which none of the
Borrower or any Restricted Subsidiary is directly or indirectly liable (by
virtue of the Borrower or any such Restricted Subsidiary being the primary
obligor on, guarantor of, or otherwise liable in any respect to, such
Indebtedness), except Guaranteed Debt of the Borrower or any Restricted
Subsidiary to any Affiliate, in which case (unless the incurrence of such
Guaranteed Debt resulted in a Restricted Payment at the time of incurrence) the
Borrower shall be deemed to have made a Restricted Payment equal to the
principal amount of any such Indebtedness to the extent guaranteed at the time
such Affiliate is designated an Unrestricted Subsidiary and (ii) which, upon the
occurrence of a default with respect thereto, does not result in, or permit any
holder of any Indebtedness of the Borrower or any Restricted Subsidiary to
declare, a default on such Indebtedness of the Borrower or any Restricted
Subsidiary or cause the payment thereof to be accelerated or payable prior to
its Stated Maturity.

 

“Voting Stock” means stock of the class or classes pursuant to which the holders
thereof have the general voting power under ordinary circumstances to elect at
least a majority of the Board of Directors, managers or trustees of a
corporation (irrespective of whether or not at the time stock of any other class
or classes shall have or might have voting power by reason of the happening of
any contingency).

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER

 

 

 

 

 

SINCLAIR TELEVISION GROUP, INC.

 

 

 

 

 

By

 

 

 

Name:

David B. Amy

 

 

Title:

Secretary

 

 

 

 

 

Address for the Borrower:

 

10706 Beaver Dam Road

 

Hunt Valley, Maryland 21030

 

 

 

 

 

Tax I.D. Number for the Borrower:

 

55-0829972

 

--------------------------------------------------------------------------------


 

 

HOLDING COMPANY

 

 

 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

By

 

 

 

Name:

David B. Amy

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

Address for the Holding Company:

 

10706 Beaver Dam Road

 

Hunt Valley, Maryland 21030

 

 

 

 

 

Tax I.D. Number for the Holding Company:

 

52-1494660

 

--------------------------------------------------------------------------------


 

 

 

SUBSIDIARY GUARANTORS

 

 

 

 

 

 

 

WCGV, INC.

 

 

 

SINCLAIR ACQUISITION IV, INC.

 

 

WLFL, INC.

 

 

 

SINCLAIR MEDIA I, INC.

 

 

 

WSMH, INC.

 

 

 

SINCLAIR MEDIA II, INC.

 

 

 

WSTR LICENSEE, INC.

 

 

 

WGME, INC.

 

 

 

SINCLAIR MEDIA III, INC.

 

 

 

WTTO, INC.

 

 

 

WTVZ, INC.

 

 

 

WYZZ, INC.

 

 

 

KOCB, INC.

 

 

 

WDKY, INC.

 

 

 

WYZZ LICENSEE, INC.

 

 

 

KLGT, INC.

 

 

 

SINCLAIR TELEVISION COMPANY II, INC.

 

 

WSYX LICENSEE, INC.

 

 

 

WGGB, INC.

 

 

 

WTWC, INC.

 

 

 

SINCLAIR COMMUNICATIONS II, INC.

 

 

SINCLAIR HOLDINGS I, INC.

 

 

 

SINCLAIR HOLDINGS II, INC.

 

 

 

SINCLAIR HOLDINGS III, INC.

 

 

SINCLAIR TELEVISION COMPANY, INC.

 

 

SINCLAIR TELEVISION OF BUFFALO, INC.

 

 

SINCLAIR TELEVISION OF CHARLESTON, INC.

 

 

SINCLAIR TELEVISION OF NASHVILLE, INC.

 

 

SINCLAIR TELEVISION OF NEVADA, INC.

 

 

SINCLAIR TELEVISION OF TENNESSEE, INC.

 

 

SINCLAIR TELEVISION LICENSE HOLDER, INC.

 

 

SINCLAIR TELEVISION OF DAYTON, INC.

 

 

SINCLAIR ACQUISITION VII, INC.

 

 

SINCLAIR ACQUISITION VIII, INC.

 

 

SINCLAIR ACQUISITION IX, INC.

 

 

SINCLAIR ACQUISITION X, INC.

 

 

MONTECITO BROADCASTING CORPORATION

 

 

CHANNEL 33, INC.

 

 

 

WNYO, INC.

 

 

 

NEW YORK TELEVISION, INC.

 

 

BIRMINGHAM (WABM-TV) LICENSEE, INC.

 

 

RALEIGH (WRDC-TV) LICENSEE, INC.

 

 

SAN ANTONIO (KRRT-TV) LICENSEE, INC.

 

 

WVTV LICENSEE, INC.

 

 

 

SINCLAIR PROPERTIES, LLC

 

 

 

SINCLAIR PROPERTIES II, LLC

 

--------------------------------------------------------------------------------


 

 

 

KBSI LICENSEE L.P.

 

 

WMMP LICENSEE L.P.

 

 

WSYT LICENSEE L.P.

 

 

 

By:

Sinclair Properties, LLC, General Partner

 

 

 

 

 

 

 

WEMT LICENSEE L.P.

 

 

WKEF LICENSEE L.P.

 

 

 

By:

Sinclair Properties II, LLC, General Partner

 

 

 

 

 

 

 

WGME LICENSEE, LLC

 

 

 

By:

WGME, Inc., Member

 

 

 

 

 

 

 

WICD LICENSEE, LLC

 

 

WICS LICENSEE, LLC

 

 

KGAN LICENSEE, LLC

 

 

KFXA LICENSEE, LLC

 

 

 

By:

Sinclair Acquisition IV, Inc., Member

 

 

 

 

 

 

 

WSMH LICENSEE, LLC

 

 

 

By:

WSMH, Inc., Member

 

 

 

 

 

 

 

WPGH LICENSEE, LLC

 

 

KDNL LICENSEE, LLC

 

 

WCWB LICENSEE, LLC

 

 

 

By:

Sinclair Media I, Inc., Member

 

 

 

 

 

 

 

WTVZ LICENSEE, LLC

 

 

 

By:

WTVZ, Inc., Member

 

 

 

 

 

 

 

SINCLAIR FINANCE, LLC

 

 

KLGT LICENSEE, LLC

 

 

 

By:

KLGT, Inc., Member

 

 

 

 

 

 

 

WCGV LICENSEE, LLC

 

 

 

By:

WCGV, Inc., Member

 

 

 

 

 

 

 

KUPN LICENSEE, LLC

 

 

WEAR LICENSEE, LLC

 

 

WFGX LICENSEE, LLC

 

 

 

By:

Sinclair Media II, Inc., Member

 

 

 

 

 

 

 

WLFL LICENSEE, LLC

 

 

WRDC, LLC

 

 

 

By:

WLFL, Inc., Member

 

 

 

 

 

 

 

WTTO LICENSEE, LLC

 

 

 

By:

WTTO, Inc., Member

 

 

 

 

 

 

 

WTWC LICENSEE, LLC

 

 

 

By:

WTWC, Inc., Member

 

--------------------------------------------------------------------------------


 

 

 

WGGB LICENSEE, LLC

 

 

 

By:

WGGB, Inc., Member

 

 

 

 

 

 

 

KOCB LICENSEE, LLC

 

 

 

By:

KOCB, Inc., Member

 

 

 

 

 

 

 

WDKY LICENSEE, LLC

 

 

KOKH, LLC

 

 

 

By:

WDKY, Inc., Member

 

 

 

 

 

 

 

KOKH LICENSEE, LLC,

 

 

 

By:

KOKH, LLC, Member of KOKH Licensee, LLC

 

 

 

By:

WDKY, Inc., Member of KOKH, LLC

 

 

 

 

 

 

 

WUPN LICENSEE, LLC

 

 

WUTV LICENSEE, LLC

 

 

WXLV LICENSEE, LLC

 

 

 

By:

Sinclair Television of Buffalo, Inc., Member

 

 

 

 

 

 

 

WUXP LICENSEE, LLC

 

 

 

By:

Sinclair Television of Tennessee, Inc., Member

 

 

 

 

 

 

 

WCHS LICENSEE, LLC

 

 

 

By:

Sinclair Media III, Inc., Member

 

 

 

 

 

 

 

WZTV LICENSEE, LLC

 

 

WVAH LICENSEE, LLC

 

 

WNAB LICENSEE, LLC

 

 

 

By:

Sinclair Television of Nashville, Inc., Member

 

 

 

 

 

 

 

WMSN LICENSEE, LLC

 

 

WUHF LICENSEE, LLC

 

 

 

By:

Sinclair Television Company, Inc., Member

 

 

 

 

 

 

 

WTAT LICENSEE, LLC

 

 

WRLH LICENSEE, LLC

 

 

 

By:

Sinclair Television of Charleston, Inc., Member

 

 

 

 

 

 

 

WRGT LICENSEE, LLC

 

 

 

By:

Sinclair Television of Dayton, Inc., Member

 

 

 

 

 

 

 

SINCLAIR NEWSCENTRAL, LLC

 

 

CHESAPEAKE TELEVISION LICENSEE, LLC

 

 

KABB LICENSEE, LLC

 

 

WLOS LICENSEE, LLC

 

 

SAN ANTONIO TELEVISION, LLC

 

 

 

By:

Sinclair Communications, LLC, Sole Member

 

 

 

By:

Sinclair Television Group, Inc., Sole Member of Sinclair Communications, LLC

 

--------------------------------------------------------------------------------


 

 

 

SINCLAIR PROGRAMMING COMPANY, LLC

 

 

SINCLAIR COMMUNICATIONS, LLC

 

 

 

By:

Sinclair Television Group, Inc., Member

 

 

 

 

 

 

 

KDSM, LLC

 

 

 

By:

Sinclair Broadcast Group, Inc., Member

 

 

 

 

 

 

 

KDSM LICENSEE, LLC

 

 

 

By:

KDSM, LLC, Sole Member of KDSM Licensee, LLC

 

 

 

By:

Sinclair Broadcast Group, Inc., Sole Member of KDSM, LLC

 

 

 

 

 

 

 

WDKA LICENSEE, LLC

 

 

WNYS LICENSEE, LLC

 

 

 

By:

Sinclair Properties, LLC, Member

 

 

 

 

 

 

 

By:

 

 

 

 

David B. Amy, in his capacity as Executive Vice President, Secretary or Manager,
as the case may be

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

 

as Swing Line Lender, as Issuing Lender and as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

 

as Tranche B-1 Term Loan Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------